UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F O R M 20 – F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission file number: 005-52583 BLUEPHOENIX SOLUTIONS LTD. (Exact Name of Registrant as Specified in its Charter) Israel (Jurisdiction of Incorporation or Organization) 8 Maskit Street, Herzliya 46733, Israel (Address of Principal Executive Offices) Nir Peles, CFO, 8 Maskit Street, Herzliya 46733, Israel Tel: , Fax: (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Ordinary shares, NIS 0.04 par value NASDAQ Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 6,310,903 Ordinary shares, NIS 0.04 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS P A R TI 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 2 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 2 ITEM 3. KEY INFORMATION 2 A. Selected Financial Data 2 B. Capitalization and Indebtedness 3 C. Reasons for the Offer and Use of Proceeds 3 D. Risk Factors 4 ITEM 4. INFORMATION ON THE COMPANY 20 A. History and Development of the Company 20 C. Organizational Structure 33 D. Property, Plants and Equipment 34 ITEM 4A. UNRESOLVED STAFF COMMENTS 34 A. Operating Results 43 B. Liquidity and Capital Resources 50 C. Research and Development, Patents and Licenses 59 D. Trend Information 59 E. Off-Balance Sheet Arrangements 60 F. Tabular Disclosure of Contractual Obligations 60 ITEM 6. DIRECTORS, SENIOR MANAGEMENT, AND EMPLOYEES 61 A. Directors and Senior Management 61 B. Compensation 63 C. Board Practices 65 D. Employees 75 E. Share Ownership 76 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 78 A. Major Shareholders 78 B. Related Party Transactions 79 C. Interests of Expert and Counsel 81 ITEM 8. FINANCIAL INFORMATION 82 A. Consolidated Statements and Other Financial Information 82 B. Significant Changes 83 ITEM 9. THE OFFER AND LISTING 83 A. Offer and Listing Details 83 B. Plan of Distribution 84 C. Markets 84 D. Selling Shareholders 85 E. Dilution 85 F. Expenses of the Issue 85 ITEM 10. ADDITIONAL INFORMATION 85 A. Share Capital 85 B. Memorandum and Articles of Association 85 C. Material Contracts 88 D. Exchange Controls 89 E. Taxation 89 F. Dividends and Paying Agents 96 G. Statement by Experts 96 H. Documents on Display 97 I. Subsidiary Information 97 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 97 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 98 P A R TII 99 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 99 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 99 ITEM 15. CONTROLS AND PROCEDURES 99 ITEM 16. [RESERVED] ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS P A R TIII ITEM 17. FINANCIAL STATEMENTS ITEM 18. FINANCIAL STATEMENTS ITEM 19. EXHIBITS P A R TI Some of the statements in this annual report, including those in the Risk Factors, Operating and Financial Review and Prospects, and Business Overview sections, are forward-looking statements that involve risks and uncertainties. These forward-looking statements include statements about our plans, objectives, strategies, expectations, intentions, future financial performance, and other statements that are not historical facts. We use words like “anticipates,” “believes,” “expects,” “future,” “intends,” and similar expressions to mean that the statement is forward-looking. You should not unduly rely on these forward-looking statements, which apply only as of the date of this annual report. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described under Risk Factors. On December 28, 2011, we executed a one-for-four reverse split of our ordinary shares, resulting in a decrease of the number of our authorized ordinary shares from 40,000,000 to 10,000,000, a decrease of the number of our outstanding ordinary shares from 25,243,610 to 6,310,903 and an increase of the par value per ordinary share from NIS 0.01 to NIS 0.04. All of the data in this annual report reflects such one-for-four reverse split. As used in this annual report, references to “we,” “our,” “ours,” and “us” refer to BluePhoenix Solutions Ltd. and its subsidiaries, unless otherwise indicated. References to “BluePhoenix” refer to BluePhoenix Solutions Ltd. The name BluePhoenix™ and the names BluePhoenix™ LogicMiner,BluePhoenix™ LanguageMigrator and DSK2SMB™, appearing in this annual report are trademarks of our company. Other trademarks in this annual report are owned by their respective holders. 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The following tables present selected information from our consolidated statement of operations and balance sheet data for the periods and as of the dates indicated. We derived the selected consolidated statements of operations data for each of the years ended December31, 2009, 2010 and 2011 and the selected balance sheet data as of December 31, 2010 and 2011 from our consolidated financial statements included in Item 18 of this annual report, which have been prepared in accordance with generally accepted accounting principles as applied in the United States, or U.S. GAAP. Our consolidated financial statements have been audited by Ziv Haft, an independent registered public accounting firm and BDO member firm. The selected consolidated financial data as of December 31, 2007, 2008 and 2009 and for the years ended December31, 2007 and 2008 is derived from our audited financial statements not included in this annual report, which have been prepared in accordance with U.S. GAAP. You should read the selected consolidated financial data set forth below together with our consolidated financial statements and notes thereto included elsewhere in this annual report. See “Item 5. Operating and Financial Review and Prospects.” 2 Year Ended December 31, $ (in thousands, except per share data) Consolidated Statements of Operations Data: Revenues $ Cost of revenues Gross profit Research and development costs Selling, general, and administrative expenses Loss on sale of subsidiary and AppBuilder - - - Goodwill impairment - Restructuring costs - Total operating expenses Operating income (loss) Financial expenses, net ) Other income, net - - - Loss before taxes on income ) Income tax (expense) benefit ) Equity in earnings (losses) of affiliated companies, net - - ) ) 35 Net loss from continued operation ) Discontinued operation - - - ) ) Net loss ) Net income (loss) attributed to non-controlling interests 91 ) Net loss attributed to BluePhoenix’ shareholders $ ) $ ) $ ) $ ) $ ) Total earnings (loss) per share: Basic $ ) $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Weighted average number of shares outstanding assuming dilution December 31, $ (in thousands) Consolidated Balance Sheet Data: Working capital $ ) $ Total assets $ Total liabilities $ Net Assets $ B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. 3 D. Risk Factors Our business, financial condition, and results of operations could be materially adversely affected by any of the following risks. Additional risks and uncertainties that we are not aware of or that we currently believe are immaterial may also adversely affect our business, financial condition, results of operations and our liquidity. The trading price of our ordinary shares could decline due to any of these risks, and you may lose all or part of your investment. Risks Related to Our Business In the past few years, we have experienced significant losses and negative cash flows from operations. As a result, we suffer from low liquidity. If these trends continue in the future, it would adversely affect our financial condition. We have incurred significant losses and negative cash flows from operations in the past. For the fiscal year ended December 31, 2011, we experienced a net loss of $32.4 million and negative cash flows from operations of $8.4 million. As of December 31, 2011, we had cash and cash equivalents of $4.0 million compared to $12.3 million as of December 31, 2010. These results have had a negative impact on our financial condition, including our failure to meet certain covenants included in our existing credit facilities. There can be no assurance that our business will become profitable in the future, that additional losses and negative cash flows from operations will not be incurred, that we shall be able to improve our liquidity, that we will be able to satisfy the covenants in our credit facilities, that we will be able to reduce operating expenses or that we will be able to find alternative financing if necessary. If these trends continue, we would encounter difficulties in funding our operations, which would have a material adverse affect on our business, financial condition and results of operations. Our existing credit facilities contain a number of restrictions and obligations that limit our operating and financial flexibility, and there is no assurance that credit facilities will be available in the future. Our loan agreements with the banks contain covenants regarding our maintenance of certain financial ratios. In 2011 (as previously occurred in 2010), we failed to meet some of the covenants included in our credit facilities. Following negotiations with the banks, we have restructured the terms of the loans and signed revised agreements with the banks. In December 2011, following the completion of the sale of our AppBuilder technology to Magic Software Enterprises Ltd., referred to as Magic, we repaid approximately 17% of our then existing loans. In addition, we deposited with the banks certain amounts, representing 45% of our then existing loans, which were pledged in favor of the banks securing our indebtedness to the banks. The covenants contained in our credit facilities restrict, among other things, our ability to pledge our assets, dispose of assets, issue certain securities, make loans or give guarantees, make certain acquisitions, and engage in mergers or consolidations. Our credit facilities also contain covenants regarding maintaining certain financial ratios. Our ability to continue to comply with these and other obligations depends in part on the future performance of our business. We cannot assure you that we shall be able to continue to comply with the covenants included in our agreements with the banks. If we fail to comply, as occurred in 2010 and 2011, we shall be required to renegotiate the terms of our credit facilities with the banks. We cannot assure you that we shall be able to reach an agreement with the banks or that such agreements will be on favorable terms to us. Our ability to restructure or refinance our credit facilities depends on the condition of the capital markets and our financial condition. Any refinancing of our existing credit facilities could be at higher interest rates and may require us to comply with different covenants, which could restrict our business operations. If we are required to restructure our credit facilities, and we are unable to do so, the banks could accelerate all of our outstanding debt and we would encounter difficulties in funding our operations.As a result, we could be required to dispose of material assets or operations or raise alternative funding through the issuance of debt or equity securities. There is no assurance that we would be able to consummate such dispositions or that we will be able to raise additional cash or obtain financing through the public or private sale of debt or equity securities in terms that are favorable to us or advantageous to our existing shareholders. 4 If we fail to meet our covenants to the banks, or otherwise breach the terms of our credit agreements, the banks may foreclose on certain pledged assets and as a result, our business could be seriously harmed. As part of the revised credit agreements entered into recently between us and the banks, some of our assets were pledged to the banks. As agreed with the banks, if we fail to meet the covenants specified in our credit agreements, fail to repay our debt to the banks when it becomes due or in any other event of default under our credit facilities, and a waiver in respect of our failure has not been received from the banks, the banks may foreclose on the pledged assets to satisfy the debt. If this happens, other lenders may foreclose on the assets pledged to them. Foreclosure by lenders on our assets would have a material adverse affect on our business, financial condition and results of operations. If the closing of a recent transaction entered into between us and our three major shareholders does not occur, our business, financial condition and results of operations may be adversely affected. In March 2012, we entered into a transaction with our three major shareholders, Lake Union Capital Management, LLC, Prescott Group Capital Management, LLC and Columbia Pacific Opportunity Fund, LP, referred to as the three shareholders, pursuant to which, we shall assign to the three shareholders a loan agreement between us and a third party, the terms of the loan would be revised and additional loans would be extended to us by the three shareholders. The closing of the transaction is subject to certain conditions, including shareholder approval and our lender banks approval. If the conditions to closing are not fulfilled by the dates agreed between the parties, we shall be unable to pay our creditors which in turn may adversely affect our business, financial condition and results of operations. For additional information about the transaction with the three shareholders, see "Item 5.B. Liquidity and Capital Resources-How We Have Financed our Business-Agreements with our Three Major Shareholders." Unfavorable changes in economic conditions and decreases in capital expenditures by our customers, have had and could continue to have a material adverse effect on our business and results of operations. Our revenue is dependent upon the strength of the worldwide economy. In particular, we depend upon our customers making continuing capital investments in information technology products, such as those marketed and sold by us. These spending levels are impacted by the worldwide level of demand for enterprise legacy IT modernization solutions and services. Demand for these is normally a function of prevailing global or regional economic conditions and is negatively affected by a general economic slow-down as consumers reduce discretionary spending on information technology upgrades. Our results were also affected by the declines in the financial services industry. In 2011 and 2010, approximately 23% and 40% of our revenues, respectively, was derived from the financial services industry. We believe that the financial services industry continues to be adversely affected by difficult economic conditions. Although there have been indications that the economy may be improving in many areas, this has not resulted in an increase in purchases by our customers. Our revenues decreased significantly from $77.8 million in 2009 to $57.1 million in 2010 and to $39.5 million in 2011. We expect our revenues to further decrease in 2012. We have identified and continue to experience delays in purchase order placement by our customers and longer sales cycles.We believe that the significant downturn in the economy caused our customers to react by reducing their capital expenditures in general or by specifically reducing their spending on information technology. The negotiation process with our customers has developed into a lengthy and expensive process. In addition, many of our customers have delayed or cancelled information technology projects. Customers with excess information technology resources have chosen and may continue to choose to develop in-house software solutions rather than obtain those solutions from us. Moreover, competitors may respond to challenging market conditions by lowering prices and attempting to lure away our customers. In addition, we anticipate that our low liquidity and financial condition may negatively impact the willingness of customers to place purchase orders with us. We cannot predict the timing, strength or duration of any economic slowdown or any subsequent recovery. If the conditions in the markets in which we operate remain the same or worsen from present levels, or if customers are dissuaded to contract us due to our financial condition, our business, financial condition and results of operations would be materially and adversely affected. 5 We had negative cash flows from operations in 2011 which, if we are not successful in increasing our revenues or reducing our expense level in 2012, may continue. We had negative operating cash flows of $7.6 million in 2010 and $8.4 million in 2011. The change in operating cash flow is primarily attributable to the significant decrease in revenues in 2011 compared to 2010, as well as the decrease in the amount of receivables subject to sale of receivables agreements, which decreased from $5.6 million in 2010 to $618,000 in 2011. Based on the continuing decline in revenues in 2010 and 2011, we continued during these years to reduce our workforce. However, due to severance and other termination costs, our labor costs were not reduced commensurate with our reduction in revenues. As labor costs constitute a substantial portion of our costs of revenues, selling and administrative expenses and research and development expenses, and as a result of the decrease in the amount of receivables that are subject to sale of receivables agreements, we incurred significant losses and negative cash flow in 2011. We may consider selling certain assets in 2012 in order to improve our liquidity. These potential dispositions, together with the cost saving plan conducted in 2010 and 2011, are intended to set our expenses at a level commensurate with expected revenue levels. There can be no assurance, however, that such plans will result in reduced expense levels commensurate with our reduced level of revenues. As a result, our business, financial condition and results of operations could be materially and adversely affected. The revenues of one of our significant subsidiaries are dependent upon several key customers and a significant decrease in revenues from such customers, as well as a significant reduction in purchases by certain other major customers, could materially adversely affect our business, financial condition and results of operations. The revenues of one of our significant subsidiaries are dependent upon several key customers which include certain Israeli governmental entities. In 2011, these customers accounted, in the aggregate, for 22% of our total revenues. We do not know if, or for how much longer, such customers will continue to purchase the services of such subsidiary. A significant decrease in revenues from these customers may adversely affect our business, results of operations and financial condition. In addition, a small number of customers has accounted for a substantial portion of our current and historical net revenues. The loss of any major customer or a decrease or delay in orders or anticipated spending by such customer could materially reduce our revenues and profitability. Our customers could also engage in business combinations, which could increase their size, reduce their demand for our products and solutions as they recognize synergies or rationalize assets and increase or decrease the portion of our total sales concentration to any single customer. A portion of the consideration from a sale of assets during 2011 was put in escrow which if not released, would materially affect our business, financial condition and results of operation. In connection with the sale of our AppBuilder technology to Magic, in 2011, a portion of the consideration was put in escrow. As of the date of this annual report, an amount of $3.8 million is still deposited in escrow and would be released only subject to certain conditions. Most of the amount is expected to be released during 2012 and 2013. If we do not comply with terms for release from the escrow, our business, financial condition and results of operations could be materially and adversely affected. 6 If we do not succeed in competing in the Israeli market for our information and communication technology services, our revenues may decrease. One of our subsidiaries, Liacom Systems Ltd. (Liacom), provides consulting services, primarily to the Israeli market. Liacom’s revenues in 2009, 2010 and 2011 accounted for 11%, 17% and 31% of our consolidated revenues, respectively. Liacom’s revenues in 2011 increased by 27% compared to the revenues in 2010 and the revenues in 2010 increased by 18% compared to its revenues in 2009. The Israeli market is crowded with various companies offering information and communication technology services similar to those provided by us. We believe that we have an advantage of leadership, knowledge and experience, but our prices are not always competitive. Our consulting services include project management and additional services provided by us following the implementation of the project management. Accordingly, whenever we complete these types of projects, the customer has the option to use its internal resources for the ongoing activities, to continue working with us or use one of our competitors. If our customers select one of our competitors to provide these services, our revenues would decrease and as a result, our financial condition, results of operations and cash flows may be negatively affected. In order to improve our liquidity and financial condition, we may consider selling certain of our assets. Our failure to successfully sell our assets could disrupt our business or harm our ability to finance our operations. In order to improve our liquidity, we sold in the past and may consider selling in the future certain of our assets. Disposing of assets involve numerous risks, including: · unanticipated costs or liabilities; · diversion of management’s attention; · adverse effects on existing business relationships with suppliers and customers; and · a potential loss of key employees, particularly those of the sold operations. We may not be able to successfully cope with any of these risks, and as a result, our business, financial condition and results of operation may be harmed. 7 If we are unable to effectively control our costs while maintaining our customer relationships, our business, results of operations and financial condition could be adversely affected. It is critical for us to appropriately align our cost structure with prevailing market conditions to minimize the effect of economic downturns on our operations and, in particular, to continue to maintain our customer relationships while protecting profitability and cash flow. However, we are limited in our ability to reduce expenses due to the ongoing need to maintain our worldwide customer service and support operations and to invest in research and development. In circumstances of reduced overall demand for our products, or if orders received differ from our expectations with respect to the product, volume, price or other items, our fixed cost structure could have a material adverse effect on our business and results of operations. If we are unable to align our cost structure in response to economic downturns on a timely basis, or if such implementation has an adverse impact on our business or prospects, then our financial condition, results of operations and cash flows may be negatively affected. We experienced a significant decrease in revenues in 2011 compared to 2010 and 2009, as a result of adverse economic conditions. Based on the continuing decline in revenues in 2010 and 2011, we reduced our workforce during these years.However, due to severance and other termination costs, our labor costs were not reduced commensurate with our reduction in revenues. As labor costs constitute a substantial portion of our costs of revenues, selling and administrative expenses and research and development expenses, the significant amount of severance and other termination costs contributed to our losses and negative cash flow in 2011. Conversely, adjusting our cost structure to fit economic downturn conditions may have a negative effect on us during an economic upturn or periods of increasing demand for our IT solutions. If we have too aggressively reduced our costs, we may not have sufficient resources to capture new IT projects, timely comply with project delivery schedules and meet customer demand. If we are unable to effectively manage our resources and capacity to capitalize on periods of economic upturn, there could be a material adverse effect on our business, financial condition, results of operations and cash flows. 8 If we are unable to accurately predict and respond to market developments or demands, our business will be adversely affected. The IT modernization business is characterized by rapidly evolving technology and methodologies. This makes it difficult to predict demand and market acceptance for our modernization tools and services. In order to succeed, we need to adapt the tools and services we offer in order to keep up with technological developments and changes in customer needs. We cannot guarantee that we will succeed in enhancing our tools and services, or developing or acquiring new modernization tools and services that adequately address changing technologies and customer requirements. We also cannot assure you that the tools and services we offer will be accepted by customers. If our tools and services are not accepted by customers, our future revenues and profitability will be adversely affected. Changes in technologies, industry standards, the regulatory environment and customer requirements, and new product introductions by existing or future competitors, could render our existing solutions obsolete and unmarketable, or require us to enhance our current tools or develop new tools. This may require us to expend significant amounts of money, time, and other resources to meet the demand. This could strain our personnel and financial resources. Furthermore, modernization projects deal with customer mission critical applications, and therefore encapsulate risk for the customer. Therefore, customers are more cautious in entering into transactions with us, and accordingly, the process for approval and signing of deals may be a lengthy and expensive. We make efforts to mitigate such risks associated with legacy modernization projects but from time to time we encounter delays in the negotiation process. We may experience significant fluctuations in our annual and quarterly results, which makes it difficult to make reliable period-to-period comparisons and may contribute to volatility in the market price of our ordinary shares. Our quarterly and annual results of operations have fluctuated significantly in the past, and we expect them to continue to fluctuate significantly in the future. These fluctuations can occur as a result of any of the following events: · global economic trends; · global political trends, in particular, in the middle east and in countries in which we operate; · adverse economic conditions in various geographic areas where our customers and potential customers operate; · acquisitions and dispositions of companies and assets; · timing of completion of specified milestones and delays in implementation; · timing of product releases; · timing of contracts; · increases in selling and marketing expenses, as well as other operating expenses; and · currency fluctuations and financial expenses related to our financial instruments. In particular, we have experienced a significant decrease in our revenues since 2008. Such decreases were primarily due to a decline in the number of our customers and a decrease in our prices, mostly in our legacy modernization projects. These decreases resulted from the continuing effects of the worldwide economic downturn and uncertainty, particularly in the financial services and banking sector which is our target market. As a result of market uncertainty, we identified delays in our customers’ placement of purchase orders and longer sales cycles. We expect revenues in 2012 to further decrease due to these factors, including a continuing decrease in the number of our legacy modernization projects, and the sale of the AppBuilder technology to Magic. As a result of the foregoing, we believe that period-to-period comparisons of our historical results of operations are not necessarily meaningful and that you should not rely on them as an indication for future performance. Also, it is possible that our quarterly and annual results of operations may be below the expectations of public market analysts and investors. 9 A delay in collecting our fees could result in cash flow shortages, which in turn may significantly impact our financial results. Typical modernization projects which deploy our solutions are long-term projects. Therefore, payment for these projects or a substantial portion of our fees may be delayed until the successful completion of specified milestones. In addition, the payment of our fees is dependent upon customer acceptance of the completed work and our ability to collect the fees. Further, in light of the global economy downturn, collecting our fees from customers has become increasingly difficult. Although the timing of receipt of our fees varies, we incur the majority of our expenses on a current basis. As a result, a delay in the collection of our fees could result in cash flow shortages. If we are unable to invest in new products and markets or to manage the effects of changes in our offering portfolio, our results will be adversely affected. We specialize in the development and implementation of sophisticated software modernization and porting tools and products. We leverage our know-how, experience, and generic technologies to develop and introduce new software tools that enable the modernization of legacy systems. The need for our modernization solutions changes over time, and recent regulations or newly introduced technologies may create new needs for modernization solutions. In order to maintain our position in the market, and our ability to address the constantly changing needs of the marketplace, we continually invest in the development of new products. Due to a decline in our revenues, we have had to reduce our research and development expenditures. Our research and development costs were $4.2 million for 2011, $6.7 million for 2010 and $11.4 million for 2009. These decreases resulted in large part from decreased head count in research and development. There can be no assurances that our continued investment in research and development will result in us maintaining or increasing our market share. Such a failure to maintain market share could result in a further decline in our revenues and operating results.Moreover, if we seek to increase our research and development expenses without a corresponding increase in revenues, it could have a material adverse effect on our operating results. We may not be able to successfully complete the development and market introduction of new products or product enhancements, in which case our revenues will decline and we may lose market share to our competitors. Our failure to invest in new products and markets or to manage the effects of changes in our offering portfolio could result in our loss of market share, and our business, financial condition and results of operations could be materially and adversely affected as a result. 10 Our results have been adversely affected by the impairment of the value of certain intangible assets, and we may experience impairment charges in the future. The assets listed in our consolidated balance sheet as of December 31, 2011, include, among other things, goodwill valued at approximately $14.2 million, technology valued at approximately $1.9 million and intangible assets related to customers’ relations valued at approximately $1.1 million. The applicable accounting standards require that: · goodwill is not amortized, but rather is subject to an annual impairment test. We perform an annual impairment test, as well as periodic impairment tests if impairment indicators are present. Intangible assets that are not considered to have an indefinite useful life are amortized using the straight-line basis over their estimated useful lives. The carrying amount of these assets is reviewed whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Recoverability of these assets is measured by comparison of the carrying amount of the asset to the future undiscounted cash flows the asset is expected to generate. If the asset is considered to be impaired, the amount of any impairment is measured as the difference between the carrying value and the fair value (usually discounted cash flow) of the impaired asset; and · Intangible assets that are not considered to have an indefinite useful life are amortized over their estimated useful lives. We review the carrying amount of these assets whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. We measure recoverability of these assets by comparison of the carrying amount of the asset to the future undiscounted cash flows the assets is expected to generate. If the asset is considered to be impaired, the amount of any impairment is measured as the difference between the carrying value and the fair value of the impaired asset In 2011, we performed impairment tests and sold certain assets resulting in a decrease of our goodwill of $22.7 million, of which $9.6 million were identified as impairment loss related to goodwill of our overall assets and $13.1 million were the result of the sale of AppBuilder.These losses were charged to operations. The impairment of our overall assets was due, in part, a reduction in future expected cash flows from these assets and reduction in our market capitalization. If we continue to experience reduced cash flows and our market capitalization stays below the value of our equity, or actual results of operations differ materially from our modeling estimates and related assumptions, we may be required to record additional impairment charges for our goodwill. If our goodwill or capitalized research and development costs were deemed to be impaired in whole or in part due to our failure to achieve our goals, or if we fail to accurately predict the useful life of the capitalized research and development costs, we could be required to reduce or write off such assets. Such write-offs could have a material adverse effect on our business and operating results. 11 If we are unable to attract, train, and retain qualified personnel, we may not be able to achieve our objectives and our business could be harmed. In order to achieve our objectives, we hire from time to time software, administrative, operational, sales, and technical support personnel. The process of attracting, training, and successfully integrating qualified personnel can be lengthy and expensive. We may not be able to compete effectively for the personnel we need. Such a failure could have a material adverse effect on our business and operating results. As part of our expansion strategy, we developed offshore centers in Romania and Russia. We hired professional consultants for these development centers, leveraging the lower employer costs that existed in these countries. In recent years, professional work in these countries became more expensive and professional fees may continue to increase in the future. The establishment of additional offshore facilities, if that occurs, may result in significant capital expenses, which may affect our cash position. We cannot assure you that our offshore facilities will continue to be cost effective. Our future success depends on our ability to absorb and retain senior employees and to attract, motivate, and retain highly qualified professional employees worldwide at competitive prices. If we fail to estimate accurately the costs of fixed-price contracts, we may incur losses. We derive a portion of our revenues from engagements on a fixed-price basis. We price these commitments based upon estimates of future costs. We bear the risk of faulty estimates and cost overruns in connection with these commitments. Our failure to accurately estimate the resources required for a fixed-price project, to accurately anticipate potential wage increases, or to complete our contractual obligations in a manner consistent with the project plan could materially adversely affect our business, operating results, and financial condition. If our tools or solutions do not function efficiently, we may incur additional expenses. In the course of providing our modernization solutions, the project team conducts testing to detect the existence of failures, errors, and bugs. If our modernization solutions fail to function efficiently or if errors or bugs are detected in our tools, we may incur significant expenditures in an attempt to remedy the problem. The consequences of failures, errors, and bugs could have a material adverse effect on our business, operating results, and financial condition. If we fail to satisfy our customers’ expectations regarding our solutions, or if we fail to timely deliver our solutions to our customers, we may be required to pay penalties, our contracts may be cancelled and we may be the subject of damages claims. In the event that we fail to satisfy our customers’ expectations from the results of the implementation of our solutions, or if we fail to timely deliver our solutions to our customers, these customers may suffer damages. When and if this occurs, we may be required under the customer agreement to pay penalties to our customers or pay their expenses (as occurred in 2010) and our customers may have the ability to cancel our contracts. Payments of penalties or a cancellation of a contract could cause us to suffer damages. In addition, we might not be paid for costs that we incurred in performing services prior to the date of cancellation. In addition, from time to time we may be subject to claims as a result of not delivering our products on time or in a satisfactory manner. Such disputes or others may lead to material damages. 12 We are exposed to significant claims for damage caused to our customers’ information systems. Some of the products, tools, and services we provide involve key aspects of our customers’ information systems. These systems are frequently critical to our customers’ operations. As a result, our customers have a greater sensitivity to failures in these systems than do customers of other software products generally. If a customer’s system fails during or following the provision of modernization solutions or services by us, or if we fail to provide customers with proper support for our modernization solutions, we are exposed to the risk of a claim for substantial damages against us, regardless of our responsibility for the failure. We cannot guarantee that the limitations of liability under our product and service contracts, if any, would be sufficient to protect us against legal claims. We cannot assure you that our insurance coverage will be sufficient to cover one or more large claims, or that the insurer will not disclaim coverage as to any future claim. If we lose one or more large claims against us that exceed available insurance coverage, it may have a material adverse effect on our business, operating results, and financial condition. In addition, the filing of legal claims against us in connection with contract liability may cause us negative publicity and damage to our reputation. If third parties assert claims of infringement against us, we may suffer substantial costs and diversion of management’s attention. Substantial litigation over intellectual property rights exists in the software industry. Software products may be increasingly subject to third-party infringement claims as the functionality of products in different industry segments overlaps. We cannot predict whether third parties will assert claims of infringement against us. In addition, our employees and contractors have access to software licensed by us from third parties. A breach of the nondisclosure undertakings by any of our employees or contractors may lead to a claim of infringement against us. Any claim, with or without merit, could be expensive and time-consuming to defend, and would probably divert our management’s attention and resources. In addition, such a claim, if submitted, may require us to enter into royalty or licensing agreements to obtain the right to use a necessary product or component. Such royalty or licensing agreements, if required, may not be available to us on acceptable terms, if at all. A successful claim of product infringement against us and our failure or inability to license the infringed or similar technology could have a material adverse effect on our business, financial condition, and results of operations. 13 We may experience greater than expected competition that could have a negative effect on our business. We operate in a highly competitive market. Competition in the modernization field is, to a large extent, based upon the functionality of the available automated tools and personnel expertise. Our competitors may be in a better position to devote significant funds and resources to the development, promotion and sales of their modernization tools and services, thus enabling them to respond more quickly to emerging opportunities and changes in technology or customer requirements. Current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to increase such competitors’ ability to successfully market their tools and services. We also expect that competition will increase as a result of consolidation within the industry. As we develop new tools and services, we may begin to compete with companies with which we have not previously competed. Our competitors include: · small vendors who provide specific solutions for a particular area of modernization, such as Ateras, Anubex, Migrationware, HTWC, Speedware and Most; · large system integrators such as IBM, HP, EDS, Accenture and Cap Gemini, some of whom we also partner with; · independent software vendors such as Micro Focus and Metaware; · Indian system integrators such as TCS, WIPRO, Infosys and Patni; · Knowledge management (KM) competitors like eGain, Inquira, Right Now, Kana and Consona. We may be unable to differentiate our tools and services from those of our competitors, or successfully develop and introduce new tools and services that are less costly than, or superior to, those of our competitors. This could have a material adverse effect on our ability to compete. Many of our existing and potential competitors may have or acquire more extensive development, marketing, distribution, financial, technological and personnel resources than we do. This increased competition may result in our loss of market share and pricing pressure which may have a material adverse effect on our business, financial condition and results of operations. We cannot assure you that competition with both competitors within our industry and with the in-house IT departments of certain of our customers or prospective customers will not result in price reductions for our tools and services, fewer customer orders, deferred payment terms, reduced revenues or loss of market share, any of which could materially adversely affect our business, financial condition, and results of operations. We may be unable to adequately protect our proprietary rights, which may limit our ability to compete effectively. Our success and ability to compete are substantially dependent upon our internally developed technology. Our intellectual property consists of proprietary or confidential information that is not subject to patent or similar protection. Our employees and contractors have direct access to our technology. In general, we have relied on a combination of technical leadership, trade secret, copyright and trademark law, and nondisclosure agreements to protect our proprietary know-how. Unauthorized third parties may attempt to copy or obtain and use the technology protected by those rights. Any infringement of our intellectual property could have a material adverse effect on our business, financial condition, and results of operations. Policing unauthorized use of our products is difficult and costly, particularly in countries where the laws may not protect our proprietary rights as fully as in the United States. Pursuant to agreements with certain of our customers, we have placed, and in the future may be required to place, in escrow, the source code of certain software. Under the escrow arrangements, the software may, in specified circumstances, be made available to our customers. From time-to-time, we also provide our software directly to customers. These factors may increase the likelihood of misappropriation or other misuse of our software. 14 Risks Relating to International Operations Marketing our tools and solutions in international markets may cause increased expenses and greater exposure to risks that we may not be able to successfully address. We have international operations, which require significant management attention and financial resources. In order to continue to expand worldwide sales, we need to establish additional marketing and sales operations, hire additional personnel, and recruit additional resellers internationally. Based on the significant decline in revenues, we sought to reduce our expenses during 2010 and 2011 by implementing a workforce reduction, including significant reductions to our marketing and sales department. Risks inherent in our worldwide business activities generally include: · currency exchange fluctuations; · unexpected changes in regulatory requirements; · tariffs and other trade barriers; · costs of localizing products for foreign countries; · difficulties in operations of management; · potentially adverse tax consequences, including restrictions on the repatriation of earnings; and · the burdens of complying with a wide variety of local legislation. We cannot assure you that these factors will not have a material adverse effect on our future international sales and, consequently, on our business, operating results, and financial condition. Inflation, devaluation, and fluctuation of various currencies may adversely affect our results of operations, liabilities, and assets. Since we operate in several countries, we are impacted by inflation, devaluation and fluctuation of various currencies. We enter into transactions with customers and suppliers in local currencies, whereas the reporting currency of our consolidated financial statements and the functional currency of our business is the U.S. dollar. Fluctuations in foreign currency exchange rates in countries where we operate can adversely affect the reflection of these activities in our consolidated financial statements. In addition, fluctuations in the value of our non-dollar revenues, costs, and expenses measured in dollars could materially affect our results of operations, and our balance sheet reflects non-dollar denominated assets and liabilities, which can be adversely affected by fluctuations in the currency exchange rates. Consequently, we are exposed to risks related to changes in currency exchange rates and fluctuations of exchange rates, any of which could result in a material adverse effect on our business, financial condition and results of operations. In the past, we entered into forward currency exchange contracts and other arrangements in order to hedge our foreign currency exposure. Such arrangements are not always effective or sufficient to offset the fluctuations in currency exchange rates. 15 Fluctuations in foreign currency values affect the prices of our products and services, which in turn may affect our business and results of operations. Most of our worldwide sales are currently denominated in U.S. dollars, British Pounds and euros while our reporting currency is the dollar. A decrease in the value of the dollar relative to these foreign currencies would make our products more expensive and increase our operating costs and, therefore, could adversely affect our results and harm our competitive position in the markets in which we compete. We are subject to multiple taxing jurisdictions. If we fail to estimate accurately the amount of income tax due in any of these jurisdictions, our net income will be adversely affected. We operate within multiple taxing jurisdictions and are subject to taxation by these jurisdictions at various tax rates. In addition, we may be subject to audits in these jurisdictions. These audits can involve complex issues, which may require an extended period of time to resolve. We cannot assure you that the final tax outcome of these issues will not be different from management estimates, which are reflected in our income tax provisions. Such differences could have a material effect on our income tax provision and net income in the period in which such outcome occurs. Risks Relating to Operations in Israel Political, economic, and military conditions in Israel could negatively impact our business. Over the past several decades, a number of armed conflicts have occurred between Israel and its Arab neighbors. A state of hostility, varying in degree and intensity has led to security and economic problems for Israel. Since 2000, there have been ongoing hostilities between Israel and the Palestinians, which have adversely affected the peace process and at times have negatively influenced Israel’s economy as well as its relationship with several other countries. The taking of control by Hamas, an Islamist movement responsible for many attacks, including missile strikes against Israelis, of the entire Gaza Strip in 2007, further strained relations between Israelis and the Palestinians. The current political situation between Israel and its neighbors may not improve. The impact on Israel of the recent political changes in Egypt, Libya and other Arab countries is still unknown. Political, economic and military conditions in Israel could have a material adverse effect on our business, financial condition, results of operations and future growth. In addition, nonexempt male adult citizens of Israel, including some of our officers and employees, are obligated to perform military reserve duty until the age of 40 or 45, depending on their function in the army, and are subject to being called for active duty under emergency circumstances. We cannot predict the full impact of such conditions on us in the future, particularly if emergency circumstances occur. If many of our employees are called for active duty, our operations in Israel and our business may be adversely affected. 16 Political relations could limit our ability to sell or buy internationally. We could be adversely affected by the interruption or reduction of trade between Israel and its trading partners. Some countries, companies and organizations continue to participate in a boycott of Israeli firms and others doing business with Israel or with Israeli companies. Also, over the past several years there have been calls in Europe and elsewhere to reduce trade with Israel. There can be no assurance that restrictive laws, policies or practices directed towards Israel or Israeli businesses will not have an adverse impact on our business. It may be difficult to serve process and enforce judgments against our directors and executive officers in Israel. We are organized under the laws of the State of Israel. Most of our executive officers and directors are non-residents of the United States, and a substantial portion of our assets and the assets of these persons are located outside the United States. Therefore, it may be difficult to: · effect service of process within the United States on us or any of our executive officers or directors who are non-residents of the United States; · enforce court judgments obtained in the United States, including those predicated upon the civil liability provisions of the United States federal securities laws, against us or against any of our executive officers or directors that are non-residents of the United States, in the United States or Israel; and · bring an original action in an Israeli court against us or against any of our executive officers or directors to enforce liabilities based upon the United States federal securities laws. Risks Relating to Our Traded Securities If we fail to comply with the minimum bid price requirement or any other minimum requirement for continued listing on the NASDAQ Global Market, our shares may be delisted. On December 28, 2011, we executed a one-for-four reverse split of our ordinary shares, resulting in a decrease of the number of our authorized ordinary shares from 40,000,000 to 10,000,000, a decrease of the number of our outstanding ordinary shares from 25,243,610 to 6,310,903 at that time, and an increase of the par value per ordinary share from NIS 0.01 to NIS 0.04. The reverse share split was executed in order to regain compliance with NASDAQ's minimum bid price requirement of $1.00 per share, following the receipt from NASDAQ Global Market of a letter notifying us that we failed to comply with the minimum bid price requirement for continued listing on the NASDAQ Global Market as set forth in Marketplace Rule 5450(a)(1). Following the reverse share split, we regained compliance with the minimum closing bid price requirement. The closing bid price of our ordinary shares on the NASDAQ Global Market, as of April 13, 2012, was $1.25. We cannot assure you that we will be able to continue to comply with The NASDAQ Global Market minimum requirements. If we fail to comply with those requirements within the required period, and we shall not be able to take sufficient steps to regain compliance, our shares may be delisted from The NASDAQ Global Market. 17 The market price of our ordinary shares has been and may be extremely volatile and our investors may not be able to resell the shares at or above the price they paid, or at all. During the past years, the closing price of our ordinary shares experienced significant price and volume fluctuations. The high and low closing prices of our ordinary shares traded on the NASDAQ Global Market and the Tel Aviv Stock Exchange, or TASE, during each of the last three years, after giving effect to the one-for-four reverse split executed in December 2011, are summarized in the table below: NASDAQ Global Market TASE In $ In NIS High Low High Low As of April 12, 2012, the exchange rate between the U.S. dollar and the New Israeli Shekel was NIS 3.76 to one dollar. As of April 13 2012, the market price of our ordinary shares was $1.25. We cannot assure you that the market price of our ordinary shares will return to previous levels. The market price of our ordinary shares may continue to fluctuate substantially due to a variety of factors, including: · additional impairments of our intangible assets; · our continued operating losses and negative cash flows; · our continued non-compliance with our debt covenants; · our inability to secure funding; · any actual or anticipated fluctuations in our or our competitors’ quarterly revenues and operating results; · shortfalls in our operating results from levels forecast by securities analysts; · adverse consequences of litigation; · public announcements concerning us or our competitors; · the introduction or market acceptance of new products or service offerings by us or by our competitors; · changes in product pricing policies by us or our competitors; · changes in security analysts’ financial estimates; · changes in accounting principles; · sales of our shares by existing shareholders; and · the loss of any of our key personnel. In addition, global and local economic, political and market conditions, and military conflicts and, in particular, those specifically related to the State of Israel, may affect the market price of our shares. 18 Our ordinary shares are traded on more than one market which may result in price variations. Our ordinary shares trade on the NASDAQ Global Market and the TASE. Trading in our ordinary shares on these markets takes place in different currencies (dollars on the NASDAQ Global Market and NIS on the TASE), and at different times (resulting from different time zones, different trading days, and different public holidays in the United States and Israel). The trading prices of our ordinary shares on these two markets may differ due to these and other factors. Any decrease in the trading price of our ordinary shares on one of these markets could cause a decrease in the trading price of our ordinary shares on the other market. Future sales of our shares to be registered for resale in the public market could dilute the ownership interest of our existing shareholders and could cause the market price for our ordinary shares to fall. As of March 27, 2012, we had 6,461,783 ordinary shares outstanding (after giving effect to the one-for-four reverse split executed in December 2011) and 534,843 ordinary shares reserved for issuance under our employee equity compensation plans, including 287,106 shares reserved for issuance upon the exercise of outstanding employee options, warrants and unvested restricted stock units. We also have the following commitments to issue our ordinary shares: · 200,000 ordinary shares issuable upon exercise of warrants issued by us to institutional investors in connection with the $35 million private placement completed in November 2007; · 204,686 ordinary shares issuable upon exercise of warrants issued by us to institutional investors in connection with the private placement consummated in October 2009; and · 3,000 ordinary shares issuable upon exercise of warrants issued to Liolios Group, Inc., in connection with certain services provided to us. We registered for resale the shares underlying the warrants issued to the institutional investors in November 2007 and October 2009, pursuant to registration rights agreements entered into with such investors. For more information, see “Item 5.B - Liquidity and Capital Resources – Contractual Commitments and Guarantees.” The exercise of options by employees and office holders, vesting of restricted stock units granted to employees and office holders and the exercise of warrants by investors would dilute the ownership interests of our existing shareholders. Any sales in the public market of our ordinary shares issuable upon exercise of options or warrants could adversely affect the market price of our ordinary shares. If a large number of our ordinary shares is sold in a short period, the price of our ordinary shares would likely decrease. Our U.S. investors could suffer adverse tax consequences if we are characterized as a passive foreign investment company. Although we believe that we were not a passive foreign investment company, or PFIC, in 2011, we cannot assure you that the United States Internal Revenue Service will agree with our position. We would be a PFIC if after applying certain look-through rules (i) 75% or more of our gross income in a taxable year is passive income, or (ii) the value of our assets averaged quarterly over the taxable year that produce, or are held for the production of, passive income is at least 50%. Passive income includes interest, dividends, royalties, rents and annuities. If we are or become a PFIC, our U.S. investors could suffer adverse tax consequences, including being taxed at ordinary income tax rates and being subject to an interest charge on gain from the sale or other disposition of our ordinary shares and on certain “excess distributions” with respect to our ordinary shares. For additional information regarding our PFIC status, see the discussion under “Item 10.E. Taxation — United States Federal Income Tax Considerations — Tax Consequences If We Are a Passive Foreign Investment Company.”. As a foreign private issuer whose shares are listed on The NASDAQ Global Market, we may follow certain home country corporate governance practices instead of certain listing requirements, which may not afford shareholders with the same protections that shareholders of domestic companies have. As a foreign private issuer whose ordinary shares are listed on The NASDAQ Global Market, we are permitted to follow certain home country corporate governance practices instead of certain requirements of The NASDAQ Global Market. A foreign private issuer that elects to follow a home country practice instead of such requirements must submit to The NASDAQ Global Market in advance a written statement from an independent counsel in such issuer’s home country certifying that the issuer’s practices are not prohibited by the home country’s laws. In addition, a foreign private issuer must disclose in its annual reports filed with the SEC each such requirement that it does not follow and describe the home country practice followed by the issuer instead of any such requirement. We follow home country practice with regard to distribution of annual reports to shareholders, meetings of independent directors in which only independent directors participate, approval of share compensation plans and changes in such plans and approval of share issuance or potential issuance which results in a change of control of the company. 19 ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company We were incorporated in Israel in 1987 under the name A. Crystal Solutions Ltd. In 1996, we changed our name to Crystal Systems Solutions Ltd. and in 2003, we changed our name to BluePhoenix Solutions Ltd. Our registered office is located at 8 Maskit Street, Herzliya, 46733, Israel and our telephone number is: 972-9-9526110. For more information about our business and a description of our principal capital expenditures and divestitures that took place since the beginning of the last three financial years and that are currently in progress, see “Item 4.B. Business Overview,” “Item 5. Operating and Financial Review and Prospects” and “Item 18. Financial Statements.” B. Business Overview Our Business We develop and market unique value driven enterprise legacy IT modernization solutions, provide tools and professional services to selected customers and sell knowledge management solutions for contact centers. IT Legacy Modernization Solutions Our IT legacy modernization solutions enable companies to automate the process of modernizing and upgrading their mainframe and distributed IT infrastructure to more modern environments in order to more effectively compete in today’s business environment. The combination of our comprehensive modernization tools and services with our unique methodology provides an efficient and cost-effective process for extending the return on investment of existing enterprise IT assets. Our complete modernization solutions consist of a combination of automated technologies, tools and services that minimize the risk throughout the whole life cycle of the modernization process. Our solutions are based on technologies and services that support the following functionalities: · Understanding and mapping an application; · Migration of platforms, databases and languages and data; · Testing; and · Remediation. The solutions allow our customers to fully leverage their current systems and applications, speed up and reduce the cost of the renewal process, and effectively update their systems in order to be more agile when having to adapt to new business demands or regulations. In addition, by using our technologies our customers gain the added value of extending their systems to be ready for future demands, such as Service Oriented Architecture (SOA) and Cloud computing. Our modernization solutions are offered to customers in all business market sectors, particularly financial services, insurance, automotive and governmental entities. 20 Our solution portfolio includes software products, software tools, and professional services that address the most pressing IT challenges which organizations and companies face today, including: · lack of agility and responsiveness to changing business needs; · difficulty in recruiting and retaining mainframe professionals; · growing cost of infrastructure software licenses, maintenance and operations; · difficulties in complying with new regulations; and · use of old technologies which prevent access to modern tools and inhibit the ability to meet business expectations. Our solutions enable companies to: · better understand and manage their IT systems and resources; · effectively plan and carry out strategic projects that provide real business value; · transformation to modern technology enables enterprises to recruit professional resources easily; · significantly decrease maintenance, human resource, and technology costs; · easily integrate packaged applications and build customized applications; · substantially transform applications and databases in order to address regulatory and business changes; and · directly gain access to cutting edge technology and new business channels. Our comprehensive enterprise technologies span mainframe, midrange, and client/server computing platforms. We have enhanced our expertise through the successful completion of projects for many large organizations over the past two decades, establishing our credibility and achieving international recognition and presence. Based on our technology and that of our affiliates, we develop and market software products, tools, and related methodologies. We deliver our tools and methodologies together with training and support in order to provide enterprises with comprehensive and one stop shop solutions, primarily for the modernization of existing IT systems. Market Background Companies initiate IT modernization projects for a wide range of reasons, such as: · maintaining a competitive edge in the market; · addressing changing business needs; · complying with new regulations; · reducing maintenance, human resources, and technology costs; or · gaining access to cutting edge technology and new business channels. Alternatives to modernization include, among others, renewing legacy systems, buying packaged software, or rebuilding entire applications. Enterprise IT modernization has proven to be the most efficient, cost effective and lowest risk path for companies looking to protect their existing investments. We provide a range of solutions designed to efficiently address the challenge of retaining the business knowledge built into the application code while updating the system to reflect new requirements and software / hardware infrastructure. 21 The enterprise legacy IT modernization market is divided into the following categories: Enterprise IT Understanding—These solutions enable companies to make informed strategic decisions regarding the future of their IT systems by automatically capturing multiple levels of operational and development information into a consolidated metadata warehouse. Our tools facilitate global assessments and impact analyses of application assets, thus helping reduce costs, streamline working processes, and increase efficiency. Enterprise IT Migration—These solutions enable companies to consolidate and eliminate a wide range of legacy hardware and software through automated migration of applications, databases, platforms, programming languages, and data. These tools help to reduce costs and resources, and minimize reliance on proprietary technology, sunset products, and dwindling skill sets. Our migration solutions provide numerous advantages, including: · significantly decreasing project costs, risk of errors and time; · preserving corporate business knowledge; · substantially reducing dependency on scarce legacy technology skill sets; · solving problematic maintenance issues; · enabling end-to-end project control and management; · directly supplying a full audit trail and documentation of all changes; · minimizing system freeze time with a unique “refresh” feature; and · comprehensively working with most mainframe and non-mainframe platforms. Our solutions cover legacy databases modernization such as CA-IDMS DB/DC, ADABAS, IMS DB/DC and VSAM, to relational databases, such as DB2, Oracle, and SQL Server. Our tools perform automated conversions that provide companies with fully functional compliance for source and target applications and minimal application, functional, and logical program flow changes. Our solution leaves no residuals, emulation software, or translation procedures and allows system support to continue uninterrupted during the migration project. As a result of the conversion process, the migrated application operates more efficiently, is easier to maintain, and contains complete documentation of the customer’s knowledge base and guidelines. Platform Modernization A range of automated migration tools that converta range of platforms, including IBM mainframe with operating systems such as VSE, z/OS, in addition to Fujitsu ICL and Unisys, to Unix, Linux, Windows, and Java / .Net. Our tools can becustomized to fit the unique IT configuration and business rules of each customer site. The tools convert platforms to a pure, native installation (e.g., Java or C#) so that programs are not required to run under emulation or through translation techniques. Our solutions assist companies with reducing IT costs maintaining service levels, setting and upgrading standards, implementing the new IT environment, training IT users, implementing new facilities such as a security system or a batch scheduler, and testing for functional equivalence. Re-hosting Organizations implement mainframe re-hosting in order to reduce the ongoing costs of existing legacy applications. Re-hosting leverages the strength and investment of older COBOL and other languages applications while taking advantage of new, cost-efficient hardware and open operating system environments such as Linux, Unix, Windows, J2EE, and .NET. 22 Using our various automated migration tools, and through cooperation with our partners, we offer COBOL migrations, System i and mainframe re-hosting solutions. We formed the following alliances for providing these solutions: · an alliance with Clerity for assisting companies to rehost mainframe applications on more cost-efficient, open platforms; · a collaboration with Fujitsu for assisting companies to migrate COBOL/CICS applications into Fujitsu NetCOBOL and the Fujitsu NeoKicks and NeoBatch environments for handing CICS and batch/JCL · a partnership with Oracle for assisting companies to migrate their legacy databases to the Oracle database; · advanced membership in IBM’s Partnerworld program to work together with IBM to modernize customers’ databases and applications on the mainframe platform; and · ongoing cooperation with SUN/Oracle that focuses on rehosting customers off of the mainframe and onto SUN’s UNIX platform. Language Migrator BluePhoenix™ LanguageMigrator is a set of automated migration tools for converting COBOL and 4GLs (fourth generation languages) such as ADSO, Natural, CA Gen (formerly COOL: Gen) to COBOL, Java/J2EE and C#/.Net. This reliable, time-efficient, and comprehensive solution enables site-wide installation, simultaneous testing, and implementation of batch programs. In addition, ourtools identify the compatibility of the code, convert it to the new standards required by customers, and analyze converted programs to identify potential problems. Knowledge Management Solutions The technology and products of BluePhoenix Knowledge Management, referred to as KMS, known as KMS Lighthouse and DSK2SMB, expand our ability to provide our customers with a complete knowledge management solution for their customer contact centers. It expands our activity in the area of management and distribution of organizational knowledge in the global arena. KMS Lighthouse is a state-of-the-art knowledge management solution that seamlessly integrates with traditional CRM systems, addressing the most critical contact center and customer service challenges today. Customers benefit from interactions with more knowledgeable agents, who are empowered to resolve issues with greater speed, accuracy and consistency. Agent training costs can be substantially reduced, while job satisfaction increases as interactions with customers become more positive. The results are higher FCR (First Call Resolution) rates, shorter AHT (Average Hold Times) and, most importantly, dramatically enhanced customer experience. These results directly translate to lower overall contact center costs and increased profitability. 23 Our product helps organizing the needed knowledge, ahead of time, in a simple and structured manner. This makes the consumption of knowledge by the CSR (customer service representative) much easier and faster. Compared to “content applications” or “Enterprise search” tools, KMS Lighthouse does not return documents to the CSR, but the actual needed knowledge, in a very clear manner. This saves the CSR the need to read entire documents and understand them while a customer is waiting on the other side of the phone. The product has many valuable features for contact centers like daily briefing mechanism, call scripts, picture scripts, decision trees, device simulator, management reports, test and surveys and many more. The large set of contact center tailored made features, ensures that companies utilizing KMS Lighthouse will provide superb customer experience and higher efficiency in their contact center. Professional Services Our world-wide professional serviceactivity is comprised of a high-endapplication and infrastructuredevelopment group. Our professional service activity specializes in enterprise application development, maintenance and system integration. Our application maintenance services team assumes the daily IT activities involved in maintaining, troubleshooting, analyzing and assessing the application for enhanced efficiency and performance. Wealso supply softwareproduct development services for companies (independent software vendors or software publishers) to reduce significantly their cost of software product development while keeping control of the product architecture. These services enable easy ramping up and ramping down of product teams based on business priorities. Our professional service team has the required knowledge in a wide range of technologies (legacy and modern) and can provide a competitive solution to enterprises in our region. Our professional service team is divided between on site consultants and offshore activities. We run an offshore development center in Russia, leveraging the advanced technical resource available for lower cost. We are acting as the development force for many companies for their internal development needs alongside product development. Through the many years we are providing the professional services, we have established strong relationships with our customers and brought our joint working methodology to the highest results. We also provide consulting and information and communication technology services for networking, information security and related software. Our activities focus on providing professional services in all aspects of telecommunications and information technology areas. Our services include development of strategy, preparation of master plans, economic analysis, engineering and regulatory compliance, definition of specifications, systems development, implementation of large networks and evaluation of proposals for tenders. Our specialists provide consultancy services to various networking technologies including Wireline, Wireless, Cellular, VoIP, RoIP, IPTV, Telephony and Internet. Our consultants have extensive technical, operational and commercial knowledge. Our approach combines different technological areas with an overall view of the diverse business requirements. 24 Investments and Acquisitions In order to enhance our solutions and services portfolio, we have invested in certain complementary businesses as described below. The broad portfolio that we established, among others, through these acquisitions, contributes to our ability to penetrate new markets and to offer a complete set of solutions and professional services addressing the broad array of changing demands of our customers. We integrated the acquired businesses into our business and assimilate many of their functions, including, marketing, sales, finance and administration into our existing infrastructure. For more information about our capital expenditures, see “Item 5.B. Liquidity and Capital Resources- How We Have Financed Our Business-Capital expenditures.” Following is a description of our principal investments and divestitures during the last three fiscal years, as well as those currently in progress: Sale of AppBuilder to Magic. In 2011, we entered into an agreement with Magic Software Enterprises Ltd., pursuant to which we sold to Magic our AppBuilder technology. The net consideration for the AppBuilder was $12.5 million, of which approximately $3.8 million was deposited in escrow. Most of the escrow funds are expected to be released during 2012 and 2013 subject to the fulfillment of certain conditions. In addition, we undertook to provide Magic with certain professional services during a three-year period commencing at the closing of the transaction for an agreed consideration. These services will be provided by our staff in Russia through a subsidiary of BridgeQuest and will be calculated based on our regular tariff. As a result of the transaction, we recorded a capital loss of $4.1 million in 2011. Danshir Software Ltd. and Danshir Tmurot Ltd. In January 2010, we acquired from two Israeli companies, Danshir Software Ltd. and Danshir Tmurot Ltd., through the temporary receiver appointed to the companies by the Israeli court, certain business activities in the field of professional services in Israel.The companies are related to DSKnowledge Ltd., the business we purchased in December 2009. The total consideration paid for the activities of Danshir Software Ltd. and Danshir Tmurot Ltd. was $796,000, of which $93,000 was paid in 2009 as an advance. Knowledge Management Business. In December 2009, we purchased the knowledge management business of DSKnowledge Ltd. The knowledge management product modernizes and transforms legacy data, information and content elements in enterprises into one knowledge management repository. Pursuant to the terms of the purchase agreement, we acquired the business for approximately $3.0 million. We committed to pay additional contingent consideration under the purchase agreement of up to $2,795,000 in the event that the purchased business’ net profit (as defined in the purchase agreement) reaches certain predefined targets in each of the years 2010, 2011 and 2012. No contingent consideration was accrued as of December 31, 2010 or 2011. As a result, our maximum commitment for contingent consideration under the purchase agreement has decreased to $1.2 million. TIS Consultants Ltd. In January 2008, we purchased the shares of TIS Consultants Ltd., referred to as TIS, a company incorporated in Cyprus that wholly owns a subsidiary incorporated in India, TISA Software Consultants Private Limited. 25 The aggregate consideration for TIS amounted to $6.5 million and was paid by us during 2008 until 2011, pursuant to the purchase agreement and a settlement agreement reached in 2009, between us and the selling shareholders. In addition, in 2009, we issued to the selling shareholders 203,365 ordinary shares of BluePhoenix. In March 2012, as part of terminating our business in Cyprus, we sold our holdings in TIS together with our holdings in another subsidiary in Cyprus, for an aggregate of $72,000. Prior to the sale, TIS transferred to us the IP rights in GLOBUS/T24TM. ASNA. In August 2007, we entered into an agreement to purchase the entire outstanding share capital of Amalgamated Software North America Inc. (ASNA), a private company based in San Antonio, Texas, for total consideration of $7.0 million. The criteria for payment of additional contingent consideration were not met and therefore no additional consideration was accrued. In December 2010, we sold our holdings in ASNA, including its holding interest in a Spanish affiliated company, for a consideration of $2.0 million, $1.5 million of which were paid to us in December 2010 and the remaining $500,000 had to be paid in December 2012. As a result of the sale, we recorded capital loss of $4.0 million. In December 2011, we reached an agreement with the buyer pursuant to which the second payment of $500,000 was reduced to $420,000 and paid earlier in two installments, in December 2011 and January 2012. BridgeQuest. Effective April 2007, we entered into an agreement to purchase the entire outstanding share capital of BridgeQuest Inc., a North Carolina corporation that manages and operates a professional outsourcing center in St. Petersburg, Russia. Through this large off-shore center, we offer services at a low cost. The consideration amounted to $2.0 million. Under the terms of the transaction, we committed to pay to the selling shareholders additional consideration computed based on BridgeQuest’s revenues and earnings before interest and taxes, during 2007-2009. For 2007, the contingent consideration amounted to $1.8 million and was recorded as goodwill in 2007. Under an amendment to the agreement entered into in January 2008, we granted to the selling shareholders warrants to purchase 200,000 BluePhoenix ordinary shares upon reaching a certain financial milestone. The warrants were valued at $2.5 million based on the Black-Scholes pricing model applied as of the commitment date, and such amount was recorded as additional goodwill in 2008. These warrants were exercised in 2008. On December 31, 2008, we signed an additional amendment to the purchase agreement, pursuant to which we paid to the selling shareholders in 2009 and 2010 additional aggregate consideration of $1.6 million. This amount was recorded as goodwill in 2008. CodeStream Software Ltd. In December 2006, we acquired from a company incorporated in the United Kingdom, CodeStream Software Ltd., certain business activities in the field of modernization of legacy databases, particularly IDMS and other mainframe platforms. Pursuant to the purchase agreement, we hired 18 persons previously employed by CodeStream and assumed all the obligations in respect of the purchased activities. In consideration therefor, we paid to CodeStream $10.2 million. Pursuant to the purchase agreement, as amended in December 2007, an additional amount of $2.5 million was paid in 2008. In addition, as contingent consideration for the purchased activity, we issued to the selling shareholders 400,000 ordinary shares of BluePhoenix in April 2008 valued at $3.8 million based on the share price on the commitment date, and paid an additional amount of $2.5 million in April 2009. BluePhoenix I-Ter S.p.A. (previously known as I-Ter/Informatica & Territorio S.p.A.). In the second quarter of 2005, we entered into an agreement to purchase the entire outstanding share capital of I-Ter/Informatica & Territorio S.p.A., referred to as I-Ter. Pursuant to the purchase agreement, we paid to the selling shareholders of I-Ter $1.4 million. In addition, under the terms of the agreement, we paid to the selling shareholders additional consideration based on I-Ter’s average earnings before interest and taxes, for the years 2005 through 2007. Accordingly, we paid to the selling shareholders in 2008 and 2009, an aggregate amount of $6.2 million. In August 2010, I-Ter completed a spin-off, under which I-Ter business was split into two companies. Accordingly, the entire activity of the legacy modernization was transferred to BluePhoenix Legacy Modernization s.r.l, a new company wholly owned (through subsidiary) by BluePhoenix. I-Ter remained active in the field of IT services. In December 2010, I-Ter terminated the employment of certain employees previously employed by I-Ter in Italy and they began working for an Italian company. 26 Cicero Inc. (formerly Level 8 Systems Inc.). Pursuant to an agreement signed in October 2007 with Cicero, we repaid $1.7 million on behalf of Cicero to cover a portion of Cicero's credit facility at Bank Ha'Poalim. In connection therewith, the bank released a $2.0 million bank guarantee previously provided by us to the bank to secure Cicero's bank loans. As consideration therefore, Cicero issued to us 2,546,149 ordinary shares of Cicero and a $1.0 million senior promissory note, bearing an annual interest rate of LIBOR + 1% (or in the event of any unpaid interest, LIBOR + 4%) payable in two installments, of which the first installment of $350,000 was paid in 2008. An amount of $200,000 out of the second installment of $671,000, was paid in January and March 2012 and we currently negotiating the repayment terms of the balance of the loan. During 2009 and 2010, we sold all our shareholding in Cicero for an aggregate of $299,000. Customers We provide our modernization solutions directly to our customers or through our strategic partners, such as IBM, HP (EDS), Clerity (Veryant) and Oracle (Sun Micro Systems). Additionally, from time to time, other IT services companies license our technologies for use in modernization projects in various markets. Our partners include system integrators, as well as other software vendors such as Oracle and Microsoft, who assist us in increasing our penetration and exposure in the market. We provide solutions to our partners’ customers in collaboration with the system integrator’s team. In most cases, the partners provide related services to the customers. Our arrangements with our partners vary. We may enter into distribution agreements under which we grant license rights to our partners or to the partners’ customers or provide related services, or a combination of both. Alternatively, we may enter into subcontractor relationships with our strategic partners. Our customers for our consulting services in Israel include telecommunications service providers governmental offices, banks, public and private entities. Some of our agreements are fixed price contracts. These projects bear some risks and uncertainties as we price these contracts based on estimates of future costs, duration of the project, and the impact of potential changes in the scope of the work. We also enter into other types of contracts, including annual maintenance contracts, license agreements, and arrangements on a time and materials basis. 27 In 2011 and 2009, no individual customer accounted for 10% or more of our revenues. In 2010, SDC accounted for 15.9% of our revenues. The following table summarizes the revenues from our tools and services by geographic regions based on the location of the end customer for the periods indicated: Year ended December 31, (in thousands) North America $ $ $ Europe (other than Denmark) Denmark Israel Other $ $ $ Research and Development We continue to reinvest in our company through our investment in technology and process improvement. We also invest in a skilled and specialized workforce. In 2011, our investment in research and development amounted to $4.2 million, as compared to $6.7 million in 2010 and $11.4 million in 2009. This decrease is attributable to the termination of employment of a significant number of employees, reallocation of human resources from research and development to delivery of turn-key projects and reallocation of research and development activities to our Romanian subsidiary. Accordingly, we reduced our investment in certain of our databases modernization tools, Client/Server tools, re-hosting tools and IT Discovery. In addition, we ceased development of LogicMiner. However, we have continued to invest and increased our investment in our Language / MF transformation tool (CTU – COBOL to Universe). Enterprise IT Understanding BluePhoenix™ IT Discovery—By further refining our existing understanding technology, ITDiscovery provides the basis for legacy understanding needed by the other modernization solutions and projects. Enterprise IT Automated Migration Language Migration—In the area of automated language migration, we continue to build on, and develop our COBOL and 4GL migration solutions. Our assets in the migration area cover an integrated migration tool – CTU, which includes automated migration of IBM Mainframe environment to Java or C# (COBOL, JCL, Utilities, Sort, VSAM and CICS). In addition, we have separated solutions for COOL:Gen, ADSO, Natural, CSP, PL/I and other transformations. We continue to extend the support target platform of these transformations to include J2EE and .NET platforms. 28 BluePhoenix™ LogicMiner—A comprehensive solution for discovery that mines COBOL and extracts business rules from the legacy code, thus providing IT departments with the ability to begin a modernization process based on techniques that preserve the functionality of the legacy code. This tool retains past investments in software assets by producing reusable code objects or descriptive data that can later be used for improving the quality of the legacy code, rewriting the legacy application, or building a full modernization plan. LogicMiner increases a system’s manageability, while eliminating rules that no longer apply to current business procedures. Chief Scientist Grants PowerText—We received through a subsidiary, an aggregate of approximately $300,000 in grants from the Office of the Chief Scientist, or the OCS, for the development of PowerText. PowerText is a software solution for automated electronic document mining, management and presentment. Royalties of 3% are payable to the OCS on all sales of PowerText up to 100% of the dollar-linked grant received. Knowledge Management Systems for Call Centers—We received through a subsidiary, an aggregate of approximately $90,000 in grants from the OCS, for the development of knowledge management system for call centers. Royalties of 3% are payable to the OCS on all sales of knowledge management systems for call centers up to 100% of the dollar-linked grant received. The balance of the contingent liability relating to the royalties payable by our subsidiaries to the OCS, at December 31, 2011, amounted to approximately $302,000. Other Grants During 2007, our subsidiary, I-Ter, received an amount of $585,000 from the Ministry of Production in Italy for I-Ter's Easy4Plan product. Easy4Plan is a workflow management tool designed for ISO9000 companies. 36.5% of the funds received constitute a grant, and the remaining 63.5%, is a 10-year loan to be repaid by I-Ter in annual installments until September 2018. The loan bears a minimal annual interest of 0.87% and is linked to the euro. As of March 27, 2012, the remaining loan balance was $254,000. Intellectual Property We rely on a combination of trade secret, copyright, and trademark laws and nondisclosure agreements, to protect our proprietary know-how. Our proprietary technology incorporates processes, methods, algorithms, and software that we believe are not easily copied. Despite these precautions, it may be possible for unauthorized third parties to copy aspects of our products or to obtain and use information that we regard as proprietary. However, we believe that with regard to most of our solutions, because of the rapid pace of technological change in the industry, patent and copyright protection are less significant to our competitive position than factors such as the knowledge, ability, and experience of our personnel, new product development, and ongoing product maintenance and support. 29 Challenges and Opportunities Legacy Modernization In connection with our legacy IT modernization solutions, we encounter challenges associated with driving constant revenue growth while continually improving profit margins. In a market that continues to innovate and evolve, new technologies and practices, by definition, render existing technology deployments out-of-date - or legacy. By the same measure, however, in order for us to capitalize on the constant source of legacy solutions, we must evolve our solutions portfolio to deal with the changing definition of what constitutes “leading edge” technologies and the growing set that is deemed to be “legacy.” Over time, as one legacy set of technologies is gradually replaced, we must be capable of addressing the modernization needs of the next set of aging technologies. However, these cycles are slow and provide us with the time to update our tolls and products and build the necessary knowledge in house. The fact that the modernization needs of the market are evolving on a constant basis, necessitates that we be capable of tracking and predicting changes in technologies. Anticipating the needs of the IT modernization market and delivering new tools and services that satisfy the emerging needs is a critical success factor However, even if we develop modernization solutions that address the evolving needs of the legacy IT modernization market, we cannot assure that there will be a predictable demand for our offerings. Variables ranging from the macro-economic climate, to the competitive landscape, to the perceived need that the enterprise market has for a specific modernization solution, may have an impact such as, a longer sales cycle or increased pricing pressure. To keep up with the anticipated growing demand for our tools and services, we must retain our highly skilled personnel in the fields of project management, legacy systems, and leading modern technologies. Maintaining and growing the requisite skill base can be problematic; personnel with an understanding of legacy technologies is a finite resource and the market for recruiting and retaining such skills can be highly competitive. Knowledge Management Organizations have done many activities around CRM technologies in recent years, and accordingly, there is a viable opportunity for knowledge management application which extends and completes the CRM application. While CRM applications provide the personal information of the enterprise customer (address, products, invoices and so on), the knowledge management application contains the enterprise general offering and knowledge (products, campaigns, procedures, competition and so on). The combination of the two applications provides comprehensive information to the CSR and the ability to provide customers with adequate service. There are direct competitors in the KM arena, and in addition, there is the challenge that CRM vendors will add KM capabilities to their applications and will offer the customers a unified suit. Currently, we do not believe that it is a trend, but it is a challenge. 30 Professional Services Organizations understand that outsourcing their IT service has meaningful cost saving benefits. We have unique capabilities in legacy modernization consulting and we can offer EMEA customers a cost effective development in their own time zone. Furthermore, we have growth potential from our existing customers to whom we are developing software products and the option to expand and work on additional line of products. The main challenges of our professional service team is the competition from new Eastern European offshore companies and the traditional competition with offshore companies in the Far East (like India, China and more). Competition Legacy Modernization We face competition for our tools and services from various entities operating in the market. At the highest level, the legacy IT modernization market competes with two other approaches that can be employed to evolve the operating capabilities of a business: re-building business systems from scratch or buying a commercially available application package that can be configured to serve the specific needs of a particular business. The benefits of each approach have been widely documented by major research firms such as Gartner Group and Forrester Research. It is typically understood that legacy IT modernization provides several key advantages over the other two, including: · Lowest risk – existing tried, tested and proven information technology is leveraged directly and translated into a version of itself based on a newer technology (Software and /or Hardware platform; · Least cost and time; and · Least impact on the business and professional skill set. However, some enterprises still choose to abandon legacy technologies and invest in the redevelopment of new business applications. The modernization market in which we operate is highly competitive. The principal competitive factors affecting the market for our modernization solutions include: · the ability to offer automated solutions for legacy IT modernization; · the range and number of languages, operating systems and databases supported by said tools; · tool functionality, performance, and reliability; · the extent and range of ancillary professional services that can be offered in conjunction with the actual modernization services; · availability of experienced personnel and with appropriate modernization subject matter expertise; · solution pricing; · local geographic presence in customer’s territory; · credibility in the market place, customer references and perceived financial stability; · the ability to respond in a timely manner to changing customer needs; and · the quality of operational support and maintenance for any delivered solution. 31 Competition in the legacy IT modernization field is, to a large extent, based upon the functionality of the available tools and personnel expertise. Vendors in this market address the modernization of legacy systems in different ways, and therefore do not always compete directly with others. Many small vendors, those that possess just a few niche modernization technologies or a focused set of skills, are only capable of addressing a small portion of the overall modernization market. Selected few others are able to offer comprehensive suites of integrated tools and solutions and are able to address the broad set of needs encountered by businesses. Our principal competitors consist of system integrators, offshore outsourcers, and tool vendors, including leading software developers, who provide replacement or modernization of legacy systems. Major system integrators in the market include IBM, HP, Accenture and Cap Gemini, some of whom, we also partner with. IBM has established Legacy Modernization as a strategic aspect of its long-term application development strategy. Major system integrators have a specific and dominant advantage in the underlying application development infrastructure associated with many legacy environments (predominantly IBM mainframes) and a large service delivery capability. In some cases, we cooperate with some of these system integrators in providing specific solutions or portions of a comprehensive project. Major offshore outsourcers in the market include TCS, WIPRO, Infosys and Patni. Both systems integrators and offshore outsourcers have vertical market groups offering consulting and professional services. Although system integrators and offshore outsourcers often have the advantage of brand recognition and depth of resources, their ability to compete with purely automated tool-based modernization techniques is still limited. Modernization approaches that use relatively inexpensive offshore manual labor to conduct migration projects are still more expensive than those conducted using automated tools and are more prone to project risks and delays. We also face competition from niche tools and solutions companies operating in the enterprise IT modernization continuum. Examples of businesses that address specific sub-segments of the market include MicroFocus, Meta Ware, Ateras, Anubex, Migrationware, Alchemy Solutions, HTWC, Speedware and Clerity. In addition, enterprises themselves represent one of the largest categories of competition. For a variety of reasons, many businesses choose to execute legacy IT modernization projects using their own internal IT resources. The rationale for a company to attempt to conduct modernization activities using in-house resources varies. Reasons include wanting to justify the existence of available resources, the belief that using internal resources will be quicker or cheaper, and decision makers underestimating the complexity of modernization projects or failing to appreciate the benefits that can result by using experienced personnel and built-for-purpose tools. 32 Knowledge Management KMS Lighthouse is focused primarily on knowledge management for contact centers. We identify four types of competitors for our knowledge management solution: · Internal knowledge initiatives based on documents or internal portals. Utilizing portal technology for contact center knowledge repository is extremely challenging, as this method does not solve the real problems of the contact center; · Content management\document management\enterprise search vendors. Some customers fail to understand the difference between knowledge management and different manners of document management or retrieval of documents utilizing smart search engines. CSRs (customer service representatives) cannot read and retrieve knowledge from a document while there is a customer waiting on the other side of the phone line. The main players in this segment are Microsoft SharePoint as a content management application and Google appliance for enterprise search; · CRM vendors – as knowledge management is the natural extension to a CRM application, some CRM vendors are adopting KM features into their solution. Companies like eGain and RightNow offer integrated suite of CRM and KM; · KM niche players – we have identified several companies that compete with our solution directly. There are differentiators but we are aiming to the same type of customers. Our direct competitors include Inquira, Kana and Consona. Professional Services The markets for professional services and offshore services are extremely crowded. There are big global system integrators like TCS, Cap Gemini, Infosys and Wipro. There are numerous professional service and system integrators worldwide, some are more local focused and some operate internationally. The customer decision is based on relationship, success history and cost. C. Organizational Structure We run our worldwide operations through several wholly owned and controlled subsidiaries, the significant of which are named below: Name of Subsidiary Ownership Interest Country of Incorporation BluePhoenix Solutions USA Inc. 100% United States BridgeQuest Inc. 100% United States BridgeQuest Solutions Inc. 100% United States BluePhoenix Solutions U.K. Limited 100% United Kingdom Bluephoenix Legacy Modernization s.r.l. 100% Italy BluePhoenix Solutions Srl. 100% Romania Liacom Systems Ltd. 51% Israel Zulu Software Inc. 72% United States BluePhoenix Knowledge Management Systems Ltd. 100% Israel 33 D. Property, Plants and Equipment We, together with our subsidiaries and affiliates, currently occupy approximately 3,663 square meters of office space. The aggregate annual rent we paid for these facilities in 2011 was $1.2 million. The following table presents certain information about these facilities and the terms of lease of these facilities. Country and State City Sq. Meters Expiration Annual anticipated rental fees in 2012(*) in thousands $ Israel Herzliya December2012 Israel Holon December 2015 86 USA, North Carolina Cary April 2012 32 USA Virginia November 2012 48 Romania Bucharest August 2015 United Kingdom Buckinghamshire 15 July2012 8 United Kingdom Buckinghamshire 11 June 2012 7 Italy Riccione June 2012 18 Russia St. Petersburg November 2012 Russia Irkutsk 78 August2012 19 Russia Nizhny Novgorod December 2012 42 Russia Petrozavodsk 50 January 2013 13 Total (*) Includes related fees such as management fees, parking, etc. If, in the future, we determine that we need additional space to accommodate our facilities, we believe that we will be able to obtain this additional space without difficulty and at commercially reasonable prices. We do not own any real property. ITEM 4A. UNRESOLVED STAFF COMMENTS Not applicable. 34 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS Overview We engage in the IT modernization solutions business and provide professional services and knowledge management solutions. We have experienced a significant decline in our revenues from $77.8 million in 2009 to $57.1 million in 2010 and to $39.5 million in 2011. The decline in our revenues has resulted from the general economic recession, including in the financial services and banking sector, which resulted in a decline in the number of our customers. Economic conditions in our target markets have experienced a significant prolonged downturn and remain uncertain. Challenging economic times have caused, among other things, a general tightening in the credit markets, lower levels of liquidity, increases in the rates of default and bankruptcy, and reduced corporate profits and capital spending, all of which have had and continue to have a negative effect on our business, results of operations and financial condition. Our services, particularly in modernization projects, deal with customer mission critical applications and encapsulate risk for the customer. Therefore, our customers are more cautious in entering into these types of transactions with us, and consequently, the process for approval and signing of deals may be lengthy and expensive. In response to these market conditions, we are focusing on providing customers with legacy modernization solutions that have a cost effective impact on the customers’ information technology spending, which is particularly important during difficult economic environment. Our knowledge management solution is an example of our ability to deliver cost effective tools to our customers, improving their employees’ productivity. We sought to offset the decrease in our revenues by instituting initiatives to reduce costs, improve working capital and mitigate the effects of the different related economic conditions on our business. The number of our employees has decreased from approximately 730 in 2009 to 550 in 2010 and to 470 in 2011. As of the date of this annual report, we employ approximately 420 employees. However, due to severance and other termination costs, our labor costs were not reduced commensurate with our reduction in revenues. As labor costs constitute a substantial portion of our costs of revenues, selling and administrative expenses and research and development expenses, the significant amount of severance and other termination costs contributed to our losses and negative cash flow in 2011. In 2011, we entered into an agreement with Magic, pursuant to which we sold to Magic our AppBuilder technology. The net consideration for the AppBuilder was $12.5 million, of which approximately $3.8 million was deposited in escrow. Most of the escrow funds are expected to be released during 2012 and 2013 subject to the fulfillment of certain conditions. As a result of the transaction, we recorded a capital loss of $4.1 million in 2011, mostly derived from the realization of goodwill in the amount of $13.1 million. In addition, we undertook to provide Magic with certain professional services during a three-year period commencing at the closing of the transaction. Revenues generated in 2011 from these services were $483,000. 35 Our investment in research and development in 2011 amounted to $4.2 million, compared to $6.7 million in 2010 and $11.4 million in 2009. The decrease in software development costs in 2011 compared to 2010 was attributable to the implementation of our cost saving plan which was aimed to reduce the overall number of our employees, including those engaged in research and development activities. The decrease in software development costs in 2010 compared to 2009 was attributable to the reallocation of human resources from research and development costs to cost of sales and termination of employment of a significant number of employees as part of the continued implementation of our cost savings plan. We have also incurred significant charges related impairment losses on our goodwill.Pursuant to impairment tests performed in 2011, 2010 and 2009, impairment losses of $9.6 million, $13.2 million and $5.7 million, respectively, related to goodwill of our overall IT modernization reporting unit were identified and charged to income. These impairment losses are attributed mainly to the decrease our in revenues and the decline in our stock price. 2011 Adjusted EBITDA. In evaluating our results, we focus on the following key financial and operating data: revenues, gross margin, recurring revenues, cash flow and adjusted EBITDA. Recurring revenues are analyzed in terms of revenues from products, revenues from professional services based on our tools, revenues based on geography and revenues from maintenance and long term service contracts. We had negative operating cash flow of $8.4 million in 2011. The negative cash flow is primarily attributable to the continued significant decrease in revenues in 2011 compared to 2010 and 2009, resulting decreases in the amount of receivables subject to sale of receivables agreements, while the adjustment to the level of expenses lagged behind. The non-GAAP measure of “adjusted EBITDA” serves as an additional indicator of our operating performance and not as a replacement for other measures such as cash flows from operating activities and operating income in accordance with GAAP. We believe that adjusted EBITDA is useful to investors as a measure of forward-looking cash flows as it excludes depreciation and amortization, goodwill impairment, stock based compensation and non-recurring charges, such as termination costs and one-time expenses and losses. Stock-based compensation is an incentive for certain individuals who are part of the executive management. They are affected by historical stock prices which are irrelevant to forward-looking analyses and are not necessarily linked to the operational performance. We also believe that adjusted EBITDA is commonly used by analysts and investors in our industry and enables shareholders and potential investors to apply multiples on adjusted EBITDA in making investment decisions with respect to our company. Our management uses the non-GAAP measure of adjusted EBITDA as the main indicator to evaluate operational performance and future cash flow of our business, and to assist management in allocating financial resources and workforce as well as to determine strategic targets and executive management remuneration. 36 Adjusted EBITDA does not take into account certain items and therefore it has inherent limitations. We obtain our adjusted EBITDA measurement by adding to net earnings (net loss), financial expenses, amortizations, income taxes, financial expenses, results attributed to non-controlling interests and losses on exchange incurred during the year. We exclude from our adjusted EBITDA calculation the effects of non-monetary transactions recorded, such as stock-based compensation, goodwill impairment, one-time charges (such as the one-time expense related to several projects ended during 2011, a loss related to the sale of AppBuilder and expenses related to termination of employment of employees in accordance with our cost saving plan). These expenses do not reflect our on-going future operation. To compensate for these limitations, we analyze adjusted EBITDA in conjunction with other GAAP measures and other operating performance measures. Adjusted EBITDA should not be considered in isolation or as a substitute for a GAAP measure. Investors should carefully consider the specific items included in adjusted EBITDA. While adjusted EBITDA has been disclosed to permit a more complete comparative analysis of our operating performance relative to other companies, investors should be cautioned that adjusted EBITDA as reported by us may not be comparable in all instances to adjusted EBITDA as reported by other companies. The following table provides a reconciliation of net income (loss) to adjusted EBITDA for the periods indicated: Net loss ) ) ) Amortization of intangible assets Goodwill impairment Stock-based and non-cash compensation Cost saving expenses and one-time charges Loss on sale of subsidiary and AppBuilder - Net loss from discontinued operation - - - Net (income) loss attributed to non-controlling interests ) 55 Income tax expenses (benefit) ) ) Financial expenses, net Adjusted EBITDA The following table provides a reconciliation of cash flow provided by operating activity to adjusted EBITDA for the periods indicated: Cash flow provided by operating activity ) ) Financial expenses and other income paid in cash Restructuring expenses and one-time charges paid in cash Increase (decrease) in trade receivable ) ) ) Increase (decrease) other current assets ) ) ) Decrease (increase) in trade payables ) Decrease in other accounts payables Income tax paid in cash Adjusted EBITDA 37 Critical Accounting Policies We prepare our consolidated financial statements in conformity with U.S. GAAP. Accordingly, we are required to make certain estimates, judgments, and assumptions that we believe are reasonable based upon the information available. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the periods presented. The significant accounting policies that we believe are the most critical to aid in fully understanding and evaluating our reported financial results include the following: Revenue recognition.Our revenue recognition policy is significant because our revenue is a key component of our results of operations. We follow specific and detailed guidelines in measuring revenue; however, certain judgments affect the application of our revenue policy. Revenue results are difficult to predict and any shortfall in revenue or delay in recognizing revenue could cause our operating results to vary significantly from quarter to quarter and could result in future operating losses. Should changes in conditions cause management to determine that these guidelines are not met for certain future transactions, revenue recognized for any reporting period could be adversely affected. Revenues derived from direct software license agreements are recognized in accordance with FASB ASC Topic 985 “Software” (“ASC 985”), upon delivery of the software, when collection is probable, the license fee is otherwise fixed or determinable, and persuasive evidence of an arrangement exists. We typically sell our software products and services in stand-alone contracts for software product licenses, services, or maintenance and support. A relatively small portion of our arrangements includes multiple elements. These arrangements are usually arrangements in which we sell a software product license and post-contract support, referred to as PCS. We allocate the total fee arrangement to the software and the PCS undelivered element based on vendor-specific objective evidence, referred to as VSOE, under which “The fair value of the PCS should be determined by reference to the price the customer will be required to pay when it is sold separately.” The fair value of the PCS is calculated by the consistent renewal rate of the PCS stated in the relevant contract. The portion of the fee arrangement allocated to the PCS is recognized as revenues ratably over the term of the PCS arrangement. In some agreements with our customers, the customers have the right to receive unspecified upgrades on an if-and-when available basis (we do not provide specific upgrades). These upgrades are considered post-contract support (PCS). Revenue allocated to the PCS is recognized ratably over the term of the PCS. Long term contracts accounted for pursuant to FASB ASC Topic 605-35-25 (prior authoritative literature: SOP 81-1, “Accounting for Performance of Construction-Type Contracts”) are contracts in which we sell our software framework, on which material modifications, developments and customizations are performed, to provide the customer with a new and modern IT application with enhanced capabilities that were unavailable in its former legacy system. The services are essential to the functionality of the software and to its compliance with customers’ needs and specifications. Under this method, estimated revenue is generally accrued based on costs incurred to date, as a percentage of total updated estimated costs. Changes in our estimates may affect the recognition of our long-term contract revenues. We recognize contract losses, if any, in the period in which they first become evident. Some of our contracts include client acceptance clauses. In these contracts, we follow the guidance of ASC 985-605-55 (formerly TPA 5100.67) and SAB 104. In determining whether revenue can be recognized, when an acceptance clause exists, we consider our history with similar arrangements, the customer’s involvement in the negotiation process, and the existence of other service providers and the payment terms. 38 We present revenues from products and revenues from services in separate line items. The product revenues line item includes revenues generated from (i) stand-alone software products; and (ii) software products that were included in multiple-element arrangements and were separated pursuant to ASC 985 as aforementioned. In the services revenue line item, we include (i) revenues generated from stand-alone consulting services; (ii) revenues generated from stand alone PCS; (iii) revenues accounted for pursuant to ASC 605-35-25; and (iv) revenues generated from PCS included in multiple-element arrangement and were separated pursuant to ASC 985 as aforementioned. We have included all long term contracts arrangements in the service revenue line item since we cannot establish VSOE of fair value to neither the service element nor the software element. Our software framework and these kinds of modifications and customizations are not sold separately. Therefore, we can not appropriately justify reflecting the product portion separately in our statement of operations. Impairment of goodwill and intangible assets. Our business acquisitions resulted in goodwill and other intangible assets. We periodically evaluate our goodwill, intangible assets, and investments in affiliates for potential impairment indicators. Our judgments regarding the existence of impairment indicators are based on legal factors, market conditions, and operational performance of our acquired businesses and investments. In accordance with FASB ASC Topic 350 “Intangible – goodwill and other,” indefinite life intangible assets and goodwill are not amortized but rather subject to periodic impairment testing. Goodwill and intangible assets are tested for impairment by comparing the fair value of the reporting unit with its carrying value. Fair value is generally determined using discounted cash flows, market multiples, and market capitalization. Significant estimates used in the fair value methodologies include estimates of future cash flows, future short-term and long-term growth rates, weighted average cost of capital and estimates of market multiples of the reportable unit. If these estimates or their related assumptions change in the future, we may be required to record additional impairment charges for our goodwill and intangible assets. These write downs may have an adverse affect on our operating results. Future events could cause us to conclude that impairment indicators exist and that additional intangible assets associated with our acquired businesses are impaired. In addition, we evaluate a reporting unit for impairment if events or circumstances change between annual tests, indicating a possible impairment. Examples of such events or circumstances include: (i)a significant adverse change in legal factors or in the business climate; (ii)an adverse action or assessment by a regulator; (iii)a more likely than not expectation that a portion of the reporting unit will be sold; (iv)continued or sustained losses at a reporting unit; (v)a significant decline in our market capitalization as compared to our book value; or (vi)the testing for recoverability of a significant asset group within the reporting unit. 39 The process of evaluating the potential impairment of goodwill is subjective and requires significant judgment at many points during the analysis. In estimating the fair value of the reporting unit for the purpose of our periodic analysis, we make estimates and judgments about the future cash flows of the reporting unit. Although our cash flow forecasts are based on assumptions that are consistent with our plans and estimates we are using to manage the underlying businesses, there is significant exercise of judgment involved in determining the cash flows attributable to a reporting unit over its estimated remaining useful life. In addition, we make certain judgments about allocating shared assets to the estimated balance sheets of our reporting unit. Changes in judgment on these assumptions and estimates could result in a goodwill impairment charge. Any resulting impairment loss could have a material adverse impact on our financial condition and results of operations. We have one operating segment and one reporting unit related to overall IT modernization. We utilize a two-step method to perform a goodwill impairment review in the fourth quarter of each fiscal year or when facts and circumstances indicate goodwill may be impaired. In the first step, we determine the fair value of the reporting unit using expected future discounted cash flows and estimated terminal values. If the net book value of the reporting unit exceeds the fair value, we would then perform the second step of the impairment test which requires allocation of the reporting unit's fair value of all of its assets and liabilities in a manner similar to a purchase price allocation, with any residual fair value being allocated to goodwill. The implied fair value of the goodwill is then compared to the carrying value to determine impairment, if any. In 2011, 2010 and 2009, we performed impairment tests, and identified impairment losses of $9.6 million, $13.2 million and $5.7 million, respectively, related to goodwill of our overall IT modernization reporting unit, which were charged to operations. We attribute this impairment primarily to the decline in revenues and the decline in prices. We determine the fair value of a reporting unit using the Income Approach, which utilizes a discounted cash flow model, as we believe this approach best approximates the unit’s fair value. We corroborated the fair values using the Market Approach. Judgments and assumptions related to revenue, gross profit, operating expenses, future short-term and long-term growth rates, weighted average cost of capital, interest, capital expenditures, cash flows, and market conditions are inherent in developing the discounted cash flow model. Additionally, we evaluated the reasonableness of the estimated fair value of the reporting unit by reconciling to its market capitalization. This reconciliation allowed us to consider market expectations in corroborating the reasonableness of the fair value of the reporting unit. Following such reconciliation, we found that there was no material difference (approximately 2.9%) between the fair value of the reporting unit and its market capitalization as of December 31, 2011. If our market capitalization stays below the value of our equity, or actual results of operations differ materially from our modeling estimates and related assumptions, we may be required to record additional impairment charges for our goodwill. We will continue to monitor market trends in our business, the related expected cash flows and our calculation of market capitalization for purposes of identifying possible indicators of impairment. Should our book value per share continue to exceed our market share price or we have other indicators of impairment, as previously discussed, we will be required to perform an interim step one impairment analysis, which may lead to a step two analysis resulting in goodwill impairment. Additionally, we would then be required to review our remaining long-lived assets for impairment. 40 In determining gain or loss on disposal of a portion of the AppBuilder technology, the amount of goodwill that was included in that carrying amount of the disposed reporting unit was based on the relative fair values of the disposed of business and the portion of the reporting unit that was retained. Stock Based Compensation. We account for stock-based compensation to employees in accordance with FASB ASC Topic 718 “Compensation - Stock Compensation.” In the past three years, most of the awards were of restricted stock units (“RSUs”).RSUs are valued based on the market value of the underlying stock at the date of grant. A small portion of the awards are share options. We measure and recognize compensation expense with respect to share options based on estimated fair values on the date of grant using the Black-Scholes option-pricing model. This option pricing model requires that we make several estimates, including the option’s expected life and the price volatility of the underlying stock. Income taxes.As a multinational corporation, we are subject to taxation in many jurisdictions, and the calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax laws and regulations in various taxing jurisdictions. The application of tax laws and regulations is subject to legal and factual interpretation, judgment and uncertainty.Accounting for uncertainty in income taxes requires that tax benefits recognized in the financial statements must be at least more likely than not of being sustained based on technical merits. The amount of benefits recorded for these positions is measured as the largest benefit more likely than not to be sustained. Significant judgment is required in making these determinations. As of December 31, 2011, there are no unrecognized tax benefits. Deferred taxes are determined utilizing the “asset and liability” method, whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and the tax basis of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. We provide a valuation allowance, when it is more likely than not that deferred tax assets will not be realized in the foreseeable future. In calculating our deferred taxes we are taking into account various estimations, which are examined and if necessary adjusted on a quarterly basis, regarding our future utilization of future carry forward losses. Accounts receivable and Allowances for Doubtful Accounts. Our trade receivables include amounts due from customers. We perform ongoing credit evaluations of our customers’ financial condition and we require collateral as deemed necessary. We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make payments. In judging the adequacy of the allowance for doubtful accounts, we consider multiple factors including the aging of our receivables, historical bad debt experience and the general economic environment. Management applies considerable judgment in assessing the realization of receivables, including assessing the probability of collection and the current credit worthiness of each customer. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. 41 Derivative Instruments. Under the provisions of FASB ASC Topic 815 “Derivatives and hedging,” all derivatives are recognized on the balance sheet at their fair value. We use foreign currency options, forward exchange contracts and forward interest rate contracts to assist in managing financial risks. We do not use derivative financial instruments for speculative purposes. These instruments are recognized at fair value, with all changes in fair value recorded in current period earnings, as these transactions have not been designated as hedging instruments under ASC 815. Recently Issued Accounting Pronouncements In December 2011, the Financial Accounting Standard Board, referred to as the FASB, issued an accounting standard update which requires additional disclosures about the nature of entity’s rights of setoff and related arrangements associated with its financial instruments and derivative instruments. The disclosure requirements are effective for annual reporting periods beginning on or after January1, 2013, and interim periods therein, with retrospective application required. We believe that the adoption will not have a material impact on our consolidated financial statements. In June 2011, the FASB amended its comprehensive income presentation guidance. The amendment requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate but consecutive statements. The guidance is effective for interim and annual periods beginning after December15, 2011. In December 2011, the FASB indefinitely deferred certain provisions of this guidance to present certain reclassification adjustments into and out of accumulated other comprehensive income on a gross basis. We believe that the adoption will not have a material impact on our consolidated financial statements. In May 2011, the FASB amended its fair value measurements and disclosures guidance. The amendment clarifies the existing guidance and adds new disclosure requirements. The guidance is effective for interim and annual periods beginning after December15, 2011. We believe that the adoption will not have a material impact on our consolidated financial statements. In September 2011, the FASB issued new accounting guidance intended to simplify goodwill impairment testing. We will be allowed to perform a qualitative assessment on goodwill impairment to determine whether a quantitative assessment is necessary. This guidance is effective for goodwill impairment tests performed in interim and annual periods for fiscal years beginning after December 15, 2011 with early adoption permitted. We believe that the adoption will not have a material impact on our consolidated financial statements. In December 2010, the FASB issued amendments to the disclosure of pro forma information for business combinations. These amendments were effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2010. The amendments clarify the acquisition date that should be used for reporting the pro forma financial information disclosures when comparative financial statements are presented. The amendments also improve the usefulness of the pro forma revenue and earnings disclosures by requiring a description of the nature and amount of material, nonrecurring pro forma adjustments that are directly attributable to the business combination(s). 42 Our Reporting Currency The currency of the primary economic environment in which the operations of BluePhoenix and most of its subsidiaries are conducted is the U.S. dollar. In addition, a substantial portion of our revenues and costs are incurred in dollars. Thus, the dollar is our functional and reporting currency. We follow FASB ASC Topic 830 “Foreign currency translation” and accordingly non monetary transactions denominated in currencies other than the dollar are measured and recorded in U.S. dollar at the exchange rates prevailing at transaction date. Monetary assets and liabilities denominated in currencies other than the dollar are translated at the exchange rate on the balance sheet date. Exchange gain or losses on foreign currency translation are recorded in income. Following is a summary of the most relevant monetary indicators for the reported periods: For the year ended December 31, Inflation rate in Israel Revaluation (Devaluation) of NIS against the US$ Revaluation (Devaluation)of euro against the US$ % % % A. Operating Results The following table presents the percentage relationships of certain items from our consolidated statement of operations, as a percentage of total revenues for the periods indicated: Statement of Operations Data as a Percentage of Revenues: Year ended December 31, % % % Revenues Cost of revenues Gross profit Research and development costs Selling, general, and administrative expenses Loss on sale of subsidiary and AppBuilder Goodwill impairment Operating loss ) ) ) Financial expenses, net ) Other income, net - - - Loss before taxes on income ) ) ) Income tax (expense) benefit ) Equity in earnings of affiliated companies, net - - - Net loss from continued operation ) ) ) Loss from discontinued operation - - - Net loss ) ) ) Net results attributable to non-controlling interests ) ) Net loss attributable to BluePhoenix’ shareholders ) ) ) 43 Years Ended December 31, 2011 and 2010 Revenues. Revenues decreased by 31% from $57.1 million in 2010 to $39.5 million in 2011. The decrease is mainly attributable to the decline in the number of our customers. Revenues from AppBuilder technology in 2011 amounted to $8.6 million, representing 22% of our revenues. Our revenue is dependent upon the strength of the worldwide economy. In particular, we depend upon our customers making continuing capital investments in information technology products. These spending levels are impacted by the worldwide level of demand for enterprise legacy IT modernization solutions and services. Demand for these is normally a function of prevailing global or regional economic conditions and is negatively affected by a general economic slow-down as consumers reduce discretionary spending on information technology upgrades. Although there have been indications that the economy may be improving in many areas, this has not resulted in an increase in purchases by our customers. Our results were also affected by the decline in the financial services industry, which is one of our target markets. In 2011 and 2010, approximately 23% and 40% of our revenues, respectively, was derived from the financial services industry. We believe that the financial services industry continues to be adversely affected by difficult economic conditions. We have identified delays in placement of purchase orders by customers and longer sales cycles.The negotiation process with our customers has developed into a lengthy and expensive process. In addition, some of our customers have delayed or cancelled information technology projects or are seeking to lower their costs, which have resulted in reduced prices being paid for our products. Customers with excess information technology resources have chosen and may continue to choose to develop in-house software solutions rather than obtain those solutions from us. Our revenues are generated from long term services and maintenance contracts, and from legacy systems modernization (turn-key projects, products and related maintenance). We continued to suffer from a decrease in the revenues generated from legacy systems modernization in 2011, which decreased by 36%, from $14.7 million in 2010 to $9.4 million in 2011. The decrease is mainly attributable to the loss of three major customers for our consulting services, a decrease in revenues from products, as well as a continuing decrease in the revenues from our turn-key projects. As a percentage of revenues, revenues from legacy modernization decreased from 26% of revenues in 2010 to 24% of revenues in 2011. 44 Revenues generated from our products (software licenses) decreased by 63%, from $7.9 million in 2010 to $2.9 million in 2011. Revenues generated from our services decreased by 26% from $49.2 million in 2010 to $36.6 million in 2011. The table below presents the breakdown of our revenues based on the location of our customers for the periods indicated: % % % North America 23 25 36 Europe (other than Denmark) 24 32 34 Denmark 6 16 13 Israel 39 23 13 Other 8 4 4 Total Revenues from customers located in Europe and Denmark, as a percentage of revenues, decreased in 2011 compared to 2010 mainly as a result of the loss of three major customers of our consulting services. The increase in the percentage of revenues from customers located in Israel was attributed mostly to the increase in revenues from our subsidiary, Liacom. Liacom’s revenues in 2011 increased by 27%, compared to 2010 and accounted for 31% of our consolidated revenues in 2011, compared to 17% in 2010. Gross Profit. Gross profit in 2011 decreased by 45% from $14.9 million in 2010 to $8.2 million in 2011. The decrease is attributable to: · a significant decrease in revenues in 2011 compared to 2010; · a reduction in our cost of revenues lagging behind the decrease in our revenues, which was due to our continued workforce reduction, and our incurring severance and other termination costs in connection with the workforce reduction; and · pricing pressures in attracting new customers. As a percentage of revenues, gross profit was 21% in 2011 compared to 26% in 2010. The decrease was mainly attributable to the decrease in revenues from our products which have a higher margin. Cost of revenues. Cost of revenues consists of salaries, amortization of intangible assets, fees paid to independent subcontractors and other direct costs. Cost of revenues decreased by 26% from $42.2 million in 2010 to $31.3 million in 2011. This decrease resulted primarily from the reduction in our workforce, as well as the amortization of intangible assets which contributed $3.7 million to our cost of revenues in 2011. The number of our technical expert employees decreased from approximately 385 in 2010 to 327 in 2011. Cost of revenues as a percentage of revenues increased from 74% in 2010 to 79% in 2011. This increase was attributable to the continuing decrease in revenues in 2011 compared to 2010 and in particular to the decrease in revenues from our products.As a result, as well as the significant amount of severance and other termination costs incurred by us in 2011, our labor costs were not reduced commensurate with the decrease in revenues 45 Research and development costs. Research and development costs consist of salaries and consulting fees that we pay to professionals engaged in the development of new software tools and related methodologies. Our development costs are allocated among our modernization suite of tools and are charged to operations as incurred. Research and development costs decreased by 37% from $6.7 million in 2010 to $4.2 million in 2011, mainly as a result of reduction in our research and development activities, shifting of our research and development activities to our cost-effective off-shore centers, reallocation of professional human resources from research and development to the delivery of turn key projects and termination of employment of a significant number of employees. The number of employees in research and development has been decreased from approximately 85 in 2010 to 77 in 2011. As a percentage of revenues, research and development costs decreased from 12% in 2010 to 11% in 2011. Selling, general, and administrative expenses. Selling, general, and administrative expenses consist primarily of wages and related expenses, travel expenses, sales commissions, selling expenses, marketing and advertising expenses, rent, insurance, utilities, professional fees, depreciation and amortization. Selling, general, and administrative expenses decreased by 37% from $28.6 million in 2010 to $18.0 million in 2011. This decrease is attributable to the continued implementation of our cost saving plan resulting in dismissal of employees. The number of employees employed by us in selling, general, and administrative has been decreased from approximately 80 in 2010 to 65 in 2011. As a percentage of revenues, selling, general and administrative expenses decreased from 50% in 2010 to 45% in 2011 as a result of the significant decline in revenues in 2011 and the high costs of our cost saving plan relating to the severance pay for dismissed employees. Expenses for doubtful accounts increased from $2.1 million in 2010 to $3.8 million in 2011, based on a quarterly reassessment. Goodwill impairment. Our goodwill is tested for impairment on an annual basis or whenever events or circumstances indicate impairment may have occurred. In 2011 and 2010, we performed impairment tests. An impairment loss of $9.6 million was identified in 2011 compared to an impairment loss of $13.2 million identified in 2010 and attributed to goodwill of our overall IT modernization reporting unit, which was charged to operations. We attribute this impairment to the decline in the number of modernization projects performed by us and the decline in prices for our products, resulted from the continuing effect of the global economic and financial downturn and market uncertainty, which caused a significant decrease in our revenues. Loss on sale of AppBuilder. Loss on sale of AppBuilder to Magic, in 2011, was $4.1 million, mostly derived from the realization of goodwill in the amount of $13.1 million and other intangible assets of $470,000. Financial expenses, net. Financial expenses increased from $750,000 in 2010 to $1.3 million in 2011. The increase in financial expenses is mostly attributable to interest paid on a loan extended by a third party. Financial income attributed to the warrants issued by us in recent years decreased from $1.6 million in 2010 to $786,000 in 2011. This financial income attributed to the warrants is treated under ASC 815-40-15, under which the warrants (ratchet down of exercise price based upon lower exercise price in future offerings), which are not indexed to our own stock and therefore are a derivative financial liability, are bifurcated and separately accounted for and being recorded. 46 Income tax expense. In 2011, we had income tax expense of $3.5 million compared to income tax benefit of $133,000 in 2010. The tax expense in 2011 is compounded from $442,000 current tax expense, $2.8 million deferred taxes and $230,000 tax related to previous years. We have net operating losses carried forward for tax purposes in the amount of approximately $103.0 million. We have deferred tax liability in an amount of $425,000. Net income (loss) attributable to non-controlling interests. Net income attributable to non-controlling interest in 2011 was $91,000 compared to net loss of $55,000 in 2010, and represented the non-controlling share in the net profit (loss) of our subsidiaries, Liacom Systems Ltd. and Zulu Software Inc. The change in non-controlling interest results from the change in the net profit of these subsidiaries. Years Ended December 31, 2010 and 2009 Revenues. Revenues decreased 27% from $77.8 million in 2009 to $57.1 million in 2010. The decrease is mainly attributable to the decline in the number of our customers, as well as the decrease in prices, mostly in our legacy modernization projects. Our results were also affected by the declines in the financial services industry which is one of our principal target markets. In 2010 and 2009, approximately 40% and 44% of our revenues, respectively, was derived from the financial services industry. We have identified delays in purchase order placement and longer sales cycles from our customers.The negotiation process with our customers in the financial services industry has developed into a lengthy and expensive process. In addition, some of our customers have delayed or cancelled information technology projects or seek to lower their costs which has resulted in reduced prices being paid for our products. Customers with excess information technology resources have chosen to develop in-house software solutions rather than obtain those solutions from us. Revenues generated from our products (software licenses) were $7.9 million in 2010 and $6.8 million in 2009. Revenues generated from our services decreased by 31%, from $71.0 million in 2009 to $49.2 million in 2010. We continued to suffer from a decrease in the revenues generated from legacy systems modernization in 2010, which decreased from $34.6 million in 2009 to $14.7 million in 2010. As a percentage of revenues, revenues from legacy modernization decreased from 44% of revenues in 2009 to 26% of revenues in 2010, most of which is attributable to a decrease in revenues from turn-key projects. 47 The table below presents the breakdown of our revenues based on the location of our customers for the periods indicated: % % North America 25 36 Europe (other than Denmark) 32 34 Denmark 16 13 Israel 23 13 Other 4 4 Total Revenues from customers located in North America decreased in 2010 compared to 2009 due to a decrease in revenues from legacy system modernization. The increase in the percentage of revenues from customers located in Israel was attributed to, among others, our purchase of the KM business. Gross Profit. As a percentage of revenues, gross profit was 26% in 2010 compared to 42% in 2009. The decrease is attributable to: · a significant decrease in revenues in 2010 compared to 2009; · a reduction in our cost of revenues lagging behind the decrease in our revenues, which was due to our workforce reductions occurring in the latter half of 2010, after it had become apparent that revenues were not going to increase based on improvements in the economy generally, and our incurring severance and other termination costs in connection with the workforce reduction; · an additional expense of $3.6 million incurred during 2010 relating to a delay in delivery of a large project; · pricing pressures in attracting new customers; and · a reallocation of human resources from research and development costs to cost of sales. Cost of revenues. Cost of revenues decreased by 6% from $45.0 million in 2009 to $42.2 million in 2010. This decrease resulted from the reduction in our workforce. The number of our technical expert employees decreased from approximately 430 in 2009 to 385 in 2010. Cost of revenues as a percentage of revenues increased from 58% in 2009 to 74% in 2010. This increase was attributable to the significant decrease in revenues in 2010 compared to 2009. Although we sought to reduce our costs during 2010, we performed most of our reductions in workforce in the latter half of 2010, after it had become apparent that revenues were not going to increase based on improvements in the economy generally. Due to this, as well as severance and other termination costs, our labor costs were not reduced commensurate with our reduction in revenues. In addition, we incurred $3.6 million of costs during 2010 due to a delay in delivery of a large project and costs associated with the reallocation of human resources from research and development costs to cost of sales. Research and development costs. Research and development costs decreased by 41% from $11.4 million in 2009 to $6.7 million in 2010, mainly as a result of reduction in our research and development activities, shifting of our research and development activities to our cost-effective off-shore centers, reallocation of professional human resources from research and development to the delivery of turn key projects and termination of employment of a significant number of employees. The number of employees in research and development has been decreased from approximately 190 in 2009 to 85 in 2010. As a percentage of revenues, research and development costs decreased from 15% in 2009 to 12% in 2010. 48 Selling, general, and administrative expenses. Selling, general, and administrative expenses decreased by 6% from $30.4 million in 2009 to $28.6 million in 2010. This decrease is attributable to the dismissal of employees in connection with our cost savings plan which we continued to implement in 2010. The number of employees employed by us in selling, general, and administrative has been decreased from approximately 115 in 2009 to 80 in 2010. As a percentage of revenues, selling, general and administrative expenses increased from 39% in 2009 to 50% in 2010 as a result of the significant decline in revenues in 2010 and the high costs of our cost saving plan relating to the severance pay for dismissed employees. Expenses for doubtful accounts increased from $907,000 in 2009 to $2.1 million in 2010, based on a quarterly reassessment. Goodwill impairment. In 2010 and 2009, we performed impairment tests. An impairment loss of $13.2 million was identified in 2010 and attributed to goodwill of our overall IT modernization reporting unit, which was charged to operations, compared to an impairment loss of $5.7 million identified in 2009. We attribute this impairment to the decline in the number of modernization projects performed by us and the decline in prices for our products, resulted from the continuing effect of the global economic and financial downturn and market uncertainty, which caused a significant decrease in our revenues. Loss on sale of subsidiary. Loss on sale of our subsidiary, ASNA, in 2010 was $4.0 million, mostly derived from the realization of goodwill in the amount of $2.2 million and other intangible assets of $2.1 million. ASNA was a non-core activity and we had not successfully integrated its business into ours. Financial expenses, net. Financial expenses decreased from $779,000 in 2009 to $750,000 in 2010. The decrease in financial expenses is mostly attributable to adjustment to foreign currency translation that was offset by a decrease in interest expenses and expenses related to derivative financial instruments and realized gain on marketable securities. The derivative is presented at fair value and all changes in fair value are recorded as non cash financial income/expenses, as applicable. Financial income attributed to the warrants issued by us in recent years increased from $1.3 million in 2009 to $1.6 million in 2010. This financial income attributed to the warrants is treated under ASC 815-40-15, under which as of January 1, 2009, the warrants (ratchet down of exercise price based upon lower exercise price in future offerings), which are not indexed to our own stock and therefore are a derivative financial liability, are bifurcated and separately accounted for and being recorded. Income tax benefit. In 2010, we had income tax benefits of $133,000 compared to $117,000 in 2009. The tax benefits for 2010 are compounded from $133,000 current tax expenses offset by $87,000 deferred taxes (which represent our estimated tax benefits for future years) and $179,000 tax benefits related to previous years. Net income attributable to non-controlling interests. Non-controlling interest in earnings in 2010 was $55,000 compared to $295,000 in 2009, and represented the non-controlling share in the net profit of our subsidiaries, Liacom Systems Ltd. and Zulu Software Inc. The decrease in non-controlling interest results from the decrease in the net profit of these subsidiaries. 49 B. Liquidity and Capital Resources How We Have Financed Our Business Public Offerings In 1997, we consummated two public offerings, and received net proceeds of $33.9 million after deducting underwriting discounts and commissions and offering expenses. In February 2006, we completed an underwritten public offering in Israel of series A convertible notes in an aggregate principal amount of NIS 54.0 million that were equal at the time of the transaction to approximately $11.5 million (the dollar amount was calculated based on the exchange rate at the date of the transaction). All of the notes have been converted into shares. Private Placements In 2004, we completed a $5 million private placement of convertible debentures and warrants to institutional investors. Pursuant to our agreement with the institutional investors, in March 2006, the institutional investors exercised their right to purchase from us, for an aggregate purchase price of $3 million, additional convertible debentures due in 2009. In 2008, the institutional investors converted the entire principal amount of the debentures into 405,198 ordinary shares. As of April 16, 2012, all outstanding warrants were expired. In November 2007, we completed a $35 million private placement of ordinary shares and warrants issued to institutional investors. The warrants are exercisable for 200,000 ordinary shares until November 2012 at an adjusted exercise price of $73.36 (the exercise price was adjusted pursuant to anti dilution provisions triggered by the private placement that took place in October 2009 and was further adjusted following the one-for-four reverse split effected in December 2011). The net proceeds from the offering were mainly used for repayment of debt. In October 2009, we completed a $4.2 million private placement of ordinary shares and warrants issued to institutional investors. Under the Securities Purchase Agreement entered into with the institutional investors, we sold to the investors 341,144 ordinary shares and the investors were also granted Series A Warrants exercisable into 204,686 ordinary shares, until October 2014, at an exercise price of $7.44 per share. Other warrants issued to the investors already expired.As agreed with the investors, we registered the shares purchased by the investors and those underlying the warrants for resale under an effective registration statement. Other Financing Arrangements In the past, in order to improve our liquidity, we entered into sale of receivables’ agreements with a number of institutions, with regard to some of our customers, pursuant to which, control, credit risk and legal isolation of those trade receivables were fully transferred. During recent years, we have gradually reduced the amount of trade receivables covered by sale of receivables agreements. The balance of sold receivables as of December 31, 2011 was $618,000. The balance of sold receivables as of December 31, 2010 was $5.6 million. As of March 27, 2012, the balance of sold receivables was $293,000. 50 Credit Facilities with Banks We have entered into credit facilities with Bank Discount Le’Israel Ltd., Bank Ha’Poalim Ltd., the First International Bank Ltd. and Bank Leumi Le’Israel Ltd. The aggregate amount outstanding under these credit facilities as of December 31, 2011 and as of March 27, 2012, was $6.0 million and $5.3 million, respectively. We used these credit facilities to finance ongoing operations and to make contingent consideration payments. In connection with these credit facilities, we are committed to the banks for certain covenants related to our operations. During the fourth quarter of 2011, following the sale of AppBuilder, we repaid to the banks a net amount of $1.5 million. We also deposited with the banks a total amount of $3.4 million, which was pledged in favor of the banks securing our indebtedness to the banks. In December 2011, following our failure to meet our covenants set out in our agreements with the banks and the sale of AppBuilder, we reached new agreements with the banks which include a revised set of covenants reflecting our level of operations. In addition, as part of our arrangements with the banks entered into in the second and fourth quarters of 2011, we provided the banks with a floating charge on our assets and a fixed charge on our goodwill, as well as certain other fixed charges. Our revised financial covenants to the banks include the following: a) maintaining a minimum level of shareholders’ equity of no less than 40% of our total assets, provided however that such amount does not fall below $13 million; b) maintaining a minimum level of tangible shareholders’ equity not to exceed a deficit of $4 million; c) maintaining a cash and cash equivalents balance of $2 million; d) maintaining a level of EBITDA in four sequential quarters of no less than $1 million; e) maintainingmaximum amount of financial debt (excluding the loan from third parties described below) of no more than 30% of our total assets; f) maintaining a ratio of our bank liabilities to the total balance of AR, cash and cash equivalents and bank guarantees that were given for credit assurance, of no more than 40%; and g) maintaining maximum balance of sold receivables of not more than $ 3 million. $5 million Loan by a Third Party In April 2011, we entered into a loan agreement with a financial institution and other lenders, referred to collectively as the lenders, pursuant to which we borrowed from the lenders $5 million, due within one year and bearing interest at a rate of 3.25% per annum, and an increased interest rate in case of non-compliance with our obligations to the lenders under the loan agreement. The loan was extended in two installments during May 2011, the first installment in the amount of $2.9 million due on May 4, 2012 and the second one of $2.1 million due on May 24, 2012. The loan is secured by a second-ranking floating charge on our assets and a fixed charge on our goodwill, as well as certain other fixed charges In consideration for the loan, we issued the lenders 169,000 ordinary shares of BluePhoenix. The shares were issued under Regulation S and were subject to a lock-up period of 90 days from the date of issuance. The debt is secured by a second-ranking floating charge on our assets and a fixed charge on our goodwill, as well as certain other fixed charges.The agreement contains provisions for acceleration of repayment in certain events of default. The agreement also contains certain restrictive covenants. At the beginning of 2012, we received demand letter from the lenders, which we rejected. For more information, see "Item 8.A. Consolidated Statements and Other Financial Information -Legal Proceedings." 51 Agreements with our Three Major Shareholders On March 19, 2012, we entered into three agreements with our three major shareholders, Lake Union Capital Management, LLC, Prescott Group Capital Management, LLC and Columbia Pacific Opportunity Fund, LP, referred to as the three shareholders, as follows: (a) An assignment agreement, referred to as the Assignment Agreement, pursuant to which the lenders’ rights and obligations with respect to the $5 million loan granted to us in May 2011 by the lenders would be assigned by the lenders to the three shareholders, subject to certain terms and conditions; (b) An amendment to the $5 million loan agreement, referred to as the Amended Loan Agreement, pursuant to which the maturity date of the loan would be extended from May 2012 to May 1, 2014 and other certain terms of the loan would be amended. On April 15, 2012, we agreed with the three shareholders to make an additional change in the terms of the loan and signed an amendment to the Amended Loan Agreement.; and (c) A loan agreement, referred to as the Bridge Loan Agreement, for extension of a bridge loan to us and potential additional loans. The Assignment Agreement. The Assignment Agreement provides that the $5 million loan would be divided between the three shareholders in equal shares. In addition, it was agreed that we shall use $1 million out of funds currently held by a third party in escrow in connection with the sale of AppBuilder to Magic, subject to the release of such amount, for partial repayment of the $5 million loan, subject to any legal impediments prohibiting us from doing so. The pledge agreements securing the $5 million loan shall also be assigned to the three shareholders. The pledge agreements provide for a second-ranking floating charge on our assets and a second-ranking fixed charge on our goodwill and other certain assets, all junior to the liens on our assets securing our debts to our lender banks. We are required to obtain the consent of our lender banks for certain transactions contemplated by the Assignment Agreement. In case that the banks’ consent is not obtained within 21 business days from the signing of the Assignment Agreement, the lenders shall have the right to terminate the Assignment Agreement or give the three shareholders up to 60-day extension. The consummation of the transactions under the Assignment Agreement is subject to certain conditions, including obtaining shareholder approval. The three shareholders and the lenders may terminate the Assignment Agreement in case that the closing does not occur within 60 days from the signing of the Assignment Agreement or in the events agreed by the parties. Our obligation to consummate the transactions under the Assignment Agreement is subject to the extension of a $500,000 bridge loan to us by the three shareholders by a date to be agreed between the parties subject to the terms of the Assignment Agreement. 52 The Amended Loan Agreement. The Amended Loan Agreement includes certain amendments to the terms of the $5 million loan assigned to the three shareholders. Under the Amended Loan Agreement, the maturity date of the loan shall be extended to May 1, 2014, the loan will bear interest at a rate of 6% per annum from the date of its extension (instead of 3.25% previously agreed with the lenders), and the loan shall be payable in quarterly installments. Any payment not paid by us when due, shall bear interest at a rate of 8% per annum and after 6 months from the date the payment was due, shall bear interest at a rate of 9.5% per annum (instead of 6.5% and 9%, respectively, previously agreed with the lenders). We may pay the accrued interest in ordinary shares at the request of the three shareholders, or at our discretion, if we reasonably believe that we do not have available funds to pay a certain interest installment in cash, taking into account our other obligations. The number of ordinary shares to be issued would be calculated according to the 20-day volume weighted average price per share of the ordinary shares on the NASDAQ Global Select or the Nasdaq Capital Market, calculated as at the end of the three trading-days prior to the interest payment date. The three shareholders will have the right to convert the principal amount ofthe loan and the accrued interest into ordinary shares, at any time prior to the date which is 120 days following the closing of the Amended Loan Agreement, at a price which is the lower of (i) the 30-day volume weighted average price per share of our ordinary shares on the NASDAQ Global Market or the Nasdaq Capital Market, calculated as of the end of the two trading-days prior to the closing of the Amended Loan Agreement; or (ii) $3 per share. This option granted to the three shareholders shall be referred to as the conversion option. Additionally, the three shareholders will have the right to convert the principal amount of the loan and the accrued interest into ordinary shares at any time that the loan is outstanding at a price of $3 per share. As part of the Amended Loan Agreement, we undertook to refrain from entering intoa transaction with a third party or series of related transactions, under which more than fifty percent (50%) of our outstanding share capital following such transaction or series of related transactions, would be held by a person or entity or group of affiliated entities, other than the existing shareholders as of the date of closing of the Amended Loan Agreement, unless the buyers were approved in advance by the three shareholders. Such approval shall not be unreasonably withheld.In addition, we undertook that upon full repayment of the debts to the banks, the second-ranking liens should become senior to any and all security interests granted by us and that we shall not grant any senior or pari passu security interests to any other party. We also undertook to provide the three shareholders, upon their request at any time following 12 months from the closing of the Amended Loan Agreement, a plan for repayment of the loan and accrued interest thereon when due. Failure to comply with this undertaking shall be considered an event of default. As part of the Amended Loan Agreement, we undertook to issue to the three shareholders, 120 days following the date of closing of the Amended Loan Agreement, ordinary shares in an amount equal to 18.7% of our outstanding share capital prior to issuance of the shares (excluding treasury shares held by us). In the event that any of the three shareholders elects to exercise the conversion option, such shareholder shall not be entitled to its portion in the share issuance. In the event that any of the three shareholders notifies us that it irrevocably elects not to exercise the conversion option, it would be entitled to receive its portion in the share issuance, upon serving such notice. 53 The closing of the Amended Loan Agreement is subject to certain conditions, including obtaining shareholder approval, obtaining the lender banks’ consent to certain transactions contemplated by the Amended Loan Agreement and extension by the three shareholders of the $500,000 bridge loan. We shall reimburse the three shareholders for fees incurred by them in connection with the Assignment Agreement and the Amended Loan Agreement, in an amount of up to $60,000. Under the terms of the Amended Loan Agreement, the parties shall enter into a registration rights agreement, pursuant to which the ordinary shares shall be considered registerable securities. The registration rights agreement provides for one demand by the three shareholders, and additional demands in case that the amount of the registerable securities is larger than the amount permitted to be included in the registration statement. The three shareholders will also have piggy back rights. Subject to the consummation of the transactions contemplated by the Assignment Agreement and the Amended Loan Agreement, each of the three shareholders, the lenders of the original loan, and us irrevocably released and waived the other parties and their directors, officers, representatives and other affiliated parties, from any liability with regard to events that occurred prior to the date of the closing of the Amended Loan Agreement. We undertook to convene a meeting of our shareholders not later than 60 days following the date of closing of the Amended Loan Agreement, for the purpose of approving an increase of our authorized share capital and amending our articles of association, to ensure that we have sufficient share capital to perform our obligations to the three shareholders. The Bridge Loan Agreement. The bridge loan agreement entered between us and the three shareholders provides that the three shareholders will extend to us a $500,000 loan, referred to as the bridge loan, due at the first anniversary thereof. The bridge loan will bear nominal interest at a rate of 0.07% per annum. Subject to the lender banks’ consent, the bridge loan shall be secured by security interests similar to the securities granted under the Amended Loan Agreement. In addition to the bridge loan, we may mutually agree with the three shareholders to borrow from the three shareholders, prior to the repayment date of the bridge loan, additional loans up to an aggregate amount of $1.5 million, under the same terms of the bridge loan, including the conversion rights and interest rate increase. The amount of the bridge loan and the additional loans, if any, shall become immediately payable upon an event of default. Events of defaults include any of the following events: · failure to pay an amount when due and not remedied within 60 days; · termination of the Amended Loan Agreement due to our breach; · commencement of legal actions or proceedings against us by our creditors under the loan agreement. The obligation of the parties to consummate the bridge loan agreement is subject to obtaining the banks' consent to certain transactions contemplated by the agreement. The three shareholders may terminate the bridge loan agreement if the closing of such agreement does not occur within 60 days from the signing or if any permanent injunction or other order of a governmental entity of a competent authority preventing the consummation of the transactions contemplated by the agreement, shall have become final and non-appealable or if we commenced certain proceedings. We may terminate the bridge loan agreement if the bridge loan is not extended by the three shareholders by a date to be agreed between the parties. 54 If the transaction with the three shareholders is not approved by the shareholders within 60 days from the signing or if an event of default occurs, the bridge loan and additional loans, if any, shall become payable within 60 days from the date of their extension, or earlier, if an event of default occurs, or if certain proceedings are commenced by us or against us. Changes to the Bridge Loan Terms upon Approval by the Shareholders. In case that the transaction with the three shareholders is not approved by the shareholders, the following terms shall apply to the bridge loan: (a) the interest rate shall be increased to 8% per annum retroactively; (b) we shall be entitled to pay the accrued interest on the loans, in ordinary shares at the request of the three shareholders, or at our discretion, if we reasonably believe that we do not have available funds to pay a certain interest installment in cash, taking into account our other obligations; (c) the three shareholders shall have the right to convert the entire amount of the loan and accrued interest into ordinary shares. In either case indicated in section (b) or (c) above, the number of ordinary shares to be issued will be calculated according to the lower of (i) the 20-day volume weighted average price per share of the ordinary shares on the NASDAQ Global Select or the Nasdaq Capital Market calculated as at the end of the three trading-days prior to the interest payment date; or (ii) $3 per share. Any shares issuable under the bridge loan agreement shall be considered "registerable securities" under the registration rights agreement described above. Cash and Cash Equivalents As of December 31, 2011, we had cash and cash equivalents of $4.0 million and negative working capital of $1.7 million. As of December 31, 2010, we had cash and cash equivalents of $12.3 million and working capital of $647,000. The working capital decreased primarily due to the decrease in trade account receivables and other current assets. This was partially offset by the reclassification of short-term loans as long-term loans after meeting the financial covenants and the decrease in the account payables, deferred revenues and current liabilities. Net cash used in operating activities in 2011 was $8.4 million and in 2010, $7.6 million. Net cash provided by operating activities in 2009 was $966,000. The change is primarily attributable to the significant continued decrease in revenues in 2011 compared to 2010 and 2009, while the adjustment of the level of expenses (mainly workforce) lagged behind. As labor costs constitute a substantial portion of our costs of revenues, selling and administrative expenses and research and development expenses, we incurred significant losses and negative cash flow in 2011. In addition, we incurred negative cash flow due to the decrease in the amount of receivables subject to sale of receivables agreements. The balance of sold receivables decreased from $5.6 million in 2010 to $618,000 in 2011, and affected the change in trade receivables. The negative change in cash flow was partially offset due to changes in operating assets and liabilities that provided $3.0 million in 2011 compared to $5.7 million in 2010. Trade receivables, net decreased by $5.8 million, due to the decrease in revenues and the collection of account receivables. This was partially offset by a decrease in trade payables and other payables at an amount of $3.8 million. Other receivables decreased by $950,000 million. 55 Net cash provided by investment activities was $3.7 million in 2011 compared to net cash used for investment activities of $1.6 million in 2010. Cash used for investment activities includes investments in fixed assets of $301,000 in 2011 compared to $358,000 in 2010, contingent consideration for previously purchased subsidiaries and activities of $1.2 million in 2011 compared to $1.9 million in 2010, proceeds from sale of AppBuilder of $8.6 million in 2011 compared to proceeds from sale of a subsidiary of $1.2 million in 2010 and restricted cash of $3.4 million in 2011. In 2010, we had an investment of $702,000 in newly consolidated activity. There were no investments in newly consolidated activity in 2011. Net cash used in financing activities was $3.6 million in 2011 and $773,000 in 2010, which consisted primarily from repayment of net loans to banks. In 2010, the amount was offset by receipt of net loans from banks. Capital Expenditures Our capital expenditures include the consideration paid for acquired activities and technologies. For more information about our investments and acquisitions, see “Item 4.B. Business Overview–Investments and Acquisitions.” In 2011, we received proceeds from the sale of AppBuilder in an amount of $8.6 million. In addition, as part of the transaction, an amount of approximately $4.0 million was deposited in several escrow funds, mainly in order tosecure our obligations to indemnify Magic for any future claims and liabilities related to AppBuilder. Most of the escrow funds are expected to be released during 2012 and 2013 subject to the fulfillment of certain conditions. In January 2011, we paid the final payment with regard to the TIS contingent consideration settlement in the amount of $1.2 million. In 2010, we paid $702,000 for the purchase of certain business activities of Danshir Software Ltd. and Danshir Tmurot Ltd. and $1.9 million as additional consideration with regard to the acquisition of BridgeQuest, TIS and KMS acquired in previous years. In addition, in 2010, we received proceeds from a sale of a subsidiary in an amount of $1.2 million. Investment in property and equipment required to support our software development activities was comprised mainly of computers and peripheral equipment and was $301,000 in 2011 and $358,000 in 2010. The decrease in 2011 was primarily the result of the implementation of our cost savings plan. In 2011 and 2010, we did not repurchase any of our shares. As of December 31, 2011, we had repurchased an aggregate of 592,810 of our ordinary shares under our buy-back programs, for an aggregate of approximately $15.2 million. Some of the repurchased shares were allotted to employees and consultants in connection with the exercise of options and vesting of RSUs under our option and award plans. Under our buy-back programs, we may purchase our shares from time to time, subject to market conditions and other relevant factors affecting us. Under the Israeli Companies Law, 1999, referred to as the Companies Law, the repurchased shares held by us do not confer upon their holder any rights. The first buy-back program adopted in May 1998 enables us to purchase our shares, utilizing up to $5 million. Under the second buy-back program adopted in September 1998, and amended in May 1999, we may purchase, up to an additional 500,000 ordinary shares. We do not currently intend to make any additional repurchases under these two buy-back programs. The closing price of our ordinary shares as quoted on the NASDAQ Global Market on April 13, 2012 was $1.25. 56 Contractual Commitments and Guarantees 2007 Warrants In November 2007, as part of a $35 million private placement, we issued to institutional investors warrants to purchase an aggregate of up to 200,000 BluePhoenix ordinary shares at an exercise price of $87.52 per share, subject to certain adjustments. The exercise price was adjusted to $73.36 per share pursuant to anti dilution provisions triggered by the private placement that took place in October 2009. These warrants may be exercised during a 5-year period, which commenced in November 2007. As agreed upon by the investors, we registered the shares underlying the warrants for resale under an effective registration statement. 2009 Warrants In October 2009, as part of a $4.2 million private placement, we issued to institutional investors 204,686 Series A Warrants exercisable until October 2014, at an exercise price of $7.44.The exercise price of the warrants is subject to adjustment in certain events. Other warrants issued to the investors already expired. As agreed with the investors, we registered the shares underlying the warrants for resale under an effective registration statement. Registration Rights Agreement In October 2002, we granted certain registration rights to Formula Systems (1985) Ltd., or Formula, our former controlling shareholder, Mr. Arie Kilman and another shareholder of Liraz, in a Share Exchange Agreement with those shareholders. Under this registration rights agreement, if we propose to register our ordinary shares under the Securities Act, each of these holders may request that we register his shares as well, subject to certain limitations.We shall bear all expenses in connection with the registration, provided that all underwriting commissions shall be paid by the holders selling shares with respect to their shares sold. In 2007, Formula waived its rights under this agreement in connection with the sale of its shares of BluePhoenix. Chief Scientist Two of our subsidiaries have entered into agreements with the Office of the Chief Scientist, or OCS. These subsidiaries are obliged to pay royalties to the OCS at a rate of 3% on sales of the funded products, up to 100% of the dollar-linked grant received in respect of these products from the OCS. As of December 31, 2011, the contingent liability amounted to $302,000. Ministry of Production in Italy During 2007, our subsidiary, I-Ter, received an amount of $585,000 from the Ministry of Production in Italy for I-Ter's Easy4Plan product. Easy4Plan is a workflow management tool designed for ISO9000 companies. 36.5% of the funds received constitute a grant, and the remaining 63.5%, is a 10-year loan payable in annual installments until September 2018. The loan bears a minimal annual interest of 0.87% and is linked to the euro. As of March 27, 2012, the remaining loan balance was $254,000. 57 Customers’ Bank Guarantees Under agreements between us and certain of our customers, we undertook to provide these customers with bank guarantees for the assurance of performance of our obligations under our agreements with such customers. As of December 31, 2011, there were outstanding bank guarantees on our behalf for our customers in the aggregate amount of $148,000. Operating Leases We are committed under operating leases for rental of office facilities, vehicles, and other equipment for the years 2012 until 2015. Annual rental fees under current leases are approximately $1.8 million. In connection with the office leases, we issued bank guarantees of $80,000 in the aggregate. Indemnification of Office Holders We entered into an undertaking to indemnify our office holders in specified limited categories of events and in specified amounts, subject to certain limitations. For more information, see “Item 7.B. Related Party Transactions – Indemnification of Office Holders.” Effective Corporate Tax Rates Following the tax reform enacted in 2003, an Israeli company is subject to tax on its worldwide income. An Israeli company that is subject to Israeli taxes on the income of its non-Israeli subsidiaries will receive a credit for income taxes paid by the subsidiary in its country of residence, subject to certain conditions. Israeli tax payers are also subject to tax on income from a controlled foreign corporation, according to which an Israeli company may become subject to Israeli taxes on certain income of a non-Israeli subsidiary, if such subsidiary’s primary source of income is a passive income (such as interest, dividends, royalties, rental income, or capital gains) On January 1, 2006, an additional tax reform was passed relating primarily to profits from investments. The main goal of the reform was to unify the tax rates applicable to profits from investments, such as interest, capital gains, and dividends. Under the reform, the tax rates applicable to companies were scheduled to be gradually reduced to18% in 2016.However, in accordance with a recent amendment to the Income Tax Ordinance [New Version] 1961, the expected reduction in taxes described above was repealed and the current corporate tax rate is set at 25%. Our international operations are taxed at the local effective corporate tax rate in the countries of our subsidiaries’ residence. 58 C. Research and Development, Patents and Licenses For a description of our research and development activities, see “Item 4.B. Business Overview – Research and Development.” D. Trend Information As discussed above, we have incurred significant losses and negative cash flows from operations in the past. These results have had a negative impact on our financial condition, including our failure to meet certain covenants included in our existing credit facilities. There can be no assurance that our business will become profitable in the future, that additional losses and negative cash flows from operations will not be incurred, that we shall be able to improve our liquidity, that we will be able to satisfy the covenants in our credit facilities, that we will be able to reduce operating expenses or that we will be able to find alternative financing if necessary. Our revenue is dependent upon the strength of the worldwide economy. In particular, we depend upon our customers making continuing capital investments in information technology products, such as those marketed and sold by us. These spending levels are impacted by the worldwide level of demand for enterprise legacy IT modernization solutions and services. Demand for these is normally a function of prevailing global or regional economic conditions and is negatively affected by a general economic slow-down as consumers reduce discretionary spending on information technology upgrades. Our results were also affected by declines in the financial services industry which is one of our principal target markets. In 2011 and 2010, approximately 23% and 40% of our revenues, respectively, was derived from the financial services industry. We believe that the financial services industry continues to be adversely affected by difficult economic conditions. We have identified and continue to experience delays in purchase order placement by our customers and longer sales cycles. We believe that the significant downturn in the economy caused our customers to react by reducing their capital expenditures in general or by specifically reducing their spending on information technology. The negotiation process with our customers has developed into a lengthy and expensive process. In addition, many of our customers have delayed or cancelled information technology projects. Customers with excess information technology resources have chosen and may continue to choose to develop in-house software solutions rather than obtain those solutions from us. Moreover, competitors may respond to challenging market conditions by lowering prices and attempting to lure away our customers. In addition, our customers may face issues gaining timely access to sufficient credit, which could result in an impairment of their ability to make timely payments to us. If that were to occur, we may be required to increase our allowance for doubtful accounts and our results would be negatively impacted. 59 E. Off-Balance Sheet Arrangements In connection with the sale of AppBuilder to Magic, an amount of $4.0 million (amounting as of the date of this annual report to approximately $3.8 million) was deposited in escrow and most of the amount is expected to be released during 2012 and 2013 subject to the fulfillment of certain conditions. Under agreements between us and certain of our customers, we undertook to provide these customers with bank guarantees for the assurance of performance of our obligations under our agreements with such customers. As of December 31, 2011, there were outstanding bank guarantees on our behalf for our customers in the aggregate amount of $148,000. F. Tabular Disclosure of Contractual Obligations The following table summarizes our contractual obligations and commitments as of December 31, 2011: Payment due by period Contractual Obligations Total Less than 1 year 1–2 years 3-5 years More than 5 years In thousands $ Operating Lease Obligations - Loans from Banks - Total - The above table does not include royalties that we may be required to pay to the OCS and that may reach, in the aggregate, as of December 31, 2011, $302,000. For more information about grants received from the OCS, see “Item 4.B. Business Overview – Research and Development.” We are unable to reasonably estimate the amounts that we will eventually be required to pay to the OCS, if at all, and the timing of such payments, since these payments depend on our ability to sell products based on the OCS-funded technologies and the timing of such sales, if any. 60 ITEM 6. DIRECTORS, SENIOR MANAGEMENT, AND EMPLOYEES A. Directors and Senior Management The following table describes information about our executive officers and directors as of March 27, 2012. Name Age Position Melvin L. Keating 65 Chairman of the Board Shimon Bar-Kama 59 Chief Executive Officer Nir Peles 39 Chief Financial Officer Michael Chill (1)(2)(3) 45 Director Maayan Naor (1)(2)(3) 38 Director Doron Elhanani (1)(2) 63 Director Ziv Azmanov 50 General Manager of the Knowledge Management Division Yael Peretz 38 General Counsel Member of the audit committee. Independent director under The NASDAQ Global Market listing requirements. An outside director. Melvin L. Keating has served as a director and chairman of our board of directors since January 2012. Mr. Keating has served as a consultant to various private equity firms since October 2008, and has served as a director of various corporations as described below. From October 2005 through October 2008, Mr. Keating was president and chief executive officer of Alliance Semiconductor Corp., in Santa Clara, CA, a worldwide manufacturer and seller of semiconductors (NASDAQ). From April 2004 through September 2005, he was EVP, chief financial officer and treasurer of Quovadx Inc. in Denver, CO (NASDAQ). Mr. Keating is currently a director of several other publicly traded companies, including Red Lion Hotels Corp (NYSE), API Technologies Corp (NASDAQ), Crown Crafts, Inc. (NASDAQ) and Bitstream Inc. (NASDAQ). Mr. Keating holds both an MS in accounting and an MBA in finance from the Wharton School at the University of Pennsylvaniaand holds a B.A. in art history from Rutgers University. Shimon Bar-Kama has served as our chief executive officer since November 2011. Prior to that, since January 2011, he served as director and member of our compensation committee. Mr. Bar-Kama is a controlling shareholder of Paragon Systems Marketing Ltd., a consultancy company acting primarily in the fields of marketing, business development and business planning. Mr. Bar-Kama has served as director and general manager of Paragon since 1991.From 2002 through 2004, Mr. Bar-Kama served as vice president marketing and sales of Soltam Systems Ltd.Prior to that, from 1999 through 2002, Mr. Bar-Kama served as chief executive officer of Multi Vision Technology Ltd. Mr. Bar Kama also served as outside director of several public Israeli companies, including TAT Technologies Ltd., Orbit-CS Ltd. and Dirom Ltd. Mr. Bar-Kama holds a BSc. in aeronautical engineering from the Technion, Israel Institute of Technology. 61 Nir Peles has served as our chief financial officer since May 2010. Between the years 2007 and 2010, Mr. Peles served as a business development manager at Shiraz Investments, a privately-held investment company. Prior to that Mr. Peles worked as senior manager at the BDO Consulting Group, a corporate finance advisory company related to our auditors, Ziv Haft, BDO, and served as analyst at SYS LTD., an Israeli business consulting company. Mr. Peles holds a BA in economics and accounting from the Hebrew University, an MBA from Tel Aviv University and MA in law from Bar-Ilan University. Mr. Peles is a certified public accountant in Israel. Michael Chill has served as one of our outside directors and a member of our audit committee since July 2003. Since July 2009, Mr. Chill has served as a managing director at Roth Capital Partners LLP, an investment bank. From January 2008, Mr. Chill has served as a managing director at Rodman & Renshaw LLC, an investment bank. From July 2005 through December 2007, Mr. Chill served as co-head of the Direct Investments at Paramount Biocapital Asset Management Inc., a venture capital hedge fund and broker dealer. Prior to that, Mr. Chill served as an analyst and independent advisor to various high technology companies and venture capital firms both in Israel and the United States. During 2000 and the first half of 2001, Mr. Chill served as the president and head of investment banking department at Jerusalem Global Ltd., a venture capital and investment banking firm. Mr. Chill holds a B.S. in accounting from the Sy Syms School of Business at Yeshiva University and an MBA from the Columbia Business School. Maayan Naor has served as one of our outside directors and a member of our audit committee since September 2011. Ms. Naor has served since June 2011 as finance director of Silco Ltd., a privately held Israeli company and subsidiary of Bunzl Plc., an international distributor of non-food consumable products. Since January 2011, Ms. Naor has served as an outside director of FMS Enterprises Migun Ltd., a public company traded on the TASE, which manufactures ballistic protection raw materials and products. From 2005 through May 2011, Ms. Naor served as deputy corporate controller at Makhteshim Agan Industries Ltd., a public company traded on the TASE. From 1999 through 2005, Ms. Naor worked as an auditor at Someckh Chaikin KPMG, an Israeli accounting firm. Ms. Naor holds a degree of Bachelor of Business (Accounting) from the College of Management in Israel and is a Certified Public Accountant in Israel. Doron Elhanani has served as a director and member of our audit committee since February 2012. Mr. Elhanani acts primarily in the fields of business planning and corporate restructuring. In addition, since 2004, Mr. Elhanani has served as chairman of EMESCO – Emergency & Security Solutions and of DEMCO Consultants, both consultancy companies focusing on confronting man-made and nature emergency situations. Mr. Elhanani also serves as board member and chairman of the audit committee of Tescom. During the last 5 years, Mr. Elhanani served as chairman of the board of Merav, chairman of the audit committee of Volfman Industries and as member of the executive committee of Dizingoff Center. Mr. Elhanani holds a BA in psychology and zoology and an MA in industrial, organizational and social psychology from Bar-Ilan University, Ramat-Gan. Ziv Azmanov has served as the general manager of our knowledge management division since January 2012. Mr. Azmanov has served as an entrepreneur and advisor of start-up companies, since 2010, and has served in various positions in fabless semiconductor companies as described below. During 2008 and 2009, Mr. Azmanov served as chief marketing officer of Wireless Sound Solutions (STS) in Singapore. During 2007 and 2008, he served as vice president, marketing of Octalica, Inc. and following that, as vice president, marketing of Wisair, Inc., both Israeli companies. Prior to that, during 2005 and 2006, Mr. Azmanov was a business line manager at the wireless terminal business unit of Texas Instruments. Between 1989 and 2004, Mr. Azmanov served as business unit director and later on, as director of marketing at National Semiconductor, Santa Clara, California. Mr. Azmanov graduated magna cum laude from the University of Tel Aviv in Israel with a BA in electrical engineering and has an MA in business administration (MBA) from San Jose State University in California. Yael Peretz has joined our company as legal advisor in 2000 and serves as our vice president general counsel. Prior to joining BluePhoenix, Ms. Peretz worked as a lawyer with Shine, Hunter & Martin, a law firm. Ms. Peretz holds an LLB from the Hebrew University in Jerusalem and an MA in business administration from Tel Aviv University. Ms. Peretz is a member of the Israel Bar. 62 B. Compensation In 2011, we paid to all of our directors and executive officers, as a group (15 persons), aggregate remuneration of approximately $2.0 million. This amount includes cash, bonuses and amounts set aside or accrued to provide pension, social security or similar benefits. This amount does not include amounts expended by us for automobiles made available to our officers and expenses reimbursed to officers (including business travel, professional and business association dues and expenses), RSUs and stock option expenses. During 2011, we granted to all of our directors and executive officers, as a group (8 persons), an aggregate of 210,000 RSUs and options to purchase an aggregate of 950 ordinary shares. Under Israeli law, we are not required to disclose, and have not otherwise disclosed, the compensation of our senior management and directors on an individual basis. We maintain written employment agreements or consultancy agreements with our officers. The employment and consultancy agreements are mostly not for a specific term and we may terminate them upon prior notice of up to six months. If we terminate the employment or consultancy agreements, we shall be required to pay the usual severance pay in accordance with applicable law. In certain cases, we shall be required to pay additional severance pay equal to salary and benefits during a period of up to six months and acceleration of RSUs and options granted but not yet vested. Our directors, unless they also serve as officers, are not entitled to any benefits upon termination except for acceleration of RSUs granted but not yet vested upon termination. The agreements with our officers provide for annual base salary or fees and other benefits such as vacation, sick leave, provision of an automobile, insurance contributions, and non-compete and confidentiality agreements. Compensation of Our Non-Employee Directors Our non-employee directors, which currently include Mr. Mel Keating, the chairman of our board of directors and Doron Elhanani, receive cash compensation, as approved by our audit committee (which is comprised only of independent directors) and the board of directors in accordance with the Companies Regulations (Reliefs in Transactions with Related Parties) 2000 in the same amounts and on such terms payable to our outside directors. See “Compensation of our Outside Directors” below. In addition, our shareholders approved in December 2008, following the approval of our audit committee and the board of directors, the grant of RSUs to each of our non-employee directors, as follows: (i) 10,000 RSUs on the day of the first year of service, but not earlier than January 1, 2009; and (ii) 7,500 RSUs on the first day of each following year of service as a director. “Non-employee directors” referred to above include directors serving on our board of directors from time to time, including outside directors, and excluding directors that receive or may receive compensation or management fees from us. The RSUs vest in three equal annual installments, on the date of grant of the RSUs and on the first day of each of two additional years of service. The grant of the RSUs is made under the terms set forth in our 2007 Award Plan and in accordance with our standard grant letter. In the event of termination of the service of a non-employee director (excluding outside directors), all outstanding RSUs previously granted are automatically vested, unless termination was made in accordance with sections 227A, 228(a)(2) – (5) or 231-234 of the Companies Law. Our audit committee and board of directors have recently approved, subject to shareholder approval, a change in the amount of RSUs to be granted to Mr. Mel Keating, the chairman of our board of directors and other non-employee directors. We expect to hold an extraordinary general meeting of our shareholders in May 2012, in which the new grants of RSUs shall be brought for approval. If approved, the new grants shall be in effect beginning on January 1, 2012. 63 Compensation of Our Outside Directors In December 2008, our shareholders approved, following the approval of our audit committee and our board of directors, the compensation payable to our outside directors as follows: (i) an annual cash payment in an amount which is the higher of (x) the minimum amount payable to outside directors in accordance with the Israeli Companies Regulations (Rules for the Payment of Remuneration and Expenses of Outside Directors) 2002, referred to as the Outside Directors Regulations, as to be updated from time to time; and (y) NIS 45,000 (the equivalent of approximately $12,000 as of the date hereof), payable in four equal quarterly installments; and (ii) a participation fee in an amount which is the higher of (x) the minimum amount payable to outside directors in accordance with the Outside Directors Regulations, as to be updated from time to time; and (y) NIS 1,900 (the equivalent of approximately $500 as of the date hereof), for every meeting of the board of directors or its committees in which the director participates. In accordance with the Outside Directors Regulations, the payment for telephone meetings (or a meeting held by other similar means) shall be equal to 60% of the abovementioned amount, and payment for written resolutions shall be equal to 50% of the abovementioned amount. The abovementioned amounts are linked to the Israeli consumer price index as provided in the Outside Directors Regulations. The cash compensation is paid to the outside directors on the first day of each quarter for the preceding quarter. In addition to the cash compensation, our shareholders approved, following the approval of our audit committee and the board of directors, the grant of RSUs to each of our outside directors in the same amounts and on such terms granted to our non-employee directors. Our audit committee and board of directors have recently approved, subject to shareholder approval, a change in the amount of RSUs to be granted to our outside directors (which shall be the same as to be approved for our non-employee directors). We expect to hold an extraordinary general meeting of our shareholders in May 2012, in which a new outside director shall be appointed and the new grants of RSUs for outside directors shall be brought for approval. If approved, the new grants shall be in effect beginning on the appointment of the new outside director. 64 C. Board Practices Pursuant to our articles of association, directors are elected at a general meeting of our shareholders by a vote of the holders of a majority of the voting power represented at the meeting. Additional directors may be elected between general meetings by a majority of our directors. Our board is comprised of four persons, each of which has been determined to be independent within the meaning of the applicable NASDAQ requirements. Two of these independent directors also serve as outside directors mandated under Israeli law and subject to additional criteria to help ensure their independence. See “Outside Directors,” below. Each director, except for the outside directors, holds office until the next annual general meeting of shareholders. Officers are appointed by our board of directors. Under the Companies Law, a person who lacks the necessary qualifications and the ability to devote an appropriate amount of time to the performance of his or her duties as a director shall not be appointed director of a publicly traded company and shall not serve as a director of such company. While determining a person's compliance with such provisions, the company's special requirements and its scope of business shall be taken into account. Where the agenda of a shareholders meeting of a publicly traded company includes the appointment of directors, each director nominee is required to submit a declaration to the company confirming that he or she has the necessary qualifications and he or she is able to devote an appropriate amount of time to performance of his or her duties as a director. In the declaration, the director nominee should specify his or her qualifications and confirm that the restrictions set out in the Companies Law, do not apply. In addition, each director nominee must disclose to the company whether he or she was convicted in certain criminal or securities laws offenses provided under the Companies Law. Any person nominated to serve as an office holder of a publicly-traded company shall also comply with such disclosure requirements. Under the Companies Law, a person shall not be appointed as a director or an office holder of a publicly-traded company (i) if the court had ordered that due to the severity and circumstances of the offense, such a person does not fit to serve as a director or an office holder of a public company; or (ii) the administrative enforcement committee mandated under the Israeli Securities Law, 1969, referred to as the Securities Law, imposed on such person restrictions with respect to serving as a director or office holder, as applicable, of a publicly-traded company for a certain period of time. Under the Companies Law, if a director or office holder ceases to comply with any of the requirements provided in the Companies Law, such director must notify the company immediately about it, and his term of service shall terminate on the date of the notice. The compensation of our executive officers (who do not serve as directors), including options, other share-based compensation, procurement of insurance coverage and indemnification, must be approved by our board of directors, following audit committee approval. The compensation of directors, as well the procurement of insurance coverage or indemnification for directors, must be approved by the audit committee, the board of directors and shareholders, in accordance with the requirements of the Companies Law. 65 Outside Directors Under the Companies Law Under the Companies Law, companies incorporated under the laws of Israel whose shares have been offered to the public in or outside of Israel, are required to appoint at least two outside directors. The Companies Law provides that a person may not be appointed as an outside director if such person is a relative of the controlling shareholder, or if such person or the person’s relative, partner, employer, another person to whom he was directly or indirectly subject, or any entity under the person’s control, has, as of the date of the person’s appointment to serve as outside director, or had, during the two years preceding that date, any affiliation with any of the following: · the company; · the company's controlling shareholder; · a relative of the controlling shareholder; · any entity controlled by the company or by the controlling shareholder; or · if the company has no controlling shareholder or a shareholder holding 25% or more of the voting rights – a person that at the time of appointment is the chairman of the board of directors, the chief executive officer or the most senior financial officer of the company, or a shareholder holding 5% or more of the outstanding shares or voting rights of the company. The term “affiliation” includes: · an employment relationship; · a business or professional relationship maintained on a regular basis; · control; and · service as an office holder. 66 No person may serve as an outside director if: (a) the person’s position or other business activities create, or may create a conflict of interest with the person’s responsibilities as an outside director or may otherwise interfere with the person’s ability to serve as an outside director; (b)at the same time such person serves as a director of another company on whose board of directors, a director of the reciprocal company serves as an outside director; (c) the person is an employee of the Israel Securities Authority or of an Israeli stock exchange; (d) such person or such person’s relative, partner, employer or anyone to whom such person is directly or indirectly subordinate, or any entity under such person’s control, has business or professional relations with any person or entity he or she should not be affiliated with, as described in the preceding paragraph, unless such relations are negligible; or (e) such person received compensation, directly or indirectly, in connection with his or her service as a director, other than as permitted under the Companies Law and the regulations promulgated thereunder. If, at the time of election of an outside director, all other directors who are not controlling shareholders of such company or their relatives, are of the same gender, the outside director to be elected must be of the other gender. Outside directors are elected by a majority vote at a shareholders’ meeting, provided that either: the majority of shares voted at the meeting, including at least a majority of the shareholders who are not controlling shareholders and who do not have a personal interest in the appointment (other than a personal interest which does not stem from an affiliation with a controlling shareholder), who are present and voting; or the non-controlling shareholders or shareholders who do not have a personal interest in the appointment (other than a personal interest which does not stem from an affiliation with a controlling shareholder) who were present and voted against the election, hold two percent or less of the voting power at the company. Pursuant to the Companies Law, all outside directors must have financial and accounting expertise or professional qualifications, and at least one outside director must have financial and accounting expertise. The terms “financial and accounting expertise” and “professional qualifications” have been defined in regulations promulgated under the Companies Law. If an outside director ceases to comply with any of the requirements provided in the Companies Law with respect to the appointment of outside directors, such outside director must notify the company immediately about it, and his term of service shall terminate on the date of the notice. Outside directors are elected for a three-year term and may be re-elected for two additional terms of three years each, provided that with respect to the appointment for each such additional three-year term, one of the following has occurred: (a) the reappointment of the outside director has been proposed by one or more shareholders holding together one percent or more of the aggregate voting rights in the company, and the appointment was approved at the general meeting of the shareholders by a simple majority, provided that: (i) in calculating the majority, votes of controlling shareholders or shareholders having a personal interest in the appointment (other than a personal interest which does not stem from an affiliation with the controlling shareholder) and abstentions are disregarded; and (ii) the total number of shares voted for the appointment which are held by shareholders who do not have a personal interest in the appointment (other than a personal interest which does not stem from an affiliation with a controlling shareholder) and/or who are not controlling shareholders, exceed two percent of the aggregate voting rights in the company; or 67 (b) the reappointment of the outside director has been proposed by the board of directors and the appointment was approved by such special majority required for the initial appointment of an outside director. At present, Michael Chill and Maayan Naor serve as our outside directors, Mr. Chill to hold office until the appointment of the new outside director which is supposed to take place in the coming extraordinary general meeting convened for May 2012 and Ms. Naor to hold office until September 2014. In accordance with the Israeli Companies Regulations (Alleviation for Public Companies Whose Shares are Listed on a Stock Exchange Outside of Israel) 2000, referred to as the Alleviation Regulations, dual listed companies, such as BluePhoenix, may re-appoint an outside director for additional terms that do not exceed three years each, beyond the three three-year terms generally applicable, provided that, if an outside director is being re-elected for an additional term or terms beyond the three three-year terms: (i) the audit committee and board of directors must determine that, in light of the outside director’s expertise and special contribution to the board of directors and its committees, the re-election for an additional term is to the company’s benefit; (ii) the outside director must be re-elected by the special majority required for the initial appointment and subject to the terms specified in the Companies Law; and (iii) the term during which the nominee has served as an outside director and the reasons given by the audit committee and board of directors for extending his or her term of service must be presented to the shareholders prior to approval of the reappointment. Each committee exercising the powers of the board of directors is required to include at least one outside director. However, the audit committee is required to include all the outside directors. An outside director is entitled to compensation as provided in regulations promulgated under the Companies Law and is otherwise prohibited from receiving any compensation, directly or indirectly, in connection with services provided as an outside director. For more information about the compensation of our outside directors, see “Item 6.B. Compensation-Compensation of Our Outside Directors.” Independent Directors Under the Companies Law Pursuant to the Companies Law, a public company, such as BluePhoenix, may include in its articles of association provisions relating to corporate governance. Such provisions may include the number of directors which shall be independent of management. Alternatively, a company may adopt the standard provision included in a supplement to the Companies Law, providing that a majority of the directors be independent, or, if the company has a controlling shareholder or a 25% or more shareholder, that at least one-third of the directors be independent. An “independent director” is defined as a director who meets all of the following: · the audit committee confirms that he or she meets the qualifications for being appointed as an outside director, except for the requirement for financial and accounting expertise or professional qualifications; and · he or she has not served as a director of the company for a period exceeding nine consecutive years. For this purpose, a break of up to two years in the service shall not be deemed to interrupt the continuation of the service. 68 The Alleviation Regulations provide that a director in a dual listed company, such as BluePhoenix, who qualifies as an independent director under the relevant non-Israeli rules relating to independence standards for audit committee membership and who meets certain non-affiliation criteria, which are less stringent than those applicable to outside directors, would be deemed an “independent” director pursuant to the Companies Law provided he or she has not served as a director for more than nine consecutive years. For these purposes, ceasing to serve as a director for a period of two years or less would not be deemed to sever the consecutive nature of such director’s service. In accordance with the Alleviation Regulations, a dual-listed company may extend the term of service of its independent directors beyond nine years, for additional terms of service, each of which of no more than three years. As of the date of this annual report, our articles of association have not yet been amended to include these provisions of the Companies Law relating to corporate governance. Qualifications of Other Directors Under the Companies Law Under the Companies Law, the board of directors of a publicly traded company is required to make a determination as to the minimum number of directors who must have financial and accounting expertise according to criteria that is defined in regulations promulgated under the Companies Law. In accordance with the Companies Law, the determination of the board should be based on, among other things, the type of the company, its size, the volume and complexity of its activities and the number of directors. Based on the foregoing considerations, our board determined that the number of directors with financial and accounting expertise in our company shall not be less than two. Audit Committee The Companies Law requires public companies to appoint an audit committee, comprised of at least three directors, which shall include all of the company’s outside directors. The majority of the members of the audit committee must be independent directors. The Companies Law further stipulates that the following may not serve as members of the audit committee: (a) the chairman of the board of directors; (b) any director employed by or providing services on an ongoing basis to the company, to the controlling shareholder of the company or an entity controlled by the controlling shareholder of the company; (c) a director whose main income derives from the controlling shareholder; and (d) the controlling shareholder or any relative of the controlling shareholder. In addition, under applicable NASDAQ rules, we are currently required to have a majority of our board members independent and to maintain an audit committee, whose members are independent of management. Our outside directors, as well Messrs. Mel Keating and Doron Elhanani, qualify as independent directors under the applicable NASDAQ rules and those of the Securities and Exchange Commission. We have established an audit committee, consisting of Mr. Doron Elhanani and our two outside directors, Mr. Michael Chill and Ms. Maayan Naor. The board has determined that all of the members of the audit committee, namely, Doron Elhanani, Michael Chill and Maayan Naor, are “audit committee financial experts” as defined by applicable SEC regulations. 69 Under the Companies Law, the responsibilities of the audit committee include: (a) identifying flaws in the management of a company’s business and making recommendations to the board of directors as to how to correct them; (b) with respect to certain actions involving conflicts of interest and with respect to certain related party transactions, deciding whether such actions are material actions and whether such transactions are extraordinary transactions, for the purpose of approving such actions or transactions; (c) reviewing and deciding whether to approve certain related party transactions and certain transactions involving conflicts of interest; (d) reviewing the internal auditor’s work program; (e) examining the company’s internal control structure and processes, the performance of the internal auditor and whether the internal auditor has at his or her disposal the tools and resources required to perform his or her duties, considering, inter alia, the special needs of the company and its size; (f) examining the external auditor’s scope of work, as well as the external auditor’s fees and providing the corporate organ responsible for determining the external auditor’s fees with its recommendations; and (g) providing for arrangements as to the manner in which the company will deal with employee complaints with respect to deficiencies in the administration of the company’s business and the protection to be provided to such employees. In accordance with the Sarbanes-Oxley Act and NASDAQ requirements, our audit committee is directly responsible for the appointment, compensation and oversight of our independent auditors. In addition, the audit committee is responsible for assisting the board in monitoring our financial statements and the effectiveness of our internal controls. We have adopted a formal audit committee charter that we have implemented, embodying these responsibilities. The audit committee reviews and reassesses the adequacy of the audit committee charter on an annual basis. Our board of directors authorized our audit committee to act as committee for review of financial statements under the Companies Regulations (Provisions and Terms with Respect to Procedures for Approval of Financial Statements), 2010. Under the regulations, the committee for review of financial statements is required to make recommendations to our board of directors with respect to various issues related to the financial statements, at a reasonable time prior to the approval the financial statements by the board of directors. Internal Auditor Under the Companies Law, the board of directors is required to appoint an internal auditor, nominated by the audit committee. The role of the internal auditor is to examine, among other matters, whether the company’s actions comply with the law and orderly business procedure. Under the Companies Law, the internal auditor may be an employee of the company but not an office holder, or an interested party (defined as a holder of 5% or more of the voting rights in the company or of its issued share capital, the chief executive officer of the company or any of its directors, or a person who has the authority to appoint the company’s chief executive officer or any of its directors), or a relative of an office holder or of an interested party. In addition, the company’s external auditor or its representative may not serve as the company’s internal auditor. 70 Approval of Certain Transactions under the Companies Law The Companies Law codifies the fiduciary duties that “office holders,” including directors and executive officers, owe to a company. An office holder’s fiduciary duties consist of a duty of care and a duty of loyalty. The duty of loyalty includes (i) avoiding any conflict of interest between the office holder’s position in the company and his personal affairs; (ii) avoiding any competition with the company; (iii) avoiding exploiting any business opportunity of the company in order to receive personal advantage for himself or others; and (iv) revealing to the company any information or documents relating to the company’s affairs that the office holder has received due to his position as an office holder. Each person listed in the table under “Directors and Senior Management” above is an office holder. Under the Companies Law, arrangements regarding the compensation of directors require the approval of the audit committee, the board of directors and shareholder approval, except in certain circumstances prescribed in regulations promulgated under the Companies Law. The Companies Law requires that an office holder of a company promptly disclose any personal interest that he or she may have and all related material information known to him or her, in connection with any existing or proposed transaction by the company. In addition, if the transaction is an “extraordinary transaction” as defined under the Companies Law, the office holder must also disclose any personal interest held by the office holder’s spouse, siblings, parents, grandparents, descendants, spouse’s descendants, siblings and parents and the spouses of any of the foregoing. In addition, the office holder must also disclose any interest held by any corporation in which the office holder owns 5% or more of the share capital, is a director or general manager or in which he or she has the right to appoint at least one director or the general manager. An “extraordinary transaction” is defined as a transaction other than in the ordinary course of business, otherwise than on market terms or that is likely to have a material impact on the company’s profitability, assets or liabilities. Following the disclosure by the office holder of his or her interest in the transaction, the transaction is required to be approved by such entities prescribed under the Companies Law, provided that the transaction is not adverse to the company’s interest. If the transaction is an extraordinary transaction, the company must receive any approval stipulated by its articles of association, the approval of the audit committee and the approval of the board of directors. In some circumstances, shareholder approval is also required. A director who has a personal interest in a matter that is considered at a meeting of the board of directors or the audit committee may generally not be present at this meeting or vote on this matter unless the majority of the board members or members of the audit committee, as applicable, have a personal interest in such matter and in such case, the matter is required to also be approved by the shareholders of the company. 71 The Companies Law applies the same disclosure requirements to a controlling shareholder of a public company, including a shareholder that holds 25% or more of the voting rights in the company if no other shareholder owns more than 50% of the voting rights in the company. If two or more shareholders are interested parties in the same transaction, their shareholdings are combined for the purposes of calculating percentages. Extraordinary transactions with a controlling shareholder or in which a controlling shareholder has a personal interest, as well as any engagement by a public company with a controlling shareholder or with the controlling shareholder’s relative, directly or indirectly, with respect to the provision of services to the company, and if such person is also an office holder or an employee of such company, with respect to such person’s terms of compensation, require the approval of the audit committee, the board of directors and the shareholders of the company. The shareholder approval must include at least a majority of the shareholders who have no personal interest in the transaction and are voting on the subject matter or, alternatively, the total shares held by those who have no personal interest in the transaction who vote against the transaction must not represent more than two percent of the voting rights in the company. In certain cases provided in regulations promulgated under the Companies Law, shareholder approval is not required. The Israeli Minister of Justice may determine a different percentage. Transactions that are for a period of more than three years generally need to be brought for approval in accordance with the above procedure every three years. A “Controlling Shareholder” for this purpose is defined as a person or entity that has the ability to control the company's affairs. A person or entity shall be deemed to have the ability to control the company's affairs if (i) it holds 50% or more of any controlling means in the company; or (ii) it holds 25% or more of the voting rights in the company, if no other person holds more than 50% of the voting rights. The approvals of the board of directors and shareholders are required for a private placement of securities (or a series of related private placements (i) during a 12-month period offered to the same offeree, its representative, relative or an entity controlled by any of them, and if the offeree is an entity – any of its controlling shareholder, controlling shareholder’s relative or an entity controlled by any of the foregoing; or (ii) during a 12-month period and in which the consideration is paid with the same asset, while different securities of the same company would be considered as the same asset; or (iii) that are part of one continuous transaction or transactions conditioned one upon each other) in which: · the securities issued represent at least 20% of the company’s actual voting power prior to the issuance of such securities, and such issuance increases the relative holdings of a 5% shareholder or causes any person to become a 5% shareholder, and the consideration in the transaction (or a portion thereof) is not in cash or in securities listed on a recognized stock exchange, or is not at a fair market value; or · a person would become, as a result of such transaction, a controlling shareholder of the company. Under the Companies Law, a shareholder has a duty to act in good faith towards the company and other shareholders and to refrain from abusing his power in the company including, among other things, voting in a general meeting of shareholders on the following matters: · any amendment to the articles of association; · an increase of the company’s authorized share capital; · a merger; or · approval of interested party transactions that require shareholder approval. 72 In addition, any controlling shareholder, any shareholder who knowingly possesses power to determine the outcome of a shareholder vote and any shareholder who, pursuant to the provisions of a company’s articles of association, has the power to appoint or prevent the appointment of an office holder in the company, is under a duty to act with fairness towards the company. The Companies Law does not describe the substance of this duty. For information concerning personal interests of certain of our office holders and our principal shareholders in certain transactions with us, see “Item 7.B. Related Party Transactions.” Exculpation, Insurance and Indemnification of Directors and Officers Under the Companies Law, an Israeli company may not exempt an office holder from liability with respect to a breach of his duty of loyalty, but may exempt in advance an office holder from his liability to the company, in whole or in part, with respect to a breach of his duty of care, provided, however, that such a breach is not related to a distribution of a dividend or any other distribution by the company. Office Holders Insurance Our articles of association provide that, subject to the provisions of the Companies Law, we may enter into a contract for insurance of all or a part of the liability of any of our office holders imposed on the office holder in respect of an act performed in his or her capacity as an office holder, in respect of each of the following: · a breach of his duty of care to us or to another person; · a breach of his duty of loyalty to us, provided that the office holder acted in good faith and had reasonable cause to assume that such act would not prejudice our interests; or · a financial obligation imposed on him or her in favor of another person. In addition, our articles of association provide that, subject to the provisions of the Companies Law and the Securities Law, we may enter into a contract to insure an office holder for (i) expenses, including reasonable litigation expenses and legal fees, incurred by the office holder as a result of a proceeding instituted against such office holder in relation to (A) infringements that may impose financial sanction pursuant to the provisions of Chapter H'3 of the Securities Law; or (B) administrative infringements pursuant to the provisions of Chapter H'4 of the Securities Law; or (C) infringements pursuant to the provisions of Chapter I'1 of the Securities Law; and (ii) payments made to the injured parties of such infringement under Section 52(54)(a)(1)(a) of the Securities Law. 73 Indemnification of Office Holders Our articles of association provide that, subject to the provisions of the Companies Law and the Securities Law, we may indemnify an office holder to the fullest extent permitted by the Companies Law and the Securities Law, with respect to the following liabilities, expenses and payments, provided that such liabilities, expenses and payments were incurred by such office holder in his or her capacity as our office holder: (i)a financial obligation imposed on an office holder in favor of another person by a court judgment, including a compromise judgment or an arbitrator following liabilities, expenses and (ii)reasonable litigation expenses, including legal fees, incurred by an office holder as a result of Criminal Inquiry or an investigation or proceeding instituted against such office holder by a competent authority, which inquiry or investigation or proceeding has ended without the filing of an indictment and without an imposition of financial liability in lieu of a criminal proceeding, or has ended in the imposition of a financial obligation in lieu of a criminal proceeding without the filing of an indictment for an offence that does not require proof of mens rea or in connection with financial sanction (the phrases "proceeding that has ended without the filing of an indictment" and "financial obligation in lieu of a criminal proceeding" shall have the meanings ascribed to them in Section 260(a)(1a) of the Companies Law; (iii) expenses, including reasonable litigation expenses and legal fees, incurred by an office holder as a result of a proceeding instituted against him or her in relation to (a) infringements that may impose financial sanction pursuant to the provisions of Chapter H'3 of the Securities Law; or (b) administrative infringements pursuant to the provisions of Chapter H'4 of the Securities Law; or (c) infringements pursuant to the provisions of Chapter I'1 of the Securities Law; (iv)reasonable legal expenses, including attorney's fees, which the office holder incurred or with which the office holder was charged by a court of law, in a proceeding brought against the office holder, by us or on our behalf or by another person, or in a criminal prosecution in which the office holder was acquitted, or in a criminal prosecution in which the office holder was convicted of an offense that does not require proof of mens rea (criminal intent); and (v) payments to an injured party of infringement under Section 52(54)(a)(1)(a) of the Securities Law. Subject to the provisions of the Companies Law and the Securities Law, we may undertake to indemnify an office holder in advance with respect to (i) financial obligations as specified in paragraph (i) above, provided, that the undertaking is limited to categories of events which, in the opinion of our board of directors can be foreseen, based on our actual activities at the time the undertaking to indemnify was given, and in such amounts set by our board of directors as reasonable; and (ii)expenses, fees and payments as specified in paragraphs (ii), (iii), (iv) and (v) above. Subject to the provisions of the Companies Law and the Securities Law, we may also undertake to indemnify an office holder retroactively for expenses, fees and payments as specified above. We have entered into an undertaking to indemnify our office holders in specified limited categories of events and in specified amounts, subject to the limitations set by the Companies Law and our articles of association, as described above. For more information, see “Item 7.B. Related Party Transactions – Indemnification of Office Holders.” 74 Limitations on Exemption, Insurance and Indemnification The Companies Law provides that a company may not indemnify an office holder, enter into an insurance contract that would provide coverage for any monetary liability, or exempt an office holder from liability, with respect to any of the following: · a breach by the office holder of his duty of loyalty, except that the company may indemnify or provide insurance coverage to the office holder if the office holder acted in good faith and had a reasonable basis to believe that the act would not prejudice the company; · a breach by the office holder of his duty of care if the breach was done intentionally or recklessly, except for a breach that was made in negligence; · any act or omission done with the intent to derive an illegal personal benefit; or · any fine, civil fine or financial sanction levied against the office holder. In addition, the Companies Law provides that a company may not indemnify or insure an office holder for a proceeding instituted against him or her pursuant to the provisions of Chapter H'3, H'4 and I'1 of the Securities Law. Under the Companies Law, indemnification of, and procurement of insurance coverage for, our office holders must be approved by our audit committee and our board of directors and, in specified circumstances, by our shareholders. We have procured directors’ and officers’ liability insurance and obtained all necessary approvals. D. Employees The table below presents certain information regarding the number of our employees, the sector in which they are employed and their geographical area of employment, in the periods indicated. Technical Experts Research and Development 77 87 Sales, General and Administrative 65 78 Total In Israel In Europe In the United States 24 43 79 The numbers of employees indicated in the table above include expert consultants who we train for the implementation of our modernization tools and methodologies. The decrease in the number of employees in 2011 compared to 2010 was attributable to the implementation of our cost saving plan, which included, among others, dismissal of a significant amount of employees. The decrease in the number of employees in 2010 compared to 2009 was attributable to the sale of certain of our subsidiaries and the continued implementation of our cost savings plan, which included, among others, a significant reduction in workforce. With respect to our employees in Israel, we are subject to various Israeli labor laws and labor practices, and to administrative orders extending certain provisions of collective bargaining agreements between the Histadrut (Israel’s General Federation of Labor) and the Coordinating Bureau of Economic Organizations (the Israeli federation of employers’ organizations) to all employees in Israel or in certain industries. For example, mandatory cost of living adjustments, which compensate Israeli employees for a portion of the increase in the Israeli consumer price index, are determined, from time to time, on a nationwide basis. Israeli law also requires the payment of severance benefits upon the termination, resignation (in some instances) or death of an employee. We meet this requirement, inter alia, by contributing on an ongoing basis towards “managers’ insurance” and pension funds. In addition, Israeli employers and employees are required to pay specified percentages of wages to the National Insurance Institute. Other provisions of Israeli law and regulations govern matters such as the length of the workday, minimum wages, other terms of employment and restrictions on discrimination. We are also subject to the labor laws and regulations of other jurisdictions in the world where we have employees. 75 E. Share Ownership The following presents information regarding the ownership of our ordinary shares by the persons listed in the table under “Directors and Senior Management,” as of March 27, 2012. The percentage of outstanding ordinary shares is based on 6,461,783 ordinary shares outstanding as of March 27, 2012 (excluding 367,810 ordinary shares held by BluePhoenix). Unless otherwise specifically indicated, the address of each of the persons set forth below is at c/o BluePhoenix, 8 Maskit Street, Herzliya 46733. Name Number of shares beneficially owned(1) Percentage of outstanding ordinary shares Number of Restricted Share Units (RSUs) Number of options to purchase ordinary shares Mel Keating - Shimon Bar-Kama(2) * * - Nir Peles(3) * * Michael Chill(4) * * - Maayan Naor(5) * * - Doron Elhanani * * - - Ziv Azmanov * * - - Yael Peretz (6) * * All directors and officers as a group (8 persons) - % * Less than 1%. Each of the directors and executive officers whose holdings are not separately specified in the above table beneficially owns less than one percent of our outstanding ordinary shares. Options to purchase ordinary shares that are currently exercisable or exercisable within 60 days after the date of this report are deemed outstanding and beneficially owned by the person holding the options for the purpose of computing the percentage ownership of that person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person.RSUs that are exercisable within 60 days after the date of this report are deemed outstanding and beneficially owned by the person holding the RSUs for the purpose of computing the percentage ownership of that person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. Mr. Bar-Kama was granted RSUs, of which: (i) 6,667 RSUs are immediately convertible into ordinary shares; (ii) 50,000 RSUs are convertible into ordinary shares in November 2012; (iii) 50,000 RSUs are convertible into ordinary shares in November 2013; and (iv) 50,000 RSUs are convertible into ordinary shares in November 2014. Mr. Peles was granted currently exercisable options to purchase 4,167 ordinary shares at $10.2 per share, which expire in March 2020; and options to purchase 2,083 ordinary shares at $10.2 per share, exercisable as of March 2013 and expire in March 2020. In addition, Mr. Peles was granted RSUs of which: (i) 10,000 RSUs are immediately convertible into ordinary shares; (ii) 938 RSUs are convertible into ordinary shares in December 2012; (iii) 3,125 RSUs are convertible into ordinary shares in May 2013; (iv) 938 RSUs are convertible into ordinary shares in December 2013; and (v) 938 RSUs are convertible into ordinary shares in December 2014. . Mr. Chill was granted RSUs, of which: (i) 15,000 RSUs are immediately convertible into ordinary shares; (ii) 2,500 RSUs are convertible into ordinary shares in January 2013; (iii) 2,500 RSUs are convertible into ordinary shares in March 2013; (iv) 2,500 RSUs are convertible into ordinary shares in January 2014; and (v) 2,500 RSUs are convertible into ordinary shares in March 2014. Ms. Naor was granted RSUs, of which: (i) 2,500 RSUs are immediately convertible into ordinary shares; (ii) 3,334 RSUs are convertible into ordinary shares in September 2012; (iii) 2,500 RSUs are convertible into ordinary shares in January 2013; (iv) 3,333 RSUs are convertible into ordinary shares in September 2013; and (v) 2,500 RSUs are convertible into ordinary shares in January 2014. Ms. Peretz was granted currently exercisable options to purchase 4,792 ordinary shares, exercisable under the following terms: (i) options to purchase 625 ordinary shares at $20.00 per share, which expire in December 2015; and (ii) options to purchase 4,167 ordinary shares at $10.16 per share, which expire in August 2019. In addition, Ms. Peretz was granted options to purchase 2,084 ordinary shares exercisable as of August 2012, at $10.16 per share, which expire in August 2019. Ms. Peretz was also granted RSUs, of which: (i) 10,000 RSUs are immediately convertible into ordinary shares; (ii) 1,667 RSUs are convertible into ordinary shares in May 2012; (iii) 1,389 RSUs are convertible into ordinary shares in July 2012; (iv) 1,666 RSUs are convertible into ordinary shares in May 2013; (v) 1,389 RSUs are convertible into ordinary shares in July 2013; and (vi) 1,667 RSUs are convertible into ordinary shares in May 2014. 76 Arrangements Involving the Issuance of BluePhoenix’s Shares or Grant of Options to Purchase Shares In 1996, we adopted two option plans. One of these option plans was terminated after all options granted under it had been exercised andthe other 1996 plan was renamed the BluePhoenix 2003 Employee Share Option Plan. Pursuant to our 2003 Employee Share Option Plan, as amended, we reserved 1,050,000 ordinary shares for issuance to the directors, officers, consultants and employees of the Company and its subsidiaries. As of March 27, 2012, options to purchase 389,457ordinary shares are available for future award under the plan. The exercise price of the options granted under the 2003 option plan ranges from $4.48 to $42.00. Our board of directors administers our 2003 option plan in accordance with the principle guidelines approved by the board. Under the 2003 option plan, as amended, options to purchase our ordinary shares may be granted to our and our subsidiaries’ directors, officers, consultants and employees. Our board of directors is empowered, among other things, to designate the grantees, dates of grant, the exercise price of the options and the terms of exercise of the options. Unless determined otherwise by the board, the options generally vest over a two or three-year period. Unvested options are forfeited shortly following termination of employment, unless otherwise agreed. Under the 2003 option plan, the grantee is responsible for all personal tax consequences of the grant and the exercise of the options. Each option granted under the 2003 option plan is exercisable during a term of ten years from the date of grant of the option. The 2003 option plan will expire on August 6, 2013, except as to options outstanding on that date. In July 2007, we adopted an award plan, referred to as the 2007 Award Plan, under which our board of directors may grant conditional rights to receive BluePhoenix ordinary shares (RSUs) to our and our subsidiaries’ directors, officers, consultants and employees. Our board of directors approved the issuance of the shares under the 2007 Award Plan and award agreements. As of March 27, 2012, we granted 791,720 RSUs under the plan (excluding RSUs that were granted and canceled). Our board of directors administer the plan and is empowered, among other things, to designate the grantees, dates of grant and the terms of RSUs, including the vesting schedule, all of which in accordance with the principle guidelines approved by the board. Unvested RSUs are forfeited shortly following termination of employment, unless otherwise agreed. Under the 2007 Award Plan, the grantee is responsible for all personal tax consequences of the grant and the sale of the shares. The plan will expire in July 2017. 77 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS A. Major Shareholders The following table presents information regarding the ownership of our ordinary shares at March 27, 2012 by each person known to us to be the beneficial owner of 5% or more of our ordinary shares. Options to purchase ordinary shares that are currently exercisable or exercisable within 60 days after the date of this report are deemed outstanding and beneficially owned by the person holding the options for the purpose of computing the percentage ownership of that person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. Except where we indicated otherwise, we believe, based on information furnished by these owners, that the beneficial owners of our shares listed below have sole investment and voting power with respect to the shares. Name and Address Number of Ordinary Shares Owned Percent of Total Shares(1) Prescott Group Capital Management, LLC (2) % Columbia Pacific Opportunity Fund, LP(3) 1,136,534 % Lake Union Capital Management, LLC(4) % All directors and officers as a group (8 persons)(5) % Percentages in the above table are based on 6,461,783 ordinary shares outstanding as of March 27, 2012 and do not include 367,810 ordinary shares held by BluePhoenix. Pursuant to Israeli law, these shares do not confer upon BluePhoenix any voting rights. Based on Amendment No. 3 to Schedule 13D filed by Prescott Group Capital Management, L.L.C. on December 16, 2011 Prescott Group Aggressive Small Cap, L.P. and Prescott Group Aggressive Small Cap II, L.P., referred to together, as the Small Cap Funds, beneficially own 1,214,341 ordinary shares (after giving effect to the one-for-four reverse split executed by us in December 2011). Additionally, the Small Cap Funds hold 6,667 ordinary shares following vesting of RSUs granted to them for the service of their executive as chairman of our board in 2011. The number of shares owned includes an aggregate of 102,343 ordinary shares underlying warrants exercisable within 60 days of the date thereof. Excluding such warrants, Prescott’s holdings constitute 17.3% of the ordinary shares outstanding as of March 27, 2012. Based on Amendment No. 3 to Schedule 13G filed by Columbia Pacific Advisors, LLC on January 11, 2012. Messrs. Alexander B. Washburn, Daniel R. Baty, Stanley L. Baty and Brandon D. Baty serve as the managing members of Columbia Pacific Advisors, LLC, which is primarily responsible for all investment decisions regarding the portfolio of Columbia Pacific Opportunity Fund, L.P. The 1,136,534 ordinary shares owned by Columbia Pacific Advisors, LLC, are held in the portfolio of Columbia Pacific Opportunity Fund, L.P. Each of Columbia Pacific Opportunity Fund, L.P., Alexander B. Washburn, Daniel R. Baty, Stanley L. Baty and Brandon D. Baty disclaims beneficial ownership over the shares, except to the extent of his pecuniary interest therein. Based on Amendment No. 4 to Schedule 13G filed on February 14, 2012, by Michael Self and Lake Union Capital Management, LLC, the voting power is shared by and between the two of them. Lake Union Capital Fund, LP has shared power to vote 560,942 ordinary shares of the 710,942 shares held by Lake Union Capital Management, LLC. Includes options to purchase ordinary shares exercisable within 60 days of the date hereof and restricted share units vested within 60 days of the date hereof. 78 Our previous major shareholders as reported in our annual reports for the fiscal years 2010, 2009 and 2008 include (i) Allianz Global Investors Management Partners LLC which held 335,369 of our ordinary shares as of March 27, 2009 constituting 6.4% of our then outstanding ordinary shares; (ii) Systematic Financial Management, L.P., which held 297,808 of our ordinary shares as of March 26, 2008 constituting 5.8% of our then outstanding ordinary shares; (iii) Gilder, Gagnon, Howe & Co. LLC, which held 638,755 of our ordinary shares as of March 26, 2008 constituting 12.5% of our then outstanding ordinary shares; and (iv) Arik Kilman, who held 355,622 of our ordinary shares as of March 20, 2011, constituting 5.7% of our then outstanding ordinary shares. All of our ordinary shares have equal voting rights. Under our two buy-back programs (as described in “Item 5.B. Liquidity and Capital Resources” above), two of our subsidiaries purchased ordinary shares, and as of March 27, 2012, BluePhoenix holds 367,810 of our ordinary shares. Under applicable Israeli law, so long as the shares are held by BluePhoenix, they do not confer upon their holder any rights. As ofApril 2, 2012, there were8record holders of our ordinary shares. Of these record holders,7 holders had mailing addresses in the United States owning an aggregate 98% of our outstanding ordinary shares. B. Related Party Transactions Transaction with our Three Major Shareholders In March 2012, we entered into a transaction with our three major shareholders. The closing of the transaction is subject to certain conditions, including shareholder approval and our lenders' approval. For additional information about this transaction, see "Item 5.B. Liquidity and Capital Resources-How We Have Financed our Business-Agreements with our Three Major Shareholders." 79 Indemnification of Office Holders Since July 2003, we grant to our office holders’ indemnification letters covering acts performed in their capacity as office holders or employees of our company. In December 2011, our shareholders approved an amendment to those indemnification letters previously amended in 2005, following an additional amendment to the Companies Law. Pursuant to the amended indemnification letters, we undertake to indemnify each office holder to the maximum extent permitted by law in respect of the following for any act or omission taken or made by the office holder in his or her capacity as an office holder of our company: a) any financial obligation imposed on the office holder in favor of another person by a court judgment, including a settlement or an arbitrator’s award approved by court; b) all reasonable litigation expenses, including attorney’s fees, expended by the office holder as a result of an investigation or proceeding instituted against the office holder by a competent authority, provided that such investigation or proceeding concluded without the filing of an indictment against the office holder and either (a) concluded without the imposition of any financial liability in lieu of criminal proceedings; or (b) concluded with the imposition of a financial liability in lieu of criminal proceeding but relates to a criminal offense that does not require proof of mens rea (criminal intent)or in connection with financial sanction (the phrases “proceeding that has ended without the filing of an indictment” and “financial obligation in lieu of a criminal proceeding” shall have the meanings ascribed to such phrases in Section 260(a)(1a) of the Companies Law); c) expenses, including reasonable litigation expenses and legal fees, incurred by an office holder as a result of a proceeding instituted against such office holder in relation to (i) infringements that may impose financial sanction pursuant to the provisions of Chapter H’3 of the Securities Law; or (ii) administrative infringements pursuant to the provisions of Chapter H’4 of the Securities Law; or (iii) infringements pursuant to the provisions of Chapter I’1 of the Securities Law; d) all reasonable litigation expenses, including attorney’s fees, expended by the office holder or charged to him or her by a court in a proceeding instituted against the office holder by us or on our behalf or by another person, or in any criminal proceedings in which the office holder is acquitted, or in any criminal proceedings of a crime that does not require proof of mens rea (criminal intent) in which the office holder is convicted; e) payments to an injured party of infringement under Section 52(54)(a)(1)(a) of the Securities Law. Subject to the provisions of the Companies Law and the Securities Law, we may undertake to indemnify an office holder, in advance, with respect to (i) financial obligations as specified under paragraph(a) above, provided, that the undertaking is limited to categories of events which, in the opinion of our board of directors can be foreseen, based on the company’s actual activities at the time the undertaking to indemnify is given, and in amounts set by our board of directors as reasonable; and (ii) expenses, fees and payments as specified in paragraphs (b) - (e) above. Subject to the provisions of the Companies Law and the Securities Law, we may also undertake to indemnify an office holder retroactively for expenses, fees and payments as specified above. 80 The indemnification also applies to any action taken by the office holder in respect of an act performed in his or her capacity as an office holder or an employee of one of our subsidiaries or as a director or observer at board of directors’ meetings of one of our affiliates. Our undertaking for indemnification is limited to up to 50% of our net assets, measured in accordance with our balance sheet published as of the end of the last fiscal year prior to the time that notice of the claim for indemnification is submitted to us. Our undertaking for indemnification does not apply to a liability incurred as a result of any of the following: · a breach by the office holder of his or her duty of loyalty, unless, to the extent permitted by law, the office holder acted in good faith and had reasonable cause to assume that such act would not prejudice the interests of our company; · a willful or reckless breach by the office holder of his or her duty of care, unless such breach was solely due to negligence; · an action taken or not taken with the intent of unlawfully realizing personal gain; · a fine, civil fine, financial sanction or levied imposed on the office holder for an offense; and · a counterclaim made by us in connection with a claim against us filed by the office holder. In addition, we may not indemnify any office holder for a proceeding instituted against such office holder pursuant to the provisions of Chapter H’3, H’4 and I’1 of the Securities Law. Our undertaking for indemnification is limited to such events specified in the indemnification letter and determined by our board of directors to be foreseeable in light of the company’s operations. Exemption of Office Holders from Liability Pursuant to our current letter of indemnification granted to our directors and officers, as previously approved by shareholders, we exempt our directors and officers, to the fullest extent permitted by law, from any responsibility or liability for damages caused as a result of a breach of such person's duty of care to usor our subsidiaries, subject to certain exceptions where the exemption from liability is prohibited. In connection with the transaction with the three shareholders, our audit committee and board of directors have recently approved the release of our officers and directors (subject to shareholder approval with respect to the directors), from any and all liabilities, costs, payments and obligations whatsoever, arising in connection with the loan agreements entered into between us and third parties, the sale of AppBuilder and the transaction with the three shareholders, as well as the indemnification of our directors and officers in respect thereof, to the fullest extent permitted under our standard indemnification letter. Office Holders Insurance We procured an insurance policy covering our directors’ and officers’ liability, as well as a run-off policy for seven years for former directors and officers of our former subsidiary, Mainsoft Corporation. Our subsidiaries participate in the premium payments of the insurance, on a proportional basis. The total premium we paid during 2011 was $127,840. C. Interests of Expert and Counsel Not applicable. 81 ITEM 8. FINANCIAL INFORMATION A. Consolidated Statements and Other Financial Information Financial Statements The financial statements required by this item are found at the end of this annual report, beginning on page F-1. Legal Proceedings We are not involved in any proceedings in which any of our directors, members of our senior management or any of our affiliates is either a party adverse to us or to our subsidiaries or has a material interest adverse to us or to our subsidiaries, neither we are involved in any material legal proceedings, except as described below. In the beginning of 2012, we received a demand from a financial institution and other lenders in connection with a loan agreement we entered into with the financial institution and the other lenders, referred to collectively as the lenders, pursuant to which we borrowed from the lenders $5 million, due in May 2012. The lenders demanded acceleration and immediate repayment of the loans extended to us, claiming that an event of default occurred under the loan agreement when we sold the AppBuilder technology in December 2011 without their prior approval.We disagree with the lenders’ assertions in the demand letter and the subsequent demand letters that followed the initial demand. We responded and rejected these demands made by the lenders and we plan to vigorously defend any lawsuit that may be filed in connection with the alleged default and any other claims arising out of the dispute. In March 2012, we entered into an agreement for assignment f the loan agreement to our three major shareholders, subject to shareholder approval and other conditions to closing. For more information about the loan and the assignment, see "Item 5.B. Liquidity and Capital Resources-How We Have Financed our Business-Agreements with our Three Major Shareholders." In May 2011, the Tel-Aviv-Jaffa District Court dismissed the claim filed against us, in June 2003, by a former Liraz shareholder. The plaintiff applied to the court in order to approve the claim which was related to the acquisition of Liraz shares, as a class action. The claim was dismissed after a long period where the plaintiff has not made any action to proceed with the claim. In June 2011, we were omitted (by a mutual consent) from a statement of claim filed in January 2010, by the temporary liquidator of Danshir group, a group of companies affiliated to DSKnowledge Ltd. 82 Dividend policy We have never declared or paid dividends to our shareholders and we do not intend to pay dividends in the future. We anticipate that we will retain all of our future earnings for use in the expansion and operation of our business. We are not subject to any contractual restrictions on paying dividends. Any future determination relating to our dividend policy will be made at the discretion of our board of directors and will depend on a number of factors, including our future earnings, capital requirements, financial condition, future prospects and other factors as the board of directors may deem relevant. Israeli law limits the distribution of cash dividends to the greater of retained earnings or earnings generated over the two most recent years, in either case provided that we reasonably believe that the dividend will not render us unable to meet our current or foreseeable obligations when due. B. Significant Changes Except as otherwise disclosed in this annual report, there has been no material change in our financial position since December31, 2011. ITEM 9. THE OFFER AND LISTING A. Offer and Listing Details The following table shows the high and low closing price for our ordinary shares on the NASDAQ Global Market for the periods indicated. Calendar Period Closing Price Per Share In US$ High Low Annual Fiscal Quarters First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Most Recent Six Months October 2011 November 2011 December 2011 January 2012 February 2012 March 2012 April 2012 (through April 13) 83 The following table shows the high and low closing price for our ordinary shares on the TASE for the periods indicated. Calendar Period Closing Price Per Share In US$ High Low Annual Fiscal Quarters First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Most Recent Six Months October 2011 November 2011 December 2011 January 2012 February 2012 March 2012 April 2012 (through April 12) B. Plan of Distribution Not applicable. C. Markets Our ordinary shares have been traded in the United States on the NASDAQ Global Market since our initial public offering on January30, 1997 and were not publicly traded prior to this date. The symbol on the NASDAQ Global Market for our ordinary shares is BPHX. On January 21, 2001, we listed our ordinary shares for trading on the TASE. 84 D. Selling Shareholders Not applicable. E. Dilution Not applicable. F. Expenses of the Issue Not applicable. ITEM 10. ADDITIONAL INFORMATION A. Share Capital Not applicable. B. Memorandum and Articles of Association We are registered with the Israeli Companies Register under the number 52-004306-8. Our objects are specified in our memorandum of association. These objects include: · operating within the field of informational and computer systems; · providing management, consulting and sale services for computers, computer equipment, software for computers and for information systems; · the business of systems analysis, systems programming and computer programming; and · establishing facilities for instruction and training for computers and digital systems. Description of Our Share Capital Our company share capital consists of ordinary shares. Our articles of association do not restrict in any way the ownership of our ordinary shares by nonresidents, except that these restrictions may exist with respect to citizens of countries that are in a state of war with Israel. Transfer of Shares Fully paid ordinary shares are issued in registered form and may be freely transferred under our articles of association unless the transfer is restricted or prohibited by another instrument. Modification of Class Rights Under our articles of association, the rights attached to any class unless otherwise provided by the terms of the class, including voting, rights to dividends and the like, may be varied by adoption of the necessary amendment to the articles of association, provided that the affected shareholders approve the change by a class meeting in which a simple majority of the voting power of the class represented at the meeting and voting on the matter approves the change. 85 Dividend Rights and Liquidation Rights Our board of directors is authorized to declare dividends, subject to the provisions of the Companies Law. Dividends, if declared, shall be paid to the holders of ordinary shares according to their rights and interests in our profits. Dividends on our ordinary shares may be paid only out of profits and other surplus, as defined in the Companies Law, as of the end date of the most recent financial statements or as accrued over a period of two years, whichever is higher. Alternatively, if we do not have sufficient profits or other surplus, then permission to effect a distribution can be granted by order of an Israeli court. In any event, our board of directors is authorized to declare dividends, provided there is no reasonable concern that the dividend will prevent us from satisfying our existing and foreseeable obligations as they become due. Under the Companies Law, the declaration of a dividend does not require the approval of the shareholders of the company, unless the company’s articles of association require otherwise. Our articles of association provide that our board of directors may declare and pay dividends without any further action of our shareholders. Dividends may be paid in cash or in kind. We may pay the dividend as an allotment of shares or a distribution of assets. If we do decide to issue dividends by an allotment of shares at a price lower than the nominal value of those shares, we must convert a portion of our profits or any other source of equity to share capital in an amount equal to the difference between the nominal value of the shares and the price paid in the dividend. If dividends remain unclaimed for seven years from the date we declared the dividend, they lapse and revert back to us. In case of liquidation, after satisfying liabilities to creditors, our assets will be distributed to the holders of ordinary shares in proportion to their holdings. This right may be affected by the grant of a preferential dividend or distribution rights to the holders of a class of shares with preferential rights that may be authorized in the future. Redemption provisions In accordance with our articles of association, we may issue redeemable shares and accordingly redeem those shares. Our board may attach to redeemable shares the attributes of shares, including voting rights and the right to participate in profits. Voting, Shareholder Meetings and Resolutions Holders of our ordinary shares have one vote for each ordinary share held on all matters submitted to the vote of shareholders. These voting rights may be affected by the grant of any special voting rights to the holders of a class of shares with preferential rights that may be authorized in the future. We must hold an annual general meeting once a year with a maximum period of fifteen months between the meetings. All other meetings of shareholders other than annual general meetings are considered special general meetings. Our board of directors may, whenever it decides it is appropriate, and shall, within 21 days after receiving a written demand from one director or from one or more shareholders representing at least 10% of the outstanding share capital and 1% of the voting power, call a special general meeting. The quorum required for a general meeting of shareholders consists of two or more holders present in person or by proxy, who hold or represent at least 35% of the voting power. A meeting adjourned for a lack of a quorum generally is adjourned to the same day in the following week at the same time and place or to another later time if such time is specified in the original notice convening the general meeting or if we give notice to the shareholders of another time at least 72 hours before the date fixed for the adjourned meeting. At the reconvened meeting, if a quorum is not present within half an hour from the time appointed for holding the meeting, the required quorum will consist of two shareholders present in person or by proxy. 86 Under the Companies Law, unless otherwise provided in the articles of association or applicable law, all resolutions of the shareholders require a simple majority, except in certain circumstances provided for under the Companies Law, which require a majority of at least 75% of the shares present at the meeting. In accordance with the Companies Law, all shareholders meetings require prior notice of at least 21 days. In some instances specified in regulations promulgated under the Companies Law, a 35-day prior notice is required to be given of a shareholders meeting. Under the Companies Law, a shareholder has a duty to act in good faith towards the company in which he holds shares and towards other shareholders and to refrain from abusing his power in the company including voting in the general meeting of shareholders on: · any amendment to the articles of association; · an increase of the company’s authorized share capital; · a merger; or · approval of some of the acts and transactions that require shareholder approval. A shareholder has the general duty to refrain from depriving rights of other shareholders. Any controlling shareholder, any shareholder who knows that it possesses the power to determine the outcome of a shareholder vote and any shareholder that, under the provisions of the articles of association, has the power to appoint an office holder in the company, is under a duty to act in fairness towards the company. The Companies Law does not describe the substance of this duty. Election of Directors Our ordinary shares do not have cumulative voting rights in the election of directors. As a result, the holders of ordinary shares that represent more than 50% of the voting power represented at a shareholders meeting have the power to elect all of our directors, other than the outside directors that are appointed by a special majority of shareholders. For a summary of those provisions in our articles of association with respect to the directors, see “Item 6. Directors, Senior Management, and Employees.” Anti-Takeover Provisions; Mergers and Acquisitions under Israeli Law Mergers The Companies Law includes provisions that allow a merger transaction and generally requires that each company that is party to a merger approve the transaction by its board of directors and a vote of the majority of its shares voting on the proposed merger at a shareholders’ meeting called on at least 21 days’ prior notice. In determining whether a majority has approved the merger, shares held by the other party to the merger or any person holding at least 25% of the other party to the merger are excluded from the vote. The Companies Law does not require court approval of a merger other than in specified situations. Upon the request of a creditor of either party to the proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger, the surviving company will be unable to satisfy the obligations of any of the parties to the merger. In addition, a merger may not be completed unless at least (i) 30 days have passed from the date of the merger approval by the shareholders of each of the merging companies; and (ii) 50 days have passed from the time that a proposal for approval of the merger has been filed with the Israeli registrar of companies. 87 Tender Offers The Companies Law also provides that an acquisition of shares of a public company on the open market must be made by means of a tender offer if as a result of the acquisition the purchaser would become a 25% shareholder of the company. The rule does not apply if there is already another 25% shareholder of the company. Similarly, the Companies Law provides that an acquisition of shares in a public company must be made by means of a tender offer if, as a result of the acquisition, the purchaser would become a 45% shareholder, unless there is a shareholder holding at least 45% interest in the company. These rules do not apply if the acquisition is made by way of a merger as opposed to a tender offer. Regulations adopted under the Companies Law provide that these tender offer requirements do not apply to companies whose shares are listed for trading outside of Israel if, according to the law in the country in which the shares are traded, including the rules and regulations of the stock exchange on which the shares are traded, there is either a limitation on acquisition of any level of control of the company, or the acquisition of any level of control requires the purchaser to do so by means of a tender offer to the public. The Companies Law also provides (subject to certain exceptions with respect to shareholders who held more than 90% of a company’s shares or of a class of shares as of February 1, 2000) that if following any acquisition of shares, the acquirer holds 90% or more of the company’s shares or of a class of shares, the acquisition must be made by means of a tender offer for all the target company’s shares or all the shares of the class, as applicable. An acquirer who wishes to eliminate all minority shareholders must do so by way of a tender offer and acquire 95% of all shares not held by or for the benefit of the acquirer before the acquisition. If, however, the tender offer to acquire 95% is not successful, the acquirer may not acquire shares tendered if by doing so the acquirer would own more than 90% of the shares of the target company. C. Material Contracts We consider the $5 million loan agreement, as well as the assignment agreement, the amended loan agreement and the bridge loan agreement entered into between us and our three major shareholders, as material contracts. For a summary of the terms of these agreements, see “Item 5.B. Liquidity and Capital Resources-How We Have Financed our Business- $5 million Loan by a Third Party," and "-Agreements with our Three Major Shareholders.” In addition, we entered into loan agreements with four commercial banks in Israel, Bank Discount Le’Israel Ltd., Bank Ha’Poalim Ltd., the First International Bank Ltd. and Bank Leumi Le’Israel Ltd. As of March 27, 2012, the aggregate amount outstanding under the credit facilities with these banks was $5.3 million, of which $618,000 bears interest at a rate of LIBOR plus 3.3%; $1.2 million bears interest at a rate of LIBOR plus 3.45%; $300,000 bear interest at a rate of LIBOR plus 5.0%; $2. 5 million bears interest at a rate of LIBOR plus 5.15%; $500,000 bear interest at a rate of LIBOR plus 6.7%; and $250,000 bears interest at a rate of LIBOR plus 6%. For more information about our credit facilities with the banks, see “Item 5.B. Liquidity and Capital Resources-How We Have Financed Our Business-Credit Facilities with Banks.” 88 D. Exchange Controls Under current Israeli regulations, we may pay dividends or other distributions in respect of our ordinary shares either in non-Israeli or Israeli currencies. If we make these payments in Israeli currency, they will be freely transferred in non-Israeli currencies at the rate of exchange prevailing at the time of conversion. Because exchange rates between the NIS and the dollar fluctuate continuously, a U.S. shareholder will be subject to the risk of currency fluctuations between the date when we declare NIS-denominated dividends and the date when we pay them in NIS. See “Item 3.D. Risk Factors.” Nonresidents of Israel may freely hold and trade our securities pursuant to the general permit issued under the Israeli Currency Control Law, 1978. Neither our memorandum of association nor the laws of the State of Israel restrict in any way the ownership of our ordinary shares by nonresidents, except that these restrictions may exist with respect to citizens of countries that are in a state of war with Israel. E. Taxation Israeli Taxation The following is a description of material tax consequences regarding the ownership and disposition of our ordinary shares under Israeli tax laws to which U.S. and other non-Israeli shareholders may be subject. The information below does not apply to specified persons or cover specified situations. Therefore, you are advised to consult your own tax advisor as to particular tax consequences unique to you related to an investment in our ordinary shares including the effects of applicable Israeli or foreign or other tax laws and possible changes in the tax laws. To the extent that the discussion is based on legislation yet to be judicially or administratively interpreted, we cannot assure you that the views we express herein will accord with any such interpretation in the future. Tax Consequences Regarding Disposition of Our Ordinary Shares In general, Israel imposes capital gains tax on the sale of capital assets, including shares of Israeli companies by both Israeli residents and non-Israeli resident shareholders, unless a specific exemption is available or unless a tax treaty between Israel and the shareholders’ country of residence provide otherwise. Shareholders that are not Israeli residents are generally exempt from Israeli capital gains tax on any gain derived from the sale of our ordinary shares, provided that (i)such shareholders did not acquire the shares prior to our initial public offering; and (ii)such gains did not derive from a permanent establishment of such shareholders in Israel. However, non-Israeli corporations will not be entitled to the foregoing exemption if an Israeli resident (a)has a controlling interest of 25% or more in such non-Israeli corporation; or (b)is the beneficiary of or is entitled to 25% or more of the revenues or profits of such non-Israeli corporation, whether directly or indirectly. 89 In certain instances where our non-Israeli shareholders may be liable to Israeli tax on the sale of our ordinary shares, the payment of the consideration may be subject to Israeli withholding tax. In addition, in the case when the sale, exchange or disposition of our ordinary shares by shareholders who are U.S.residents (within the meaning of the U.S.-Israel Tax Treaty) holding the ordinary shares as a capital asset will be also exempt from Israeli capital gains tax under the U.S.-Israel Tax Treaty, unless, either (i)the shareholders hold, directly or indirectly, shares representing 10% or more of our voting shares during any part of the 12-month period preceding such sale, exchange or disposition; or (ii)the capital gains arising from such sale, exchange or disposition are attributable to a permanent establishment of the shareholders located in Israel. In such case, the shareholders would be subject to Israeli capital gain tax, to the extent applicable, as mentioned above. However, under the U.S.-Israel Tax Treaty, the U.S.resident would be permitted to claim a credit for such taxes against the U.S.federal income tax imposed on the sale, exchange or disposition, subject to the limitation in the U.S.law applicable to foreign tax credits. The U.S.-Israel Tax Treaty does not relate to U.S.state or local taxes. Taxes Applicable to Dividends Nonresidents of Israel are generally subject to Israeli income tax on the receipt of dividends paid on our ordinary shares at the rate of 25% or 15% for dividends or income generated by an approved enterprise, which tax will be withheld at source, unless a different rate is provided in a treaty between Israel and the shareholder’s country of residence. However, the tax rate on dividends paid to a “substantial shareholder” (which is someone who alone, or together with another person, holds, directly or indirectly, at least 10% in one or all of any of the means of control in the corporation) is 30%. Under Israeli tax law, a distribution of dividends from income attributable to an Approved Enterprise will be subject to tax in Israel at the rate of 15%, which is withheld and paid by the company paying the dividend, if the dividend is distributed during the benefits period or within the following 12 years (but the 12-year limitation does not apply to a Foreign Investors Company). Any distribution of dividends from income that is not attributable to an Approved Enterprise after January 1, 2006, will be subject to withholding tax in Israel at the rate of 25% or 30%, as described above. Under the U.S.-Israel Tax Treaty, the maximum rate of tax withheld in Israel on dividends paid to a holder of our ordinary shares who is a U.S.resident (within the meaning of the U.S.-Israel Tax Treaty) is 25%. However, dividends paid from income derived from our Approved Enterprise are subject to withholding at the rate of 15%, although we cannot assure you that we will designate the profits that are being distributed in a way that will reduce shareholders’ tax liability according to the U.S.-Israel Tax Treaty. Furthermore, the maximum rate of withholding tax on dividends, not generated by our Approved Enterprise, that are paid to a U.S.corporation holding 10% or more of our outstanding voting capital during the part of the tax year that precedes the date of the payment of the dividend and during the whole of its prior tax year, is 12.5%. This reduced rate will not apply if more than 25% of our gross income consists of interest or dividends, other than dividends or interest received from a subsidiary corporation 50% or more of the outstanding shares of the voting shares of which are owned by the company. A nonresident of Israel who receives dividends with respect of which tax was fully paid, is generally exempt from the duty to file returns in Israel in respect of such income, provided such income was not derived from a business conducted in Israel by the taxpayer, and the taxpayer has no other taxable sources of income in Israel. 90 United States Federal Income Tax Considerations Subject to the limitations described herein, this discussion summarizes certain U.S. federal income tax consequences of the purchase, ownership and disposition of our ordinary shares to a U.S. holder. A U.S. holder is a holder of our ordinary shares that is: · an individual citizen or resident of the United States for U.S. federal income tax purposes; · a corporation (or another entity taxable as a corporation for U.S. federal income tax purposes) created or organized under the laws of the United States or any political subdivision thereof, or the District of Columbia; · an estate, the income of which is subject to U.S. federal income tax regardless of its source; or · a trust (i) if, in general, a U.S. court is able to exercise primary supervision over its administration and one or more U.S. persons have the authority to control all of its substantial decisions or (ii) that has in effect a valid election under applicable U.S. Treasury Regulations to be treated as a U.S. person. If a partnership (or any other entity treated as a partnership for U.S. federal income tax purposes) holds our ordinary shares, the tax treatment of the partnership and a partner in such partnership will depend on the status of the partner and the activities of the partnership. Such a partner or partnership should consult its tax advisor as to its consequences. Unlessotherwise specifically indicated, this discussion does not consider the U.S. federal income tax consequences to a person that is not a U.S. holder of our ordinary shares (a “Non-U.S. holder”) and considers only U.S. holders that will own the ordinary shares as capital assets (generally, for investment). This discussion is based on current provisions of the Internal Revenue Code of 1986, as amended (the “Code”), current and proposed Treasury Regulations promulgated under the Code and administrative and judicial interpretations of the Code, all as currently in effect and all of which are subject to change, possibly with a retroactive effect. This discussion does not address all aspects of U.S. federal income taxation that may be relevant to any particular U.S. holder based on the U.S. holder’s individual circumstances. In particular, this discussion does not address the U.S. federal income tax consequences to U.S. holders who are broker-dealers or who own, directly, indirectly or constructively, 10% or more (by voting power) of our outstanding voting shares, U.S. holders holding the ordinary shares as part of a hedging, straddle or conversion transaction, U.S. holders whose functional currency is not the U.S. dollar, insurance companies, financial service companies, real estate investment trusts, regulated investment trusts, grantor trusts, corporations, certain former citizens and long-term residents of the United States, tax-exempt organizations, financial institutions, persons who acquired their ordinary shares upon the exercise of employee stock options or otherwise as compensation, and persons subject to the alternative minimum tax, who may be subject to special rules not discussed below. Additionally, the possible application of U.S. federal estate or gift taxes or any aspect of state, local or non-U.S.tax laws to a U.S. holder is not discussed below. 91 You are advised to consult your tax advisor with respect to the specific U.S. federal, state, local, and foreign income and other tax consequences to you of purchasing, owning, or disposing of our ordinary shares. Taxation of Distributions on the Ordinary Shares We have never paid dividends, and currently do not intend to pay dividends in the future. If we make distributions in the future, the amount of the distribution with respect to the ordinary shares will equal the amount of cash and the fair market value of any property distributed and will also include the amount of any non-U.S. taxes withheld, including Israeli taxes withheld as described above under “Taxation – Israeli Taxation.” Subject to the discussion below under “Tax Consequences if We Are a Passive Foreign Investment Company,” a distribution paid by us with respect to our ordinary shares to a U.S. holder will be treated as dividend income to the extent that the distribution does not exceed our current and accumulated earnings and profits, as determined for U.S. federal income tax purposes.The amount of any distribution that exceeds the amount treated as a dividend will be treated first as a nontaxable return of capital, reducing the U.S. holder’s tax basis in its ordinary shares to the extent thereof, and then as capital gain from the deemed disposition of our ordinary shares. Corporate holders will not be allowed a deduction for dividends received in respect of the ordinary shares. Dividends that are received by U.S. holders that are individuals, estates or trusts will be taxed at a reduced rate of tax (currently a maximum rate of 15% for taxable years beginning on or before December 31, 2012), provided that such dividends meet the requirements of “qualified dividend income.” Dividends that fail to meet such requirements, and dividends received by corporate U.S. holders, are taxed at ordinary income rates. No dividend received by a U.S. holder will be a qualified dividend (1)if the U.S. holder held the ordinary share with respect to which the dividend was paid for less than 61 days during the 121-day period beginning on the date that is 60 days before the ex-dividend date with respect to such dividend, excluding for this purpose, under the rules of Code Section 246(c), any period during which the U.S. holder has an option to sell, is under a contractual obligation to sell, has made and not closed a short sale of, is the grantor of a deep-in-the-money or otherwise nonqualified option to buy, or has otherwise diminished its risk of loss by holding other positions with respect to, such ordinary share (or substantially identical securities) or (2)to the extent that the U.S. holder is under an obligation (pursuant to a short sale or otherwise) to make related payments with respect to positions in property substantially similar or related to the ordinary share with respect to which the dividend is paid. If we were to be a “passive foreign investment company” (as such term is defined in the Code) for any taxable year, dividends paid on our ordinary shares in such year or in the following taxable year would not be qualified dividends. In addition, a non-corporate U.S. holder will be able to take a qualified dividend into account in determining its deductible investmentinterest (which is generally limited to its net investment income) only if it elects to do so; in such case the dividend will be taxed at ordinary income rates. U.S. holders are urged to consult their own tax advisors regarding the U.S. federal income tax rate that would be applicable to their receipt of any dividends paid with respect to any ordinary shares. 92 Dividends paid by us in NIS will generally be included in the income of U.S. holders at the dollar amount of the dividend (including any non-U.S. taxes withheld therefrom) based upon the spot exchange rate in effect on the date the distribution is included in income. U.S. holders will have a tax basis in NIS for U.S. federal income tax purposes equal to such dollar value. Any subsequent gain or loss in respect of NIS arising from exchange rate fluctuations generally will be taxable as U.S. source ordinary income or loss. Subject to the limitations set forth in the Code and the Treasury Regulations thereunder, U.S.holders may elect to claim as a foreign tax credit against their U.S. federal income tax liability the non-U.S. income taxes withheld from dividends received in respect of the ordinary shares. The limitations on claiming a foreign tax credit include, among others, computation rules under which foreign tax credits allowable with respect to specific classes of income cannot exceed the U.S. federal income taxes otherwise payable with respect to each such class of income. In this regard, dividends paid by us generally will be foreign source “passive income” for U.S. foreign tax credit purposes. U.S. holders that do not elect to claim a foreign tax credit may instead claim a deduction for the non-U.S. income taxes withheld if they itemize deductions. The rules relating to foreign tax credits are complex, and you should consult your tax advisor to determine whether and to what extent you would be entitled to this credit. A U.S. holder will be denied a foreign tax credit for non-U.S. income taxes withheld from a dividend received on the ordinary shares (i) if the U.S. holder has not held the ordinary shares for at least 16 days of the 31-day period beginning on the date that is 15 days before the ex-dividend date with respect to such dividend or (ii) to the extent the U.S. holder is under an obligation to make related payments with respect to positions in substantially similar or related property. Any days during which a U.S. holder has substantially diminished its risk of loss on the ordinary shares are not counted toward meeting the required 16-day holding period. Taxation on Disposition of the Ordinary Shares Subject to the discussion below under “Tax Consequences if We are a Passive Foreign Investment Company,” upon the sale, exchange or other disposition of our ordinary shares, a U.S. holder will recognize capital gain or loss in an amount equal to the difference between the amount realized on the disposition and the U.S. holder’s tax basis in the ordinary shares. The gain or loss recognized on the disposition will be long-term capital gain or loss if the U.S. holder held the ordinary shares for more than one year at the time of the disposition. Long-term capital gains of certain non-corporate taxpayers are subject to a maximum tax rate of 15% for taxable years beginning on or before December 31, 2012. Gain or loss recognized by a U.S. holder on a sale, exchange or other disposition of ordinary shares generally will be treated as U.S. source income or loss for U.S. foreign tax credit purposes. A U.S. holder that uses the cash method of accounting calculates the dollar value of the proceeds received on the sale as of the date that the sale settles. However, a U.S. holder that uses the accrual method of accounting is required to calculate the value of the proceeds of the sale as of the trade date and may therefore realize foreign currency gain or loss. A U.S. holder may avoid realizing foreign currency gain or loss by electing to use the settlement date to determine the proceeds of sale for purposes of calculating the foreign currency gain or loss. In addition, a U.S. holder that receives foreign currency upon the disposition of ordinary shares and converts the foreign currency into dollars after the settlement date or trade date (whichever date the U.S. holder is required to use to calculate the value of the proceeds of sale) may have foreign exchange gain or loss based on any appreciation or depreciation in the value of the foreigncurrency against the dollar, which generally will be U.S. source ordinary income or loss. 93 Tax Consequences If We Are a Passive Foreign Investment Company We will be a passive foreign investment company, or PFIC, for a taxable year if either (1) 75% or more of our gross income in the taxable year is passive income or (2) 50% or more of the value, determined on the basis of a quarterly average, of our assets in the taxable year produce, or are held for the production of, passive income. If we own (directly or indirectly) at least 25% by value of the stock of anothercorporation, we will be treated for purposes of the foregoing tests as owning our proportionate share of the other corporation’s assets and as directly earning our proportionate share of the other corporation’s gross income. We believe that in 2011 we were not a PFIC and currently we expect that we will not be a PFIC in 2012. However, PFIC status is determined as of the end of each taxable year and is dependent on a number of factors, including our income, assets and the value of our ordinary shares. Therefore, there can be no assurance that we will not become a PFIC for the current fiscal year ending December 31, 2012 or in any future taxable year. We will notify U.S. holders in the event we conclude that we will be treated as a PFIC for any taxable year. If we are a PFIC, a U.S. holder must determine under which of three alternative taxing regimes it wishes to be taxed: · The “QEF” regime applies if the U.S. holder elects to treat us as a “qualified electing fund” (“QEF”) for the first taxable year in which the U.S. holder owns our ordinary shares or in which we are a PFIC, whichever is later, and if we comply with certain reporting requirements. Under current law, a QEF election cannot be made with respect to warrants or options to acquire our ordinary shares. If the QEF regime applies, then, for each year that we are a PFIC, such U.S. holder will include in its gross income a proportionate share of our ordinary earnings (which is taxed as ordinary income) and net capital gain (which is taxed as long-term capital gain), subject to a separate election to defer payment of taxes, which deferral is subject to an interest charge. These amounts would be included in income by an electing U.S. holder for its taxable year in which our taxable year ends, whether or not such amounts are actually distributed to the U.S. holder. A U.S. holder’s basis in our ordinary shares for which a QEF election has been made would be increased to reflect the amount of any taxed but undistributed income. Generally, a QEF election allows an electing U.S. holder to treat any gain recognized on the disposition of his ordinary shares as capital gain. Once made, the QEF election applies to all subsequent taxable years of the U.S. holder in which it holds our ordinary shares and for which we are a PFIC, and can be revoked only with the consent of the United States Internal Revenue Service (“IRS”). The QEF election is made by attaching a completed IRS Form 8621, including the PFIC annual information statement, to a timely filed U.S. federal income tax return. If we believe we are or will become a PFIC, we will determine whether we will comply with the reporting requirements that would enable U.S. holders to make a QEF election. If a QEF election is made after the first taxable year in which a U.S. holder holds our ordinary shares and we are a PFIC, then special rules would apply. 94 · A second regime, the “mark-to-market” regime, may be elected so long as our ordinary shares are “marketable stock” (e.g., “regularly traded” on the NASDAQ Global Market). Pursuant to this regime, an electing U.S. holder’s ordinary shares are marked-to-market each taxable year that we are a PFIC and the U.S. holder recognizes as ordinary income or loss an amount equal to the difference as of the close of the taxable year between the fair market value of our ordinary shares and the U.S. holder’s adjusted tax basis therein. Losses are allowed only to the extent of net mark-to-market gain previously included by the U.S. holder under the election for prior taxable years. An electing U.S. holder’s adjusted basis in our ordinary shares is increased by income recognized under the mark-to-market election and decreased by the deductions allowed under the election. Under the mark-to-market election, in a taxable year in which we are a PFIC, gain on the sale of our ordinary shares is treated as ordinary income, and loss on the sale of our ordinary shares, to the extent the amount of loss does not exceed the net mark-to-market gain previously included, is treated as ordinary loss. Under current law, a mark-to-market election cannot be made with respect to warrants or options to acquire our ordinary shares. The mark-to-market election applies to the taxable year for which the election is made and all subsequent tax years, unless the ordinary shares cease to be marketable stock or the IRS consents to the revocation of the election. If the mark-to-market election is made after the first taxable year in which a U.S. holder holds our ordinary shares and we are a PFIC, then special rules would apply. · A U.S. holder making neither the QEF election nor the mark-to-market election is subject to the “excess distribution” regime. Under this regime, “excess distributions” are subject to special tax rules. An excess distribution is either (1) a distribution with respect to ordinary shares that is greater than 125% of the average distributions received by the U.S. holder from us over the shorter of either the preceding three years or such U.S. holder’s holding period for our ordinary shares or (2) the gain from the disposition of our ordinary shares (including gain deemed recognized if the ordinary shares are used as security for a loan). Excess distributions must be allocated ratably to each day that a U.S. holder has held our ordinary shares. A U.S. holder must include amounts allocated to the current taxable year and to any period prior to the first day of the first taxable year for which we are a PFIC in its gross income as ordinary income for the current taxable year. All amounts allocated to other taxable years of the U.S. holder would be taxed at the highest tax rate for each such other year applicable to ordinary income and would be subject to an interest charge on the deferred tax liability for each such other year calculated as if such liability had been due with respect to each such other year. The portions of distributions that are not characterized as “excess distributions” are subject to tax in the current taxable year under the normal tax rules of the Code. A U.S. holder who inherits shares in a foreign corporation that was a PFIC in the hands of the decedent is denied the otherwise available step-up in the tax basis of such shares to fair market value at the date of death. Such U.S. holder’s basis in such shares is generally equal to the lower of the decedent’s basis or the fair market value of such shares on the decedent’s date of death. Furthermore, if we are a PFIC, each U.S. holder will generally be required to file an annual report with the IRS for taxable years beginning on or after March 18, 2010. 95 The PFIC rules described above are complex. U.S. holders are urged to consult their tax advisors regarding the application of the PFIC rules, including eligibility for and the manner and advisability of making, the QEF election or the mark-to-market election. Non-U.S. Holders of Ordinary Shares Except as provided below, a Non-U.S. holder of ordinary shares will not be subject to U.S. federal income or withholding tax on the receipt of dividends on, and the proceeds from the disposition of, an ordinary share, unless, in the case of U.S. federal income taxes, that item is effectively connected with the conduct by the Non-U.S. holder of a trade or business in the United States and, in the case of a resident of a country that has an income tax treaty with the United States, that item is attributable to a permanent establishment in the United States or, in the case of an individual, a fixed place of business in the United States. In addition, gain recognized by an individual Non-U.S. holder on the disposition of the ordinary shares will generally be subject to tax in the United States if the Non-U.S. holder is present in the United States for 183 days or more in the taxable year of the sale and certain other conditions are met. Information Reporting and Backup Withholding A U.S. holder generally is subject to information reporting and may be subject to backup withholding at a rate of up to 28% with respect to dividend payments on, and the proceeds from the disposition of, the ordinary shares. Backup withholding will not apply with respect to payments made to exempt recipients, including corporations, or if a U.S. holder provides a correct taxpayer identification number certifies that such holder is not subject to backup withholding or otherwise establishes an exemption. Backup withholding is not an additional tax and may be claimed as a credit against the U.S. federal income tax liability of a U.S. holder, or alternatively, the U.S. holder may be eligible for a refund of any excess amounts withheld under the backup withholding rules, in either case, provided that the required information is furnished to the IRS. Non-U.S. holders will generally not be subject to information reporting or backup withholding with respect to the payment of dividends on, and the proceeds from the disposition of, ordinary shares provided that the Non-U.S. holder provides its taxpayer identification number, certifies to its foreign status, or otherwise establishes an exemption. F. Dividends and Paying Agents Not applicable. G. Statement by Experts Not applicable. 96 H. Documents on Display BluePhoenix is subject to the reporting requirements of the Exchange Act of 1934, as amended, that are applicable to a foreign private issuer. In accordance with the Exchange Act, we file with the SEC reports, including annual reports on Form 20-F by June 30 each year. In addition, we file interim financial information on Form 6-K on a quarterly basis. We also furnish to the SEC under cover of Form 6-K certain other material information required to be made public in Israel, filed with and made public by any stock exchange or distributed by us to our shareholders. You may inspect without charge and copy at prescribed rates such material at the public reference facilities maintained by the SEC, treet, N.E., Washington, D.C. 20549. You may also obtain copies of such material from the SEC at prescribed rates by writing to the Public Reference Section of the SEC, treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. The SEC maintains an Internet site at http://www.sec.gov that contains reports and other material that are filed through the SEC’s Electronic Data Gathering, Analysis and Retrieval (“EDGAR”) system. BluePhoenix began filing through the EDGAR system beginning on November 14, 2002. BluePhoenix ordinary shares are quoted on the NASDAQ Global Market. You may inspect reports and other information concerning BluePhoenix at the offices of the National Association of Securities Dealers, Inc., 9513 Key West Avenue, Rockville, Maryland 20850. You may also find our reports filed with the ISA on the Magna site whose address is http://www.magna.isa.gov.il. Our Internet address is http://www.bphx.com. A copy of each report submitted in accordance with applicable United States law is available for public review at our principal executive offices. I. Subsidiary Information Not applicable. ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As of December 31, 2011, we had approximately $6.0 million outstanding loans to banks. Fluctuations in foreign currency exchange rates, such as euro or NIS versus the dollar may have a negative impact on our operating results and financial condition. Exposure relating to these exchange rates is recorded under the financial expenses line item of our consolidated statements of operations. Accordingly, financial expenses may fluctuate significantly from quarter to quarter. 97 The table below details the balance sheet main currency exposure. The details are provided by currency, as of December 31, 2011 (at fair value): Euro British Pound New Israeli Shekel Danish Kroner USD Other Total Accounts Receivables (3
